EXHIBIT 10.9

EXECUTION VERSION

 

 

AMENDED AND RESTATED

INTERCREDITOR AGREEMENT

dated as of

August 16, 2012,

among

NEXTWAVE WIRELESS LLC

as Issuer and Guarantor

NEXTWAVE WIRELESS INC.

as Issuer and Guarantor

NEXTWAVE HOLDCO LLC

as Issuer and Guarantor

THE GUARANTORS

from time to time party hereto,

THE NOTE HOLDERS

from time to time party hereto,

WILMINGTON TRUST, NATIONAL ASSOCIATION

as First Lien Collateral Agent

WILMINGTON TRUST, NATIONAL ASSOCIATION

as Second Lien Collateral Agent

WILMINGTON TRUST, NATIONAL ASSOCIATION

as Third Lien Collateral Agent

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE AMENDED AND RESTATED
SECOND LIEN PLEDGE AND SECURITY AGREEMENT OF EVEN DATE HEREWITH AMONG NEXTWAVE
WIRELESS LLC, NEXTWAVE WIRELESS INC., NEXTWAVE HOLDCO LLC, THE OTHER GRANTORS
PARTY THERETO FROM TIME TO TIME, AND WILMINGTON TRUST, NATIONAL ASSOCIATION, AS
SECOND LIEN COLLATERAL AGENT, (B) THE SECOND LIEN GUARANTY DATED OCTOBER 9, 2008
AMONG THE GUARANTORS PARTY THERETO FROM TIME TO TIME, AND WILMINGTON TRUST,
NATIONAL ASSOCIATION, AS SECOND LIEN COLLATERAL AGENT, (C) THE SECOND LIEN
PARENT GUARANTY DATED OCTOBER 9, 2008 BETWEEN NEXTWAVE WIRELESS INC., AND
WILMINGTON TRUST, NATIONAL ASSOCIATION, AS SECOND LIEN COLLATERAL AGENT, (D) THE
AMENDED AND RESTATED PARENT THIRD LIEN PLEDGE AND SECURITY AGREEMENT OF EVEN
DATE HEREWITH AMONG NEXTWAVE WIRELESS INC., NEXTWAVE WIRELESS LLC, NEXTWAVE
HOLDCO LLC, THE OTHER GRANTORS PARTY THERETO FROM TIME TO TIME, AND WILMINGTON
TRUST, NATIONAL ASSOCIATION, AS THIRD LIEN COLLATERAL AGENT, (E) THE AMENDED AND
RESTATED PARENT THIRD LIEN GUARANTY OF EVEN DATE HEREWITH AMONG NEXTWAVE
WIRELESS LLC, NEXTWAVE HOLDCO LLC, THE OTHER GUARANTORS PARTY THERETO FROM TIME
TO TIME, AND WILMINGTON TRUST, NATIONAL ASSOCIATION, AS THIRD LIEN COLLATERAL
AGENT, (F) THE AMENDED AND RESTATED SPINCO THIRD LIEN PLEDGE AND SECURITY
AGREEMENT OF EVEN DATE HEREWITH AMONG NEXTWAVE HOLDCO LLC, NEXTWAVE WIRELESS
INC., NEXTWAVE WIRELESS LLC, THE OTHER GRANTORS PARTY THERETO FROM TIME TO TIME,
AND WILMINGTON TRUST, NATIONAL ASSOCIATION, AS THIRD LIEN COLLATERAL AGENT,
(G) THE AMENDED AND RESTATED SPINCO THIRD LIEN GUARANTY OF EVEN DATE HEREWITH
AMONG NEXTWAVE WIRELESS LLC, NEXTWAVE WIRELESS INC., THE OTHER GUARANTORS PARTY
THERETO FROM TIME TO TIME, AND WILMINGTON TRUST, NATIONAL ASSOCIATION, AS THIRD
LIEN COLLATERAL AGENT, AND (H) CERTAIN OF THE OTHER COLLATERAL DOCUMENTS
REFERRED TO IN THE PURCHASE AGREEMENTS REFERRED TO HEREIN.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  Definitions      2   

SECTION 1.01

 

Certain Defined Terms

     2   

SECTION 1.02

 

Other Defined Terms

     2   

SECTION 1.03

 

Terms Generally

     11   

ARTICLE II

  Priorities      12   

SECTION 2.01

 

Subordination in Right of Payment and Subordination of Liens

     12   

SECTION 2.02

 

Prohibition on Contesting Liens

     14   

SECTION 2.03

 

No New Liens

     14   

SECTION 2.04

 

Similar Liens and Agreements

     16   

ARTICLE III

  Enforcement of Rights; Matters Relating to Collateral      17   

SECTION 3.01

 

Exercise of Rights and Remedies

     17   

SECTION 3.02

 

No Interference

     21   

SECTION 3.03

 

Sale of Spinco Assets

     25   

SECTION 3.04

 

Automatic Release of Second Priority Liens and Third Priority Liens

     26   

SECTION 3.05

 

Insurance and Condemnation Awards

     28   

ARTICLE IV

  Payments      29   

SECTION 4.01

 

Application of Proceeds

     29   

SECTION 4.02

 

Payment Over

     30   

ARTICLE V

  Bailment and Sub-Agency for Perfection of Certain Security Interests      31
  

ARTICLE VI

  Insolvency or Liquidation Proceedings      33   

SECTION 6.01

 

Finance and Sale Matters

     33   

SECTION 6.02

 

Relief from the Automatic Stay

     35   

SECTION 6.03

 

Reorganization Securities

     35   

SECTION 6.04

 

Post-Petition Interest

     35   

SECTION 6.05

 

Certain Waivers by the Second Lien Secured Parties and the Third Lien Secured
Parties

     36   

SECTION 6.06

 

Certain Voting Matters

     36   

ARTICLE VII

  Other Agreements      36   

SECTION 7.01

 

Matters Relating to Note Documents

     36   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 7.02

 

Effect of Refinancing of Indebtedness Under the Note Documents

     39   

SECTION 7.03

 

No Waiver by Secured Parties

     41   

SECTION 7.04

 

Reinstatement

     41   

SECTION 7.05

 

Further Assurances

     42   

ARTICLE VIII

  Representations and Warranties      42   

SECTION 8.01

 

Representations and Warranties of Each Party

     42   

ARTICLE IX

  No Reliance; No Liability; Obligations Absolute      42   

SECTION 9.01

 

No Reliance; Information

     42   

SECTION 9.02

 

No Warranties or Liability

     43   

SECTION 9.03

 

Obligations Absolute

     44   

ARTICLE X

  Miscellaneous      44   

SECTION 10.01

 

Notices

     44   

SECTION 10.02

 

Conflicts

     45   

SECTION 10.03

 

Effectiveness; Survival

     45   

SECTION 10.04

 

Severability

     45   

SECTION 10.05

 

Amendments; Waivers

     45   

SECTION 10.06

 

Subrogation

     45   

SECTION 10.07

 

Applicable Law; Jurisdiction; Consent to Service of Process

     46   

SECTION 10.08

 

Waiver of Jury Trial

     46   

SECTION 10.09

 

Parties in Interest; Successors and Assigns

     46   

SECTION 10.10

 

Specific Performance

     46   

SECTION 10.11

 

Headings

     47   

SECTION 10.12

 

Counterparts

     47   

SECTION 10.13

 

Provisions Solely to Define Relative Rights

     47   

SECTION 10.14

 

Control Agent

     47   

SECTION 10.15

 

Collateral Agent Role

     48   

SECTION 10.16

 

Termination Upon Merger

     48   

SECTION 10.17

 

Amendment and Restatement

     49   

SECTION 10.18

 

Forbearance Agreement

     49   

SECTION 10.19

 

Action in Other Capacities

     49   

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

This AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of August 16, 2012
(this “Agreement”), among NEXTWAVE WIRELESS LLC, a Delaware limited liability
company (“Company”), NEXTWAVE WIRELESS INC., a Delaware corporation (“Parent”),
NextWave Holdco LLC, a Delaware limited liability company (“Spinco”), their
respective subsidiaries party hereto, the First Lien Note Holders (as defined
below), WILMINGTON TRUST, NATIONAL ASSOCIATION (“Wilmington”), as collateral
agent for the First Lien Note Holders (in such capacity, the “First Lien
Collateral Agent”), the Second Lien Note Holders (as defined below), Wilmington,
as collateral agent for the Second Lien Note Holders (in such capacity, the
“Second Lien Collateral Agent”), the Parent Third Lien Note Holders (as defined
below), the Spinco Third Lien Note Holders (as defined below), and Wilmington,
as collateral agent for the Parent Third Lien Note Holders and the Spinco Third
Lien Note Holders (in such capacity, the “Third Lien Collateral Agent”).

PRELIMINARY STATEMENT

Reference is made to (a) the Intercreditor Agreement dated as of October 9, 2008
(the “Original Agreement”), among Company, Parent, the Subsidiaries of Company
party thereto, the First Lien Note Holders, The Bank of New York Mellon, as the
first lien collateral agent, the Second Lien Note Holders, The Bank of New York
Mellon, as the second lien collateral agent, the Third Lien Note Holders (as
defined in the Original Agreement), and The Bank of New York Mellon, as the
third lien collateral agent, (b) the Amended and Restated Purchase Agreement
dated as of the date hereof (the “First Lien Purchase Agreement”), among
Company, Parent, Spinco, the other guarantors from time to time party thereto,
the note holders from time to time party thereto (the “First Lien Note
Holders”), and the First Lien Collateral Agent, (c) the Amended and Restated
Second Lien Subordinated Note Purchase Agreement dated as of the date hereof
(the “Second Lien Purchase Agreement”), among Company, Parent, Spinco, the other
guarantors from time to time party thereto, the note holders from time to time
party thereto (the “Second Lien Note Holders”), and the Second Lien Collateral
Agent, (d) (i) the Amended and Restated Parent Third Lien Subordinated Exchange
Agreement dated as of the date hereof (the “Parent Third Lien Purchase
Agreement”), among Parent, Company, Spinco, the other guarantors party thereto
from time to time, the note holders party thereto from time to time (the “Parent
Third Lien Note Holders”), and the Third Lien Collateral Agent, and (ii) the
Amended and Restated Spinco Third Lien Subordinated Exchange Agreement dated as
of the date hereof (the “Spinco Third Lien Purchase Agreement” and together with
the Parent Third Lien Purchase Agreement, the “Third Lien Purchase Agreements”),
among Spinco, Parent, Company, the other guarantors party thereto from time to
time, the note holders party thereto from time to time (the “Spinco Third Lien
Note Holders” and together with the Parent Third Lien Note Holders, the “Third
Lien Note Holders”), and the Third Lien Collateral Agent, (e) the Guaranty dated
as of July 17, 2006 (the “First Lien Guaranty”), among the guarantors from time
to time party thereto and the First Lien Collateral Agent, (f) the Parent
Guaranty dated as of July 17, 2006, as amended by the Amendment to Parent
Guaranty dated as of October 9, 2008 (the “First Lien Parent Guaranty”), between
Parent and the First Lien Collateral Agent, (g) the Guaranty dated as of
October 9, 2008 (the “Second Lien Guaranty”), among the guarantors from time to
time party thereto and the Second Lien Collateral Agent, (h) the Parent Guaranty
dated as of October 9, 2008 (the “Second Lien Parent Guaranty”), between Parent
and the Second Lien Collateral Agent, (i) (i) the Amended and Restated Parent
Guaranty dated as of the date hereof (the “Parent Third Lien Guaranty”), among
Company, Spinco, their respective subsidiaries from time to time party thereto,
and the Third Lien Collateral Agent, and (ii) the Amended and Restated Spinco
Third Lien Guaranty dated as of the date hereof (the “Spinco Third Lien
Guaranty” and together with the Parent Third Lien Guaranty, the “Third Lien
Guaranties”), among the Company, Parent, their respective subsidiaries from time
to time party thereto, and the Third Lien Collateral Agent, (j) the Amended and
Restated Pledge and Security Agreement dated as of the date hereof (the “First
Lien Security Agreement”), among Company, Parent, Spinco, their respective
subsidiaries from time to time party thereto, and the First Lien Collateral
Agent, (k) the Amended and Restated Second Lien Pledge and Security Agreement
dated as of the date hereof (the “Second Lien Security Agreement”), among
Company, Parent, Spinco, their respective subsidiaries from time to time party
thereto, and the Second Lien Collateral Agent, (l) (i) the Amended and Restated
Parent Third Lien Pledge and Security Agreement dated as of the date hereof (the
“Parent Third Lien Security Agreement”), among Parent, Company, Spinco, their
respective subsidiaries from time to time party thereto, the Parent Third Lien
Note Holders and the Third Lien Collateral Agent, and (ii) the Amended and
Restated Spinco Third Lien Pledge and Security Agreement dated as of the date
hereof (the “Spinco Third Lien Security Agreement” and together with the Parent
Third Lien Security Agreement, the “Third Lien Security Agreements”), among
Spinco, Parent, Company, their respective

 

1



--------------------------------------------------------------------------------

subsidiaries from time to time party thereto, the Spinco Third Lien Note Holders
and the Third Lien Collateral Agent, and (m) the other Collateral Documents
referred to in the Purchase Agreements.

RECITALS

A. The First Lien Note Holders purchased notes of Company pursuant to the First
Lien Purchase Agreement, upon, among other terms and conditions, the condition
that the First Lien Obligations (such term and each other capitalized term used
but not defined in these recitals having the meaning given it in Article I)
shall be secured by first priority Liens on, and security interests in, the
Collateral.

B. The Second Lien Note Holders purchased notes of Company pursuant to the
Second Lien Purchase Agreement, upon, among other terms and conditions, the
condition that the Second Lien Obligations shall be secured by second priority
Liens on, and security interests in, the Collateral.

C. The Third Lien Note Holders previously purchased notes of Parent. In
connection with the Contribution (as defined in the Spinco Third Lien Purchase
Agreement), Spinco has agreed to assume a portion of such notes, pursuant to the
Spinco Third Lien Purchase Agreement, in each case, upon, among other terms and
conditions, the condition that the Third Lien Obligations shall be secured by
third priority Liens on, and security interests in, the Collateral.

D. The parties desire to amend and restate the Original Agreement to reflect the
exchange referred to above and, among other things, set forth their respective
rights, obligations and remedies with respect to the Collateral.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Certain Defined Terms. Capitalized terms used in this Agreement and
not otherwise defined herein shall have the meanings set forth in the First Lien
Purchase Agreement, the Second Lien Purchase Agreement and the Third Lien
Purchase Agreements, as applicable.

SECTION 1.02 Other Defined Terms. As used in the Agreement, the following terms
shall have the meanings specified below:

“Acquiror” means AT&T Inc., a Delaware corporation.

“Acquiror Call Right” shall have the meaning assigned to such term in the
Acquiror Call Right Agreement.

“Acquiror Call Right Agreement” shall have the meaning assigned to such term in
the Parent Third Lien Purchase Agreement.

“Acquiror Note Purchase Agreements” shall mean each of those certain Note
Purchase Agreements dated as of August 1, 2012 entered into among the Acquiror
and each of the Note Holders.

“Aggregate Amounts Due” shall have the meaning assigned to such term in
Section 2.01(c).

“Agreement” shall have the meaning assigned to such term in the preamble of this
Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy,

 

2



--------------------------------------------------------------------------------

insolvency, receivership or similar law.

“Collateral” shall mean, collectively, the First Lien Collateral, the Second
Lien Collateral and the Third Lien Collateral.

“Collateral Agents” shall mean the First Lien Collateral Agent, the Second Lien
Collateral Agent and the Third Lien Collateral Agent.

“Collateral Documents” shall mean the First Lien Collateral Documents, the
Second Lien Collateral Documents and the Third Lien Collateral Documents.

“Company” shall have the meaning assigned to such term in the preamble to this
Agreement.

“Company Escrow Agreement” means that certain Escrow Agreement dated as of the
date hereof by and among the First Lien Collateral Agent, the Second Lien
Collateral Agent, and Wilmington Trust, National Association, as escrow agent.

“Comparable Second Lien Collateral Document” shall mean, in relation to any
Collateral subject to any Lien created under any First Lien Collateral Document,
the Second Lien Collateral Document that creates a Lien on the same Collateral,
granted by the same Grantor.

“Comparable Third Lien Collateral Document” shall mean, in relation to any
Collateral subject to any Lien created under any First Lien Collateral Document
or under any Second Lien Collateral Document, the Third Lien Collateral Document
that creates a Lien on the same Collateral, granted by the same Grantor.

“Cross-Collateral Release Date” shall mean the date on which the Acquiror Call
Right is exercised pursuant to the terms of the Acquiror Call Right Agreement.

“DIP Financing” shall have the meaning assigned to such term in Section 6.01(a).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 6.01(a).

“Discharge of First Lien Obligations” shall mean, subject to Section 7.04,
(a) (i) payment in full in cash of the principal of and interest (including
interest accruing during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such Insolvency or
Liquidation Proceeding) and premium, if any, on all Indebtedness outstanding
under the First Lien Note Documents, (ii) payment in full of all other First
Lien Obligations that are due and payable or otherwise accrued and owing at or
prior to the time such principal and interest are paid, and (iii) termination or
expiration of all commitments to purchase notes under the First Lien Purchase
Agreement, or (b) (i) the redemption of the Notes (as defined in the First Lien
Purchase Agreement) in full in accordance with Section 8.1 of the First Lien
Purchase Agreement and (ii) termination or expiration of all commitments to
purchase notes under the First Lien Purchase Agreement. Upon the earlier to
occur of the satisfaction of the conditions set forth in either clause (a) or
(b), the First Lien Collateral Agent agrees to promptly deliver to the Second
Lien Collateral Agent and the Third Lien Collateral Agent written notice of the
same when and as delivered to it by the First Lien Required Holders.

“Discharge of Parent Third Lien Obligations” shall mean, subject to Sections
7.02 and 7.04, (a) (i) payment in full in cash of the principal of and interest
(including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
Insolvency or Liquidation Proceeding) and premium, if any, on all Indebtedness
outstanding under the Parent Third Lien Note Documents, and (ii) payment in full
of all other Parent Third Lien Obligations that are due and payable or otherwise
accrued and owing at or prior to the time such principal and interest are paid
or (b) the redemption of the Notes (as defined in the Parent Third Lien Purchase
Agreement) in full in accordance with Section 8.1 of the Parent Third Lien
Purchase Agreement.

“Discharge of Second Lien Obligations” shall mean, subject to Sections 7.02 and
7.04, (a) (i) payment in

 

3



--------------------------------------------------------------------------------

full in cash of the principal of and interest (including interest accruing
during the pendency of any Insolvency or Liquidation Proceeding, regardless of
whether allowed or allowable in such Insolvency or Liquidation Proceeding) and
premium, if any, on all Indebtedness outstanding under the Second Lien Note
Documents and (ii) payment in full of all other Second Lien Obligations that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid or (b) (i) the redemption of the Notes (as
defined in the Second Lien Purchase Agreement) in full in accordance with
Section 8.1 of the Second Lien Purchase Agreement. Upon the earlier to occur of
the satisfaction of the conditions set forth in either clause (a) or (b), the
Second Lien Collateral Agent agrees to promptly deliver to the Third Lien
Collateral Agent written notice of the same when and as delivered to it by the
Second Lien Required Holders.

“Discharge of Spinco Third Lien Obligations” shall mean, subject to Sections
7.02 and 7.04, (a) (i) payment in full in cash of the principal of and interest
(including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
Insolvency or Liquidation Proceeding) and premium, if any, on all Indebtedness
outstanding under the Spinco Third Lien Note Documents, and (ii) payment in full
of all other Spinco Third Lien Obligations that are due and payable or otherwise
accrued and owing at or prior to the time such principal and interest are paid,
or (b) the redemption of the Notes (as defined in the Spinco Third Lien Purchase
Agreement) in full in accordance with Section 8.1 of the Spinco Third Lien
Purchase Agreement.

“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.

“First Lien Collateral” shall mean all “Collateral”, as defined in the First
Lien Security Agreement, and any other assets of Parent, Company, Spinco, or any
other Grantor now or at any time hereafter subject to Liens securing any First
Lien Obligations.

“First Lien Collateral Agent” shall have the meaning assigned to such term in
the preamble to this Agreement.

“First Lien Collateral Documents” shall mean the “Collateral Documents”, as
defined in the First Lien Purchase Agreement, and any other agreement, document
or instrument pursuant to which a Lien is granted to secure any First Lien
Obligations or under which rights or remedies with respect to any such Lien are
governed.

“First Lien Guaranty” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“First Lien Note Documents” shall mean the “Note Documents”, as defined in the
First Lien Purchase Agreement.

“First Lien Note Holders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“First Lien Obligations” shall mean the “First Lien Obligations”, as defined in
the First Lien Purchase Agreement.

“First Lien Parent Guaranty” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“First Lien Purchase Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“First Lien Release” shall have the meaning assigned to such term in
Section 3.04(a).

“First Lien Required Holders” shall mean the “Required Holders”, as defined in
the First Lien Purchase Agreement.

 

4



--------------------------------------------------------------------------------

“First Lien Secured Parties” shall mean, at any time, (a) the First Lien Note
Holders, (b) the First Lien Collateral Agent, (c) each other person to whom any
of the First Lien Obligations (including indemnification obligations) is owed,
and (d) the successors and assigns of each of the foregoing.

“First Lien Security Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement; provided that “First Lien Security
Agreement” shall not include any security agreement or other Collateral
Documents entered into in connection with any extension, replacement or
refinancing of the First Lien Obligations, including without limitation any
amendment that would extend the maturity date of any First Lien Obligations.

“First Priority Liens” shall mean all Liens on the First Lien Collateral to
secure the First Lien Obligations, whether created under the First Lien
Collateral Documents or acquired by possession, statute, operation of law,
subrogation or otherwise.

“Forbearance Agreement” shall mean that certain Forbearance Agreement dated
August 1, 2012 by and among Parent, Company, certain other Guarantors, First
Lien Note Holders, Second Lien Note Holders, and Third Lien Note Holders.

“Governance Agreement” shall mean that certain Governance Agreement dated as of
the date hereof by and among Company, Spinco, the Noteholder Representative and
each Spinco Third Lien Note Holder.

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a person that is
a corporation, partnership, trust or limited liability company.

“Grantors” shall mean Company, Parent, Spinco, and each Guarantor that shall
have created or purported to create any First Priority Lien, Second Priority
Lien or Third Priority Lien on all or any part of its assets to secure any First
Lien Obligations, any Second Lien Obligations or any Third Lien Obligations,
respectively.

“Guaranties” shall mean, collectively, each of the First Lien Guaranty, the
First Lien Parent Guaranty, the Second Lien Guaranty, the Second Lien Parent
Guaranty, and the Third Lien Guaranties.

“Guarantors” shall mean, collectively, each Person that has guaranteed, or that
may from time to time hereafter guarantee, the First Lien Obligations, the
Second Lien Obligations or the Third Lien Obligations, whether by executing and
delivering a Guaranty, a supplement thereto or otherwise.

“Holder Call Right” shall have the meaning assigned to such term in the Holder
Call Right Agreement.

“Holder Call Right Agreement” shall have the meaning assigned to such term in
the Parent Third Lien Purchase Agreement.

“Indebtedness” shall mean and includes all obligations that constitute
“Indebtedness”, as defined in the First Lien Purchase Agreement, the Second Lien
Purchase Agreement, the Parent Third Lien Purchase Agreement, or the Spinco
Third Lien Purchase Agreement, as applicable.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary proceeding under the Bankruptcy Code or any other Bankruptcy Law
with respect to any Grantor, (b) any voluntary or involuntary appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Grantor or for a substantial part of the property or assets of any Grantor,
(c) any voluntary or involuntary winding-up or liquidation of any Grantor, or
(d) a general assignment for the benefit of creditors by any Grantor.

“Junior Securities” means:

(a) debt securities of Parent, Company, Spinco or any of their subsidiaries as
reorganized or readjusted, or debt securities of Parent, Company, Spinco or any
their subsidiaries or any other person

 

5



--------------------------------------------------------------------------------

provided for by a plan of reorganization or readjustment authorized by an order
or decree of a court of competent jurisdiction in an Insolvency or Liquidation
Proceeding under any applicable law, so long as such securities (i) are
subordinated in right of payment to (A) prior to the Discharge of First Lien
Obligations, all First Lien Obligations, (B) prior to the Discharge of Second
Lien Obligations, in the case of the securities issued to the Third Lien Note
Holders, all Second Lien Obligations and (C) all debt securities issued in
exchange for (1) prior to the Discharge of First Lien Obligations, the First
Lien Obligations and (2) prior to the Discharge of Second Lien Obligations, in
the case of debt securities issued to the Third Lien Note Holders, all Second
Lien Obligations outstanding at such time to the same extent as, or to a greater
extent than, the Third Lien Obligations and, prior to the Discharge of First
Lien Obligations, the Second Lien Obligations, are so subordinated as provided
for in this Agreement, and (ii) have material terms that are no less favorable
(taken as a whole) to (A) prior to the Discharge of First Lien Obligations, the
First Lien Obligations and (B) prior to the Discharge of Second Lien
Obligations, with respect to securities issued to the Third Lien Note Holders,
all Second Lien Obligations, in each case, than the terms set forth in the
applicable Loan Documents; or

(b) equity securities of Parent, Company, Spinco or any of their subsidiaries as
reorganized or readjusted, or equity securities of Parent, Company, Spinco or
any of their subsidiaries or any other person provided for by a plan of
reorganization or readjustment authorized by an order or decree of a court of
competent jurisdiction in an Insolvency or Liquidation Proceeding under any
applicable law, so long as (x) (i) the First Lien Note Holders receive (A) debt
securities and equity securities (and such equity securities are senior to the
equity securities received by the Second Lien Note Holders, (B) solely equity
securities, and such equity securities are senior to the equity securities
received by the Second Lien Note Holders, or (C) solely debt securities and
(ii) the equity securities received by the Second Lien Note Holders, if any, do
not contain a mandatory redemption date (or require dividends to be paid on a
date) that is earlier than the mandatory redemption date or final maturity date
of the securities received by the First Lien Note Holders and (y) (i) the Second
Lien Note Holders receive (A) debt securities and equity securities (and such
equity securities are senior to the equity securities received by the Third Lien
Note Holders, (B) solely equity securities, and such equity securities are
senior to the equity securities received by the Third Lien Note Holders, or
(C) solely debt securities and (ii) the equity securities received by the Third
Lien Note Holders, if any, do not contain a mandatory redemption date (or
require dividends to be paid on a date) that is earlier than the mandatory
redemption date or final maturity date of the securities received by the Second
Lien Note Holders.

“Lien” means any lien, mortgage, pledge, assignment (only for the purposes of
creating a security interest), security interest, charge or encumbrance of any
kind (including any conditional sale or other title retention agreement, any
lease in the nature thereof, and any agreement to give any security interest)
and any option, trust or other preferential arrangement having the practical
effect of any of the foregoing.

“Merger” shall have the meaning assigned to such term in the Merger Agreement.

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
August 1, 2012 among Acquiror, Rodeo Acquisition Sub Inc., a Delaware
corporation, and Parent.

“New First Lien Collateral Agent” shall have the meaning assigned to such term
in Section 7.02.

“New First Lien Note Documents” shall have the meaning assigned to such term in
Section 7.02.

“New First Lien Obligations” shall have the meaning assigned to such term in
Section 7.02.

“New Second Lien Collateral Agent” shall have the meaning assigned to such term
in Section 7.02.

“New Second Lien Note Documents” shall have the meaning assigned to such term in
Section 7.02.

“New Second Lien Obligations” shall have the meaning assigned to such term in
Section 7.02.

 

6



--------------------------------------------------------------------------------

“New Third Lien Collateral Agent” shall have the meaning assigned to such term
in Section 7.02.

“New Third Lien Note Documents” shall have the meaning assigned to such term in
Section 7.02.

“New Third Lien Obligations” shall have the meaning assigned to such term in
Section 7.02.

“Note Documents” shall mean the First Lien Note Documents, the Second Lien Note
Documents and the Third Lien Note Documents.

“Note Holders” shall mean, collectively, the First Lien Note Holders, the Second
Lien Note Holders, and the Third Lien Note Holders.”

“Parent” shall have the meaning assigned to such term in the preamble of this
Agreement.

“Parent Third Lien Collateral” shall mean, collectively, all “Collateral”, as
defined in the Parent Third Lien Security Agreement, and any other assets of
Parent, Company, Spinco, or any other Grantor now or at any time hereafter
subject to Liens securing any Parent Third Lien Obligations; provided that on
and after the Cross-Collateral Release Date, the Parent Third Lien Collateral
shall not include the Spinco Assets.

“Parent Third Lien Collateral Documents” shall mean the “Collateral Documents”,
as defined in the Parent Third Lien Purchase Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted to secure any Parent
Third Lien Obligations or under which rights or remedies with respect to any
such Lien are governed.

“Parent Third Lien Guaranty” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Parent Third Lien Note Documents” shall mean the “Note Documents”, as defined
in the Parent Third Lien Purchase Agreement.

“Parent Third Lien Note Holders” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Parent Third Lien Obligations” shall mean the “Third Lien Obligations”, as
defined in the Parent Third Lien Purchase Agreement.

“Parent Third Lien Purchase Agreement” shall have the meaning assigned to such
term in the preliminary statement of this Agreement.

“Parent Third Lien Required Holders” shall mean the “Required Holders”, as
defined in the Parent Third Lien Purchase Agreement.

“Parent Third Lien Secured Party” shall mean, at any time, (a) the Parent Third
Lien Note Holders, (b) the Third Lien Collateral Agent with regard to the Parent
Third Lien Obligations, (c) each other person to whom any of the Parent Third
Lien Obligations (including indemnification obligations) is owed and (d) the
successors and assigns of each of the foregoing.

“Parent Third Lien Security Agreement” shall have the meaning assigned to such
term in the preliminary statement of this Agreement.

“Parent Third Priority Liens” shall mean all Liens on the Third Lien Collateral
to secure the Parent Third Lien Obligations, whether created under the Parent
Third Lien Collateral Documents or acquired by possession, statute, operation of
law, subrogation or otherwise.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association,

 

7



--------------------------------------------------------------------------------

company, partnership, governmental authority or other entity.

“Pledged or Controlled Collateral” shall have the meaning assigned to such term
in Article V.

“Primary Third Lien Permitted Actions” shall have the meaning assigned to such
term in Section 3.01(a).

“Purchase Agreements” shall mean, collectively, the First Lien Purchase
Agreement, the Second Lien Purchase Agreement, and the Third Lien Purchase
Agreements.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, restructure or replace or to issue other Indebtedness in exchange or
replacement for, such Indebtedness, in whole or in part. “Refinanced” and
“Refinancing” shall have correlative meanings.

“Secondary Third Lien Permitted Actions” shall have the meaning assigned to such
term in Section 3.01(a).

“Second Lien Collateral” shall mean all “Collateral”, as defined in the Second
Lien Security Agreement, and any other assets of Parent, Company, Spinco or any
other Grantor now or at any time hereafter subject to Liens securing any Second
Lien Obligations.

“Second Lien Collateral Agent” shall have the meaning assigned to such term in
the preamble to this Agreement.

“Second Lien Collateral Documents” shall mean the “Collateral Documents”, as
defined in the Second Lien Purchase Agreement, and any other agreement, document
or instrument pursuant to which a Lien is granted to secure any Second Lien
Obligations or under which rights or remedies with respect to any such Lien are
governed.

“Second Lien Guaranty” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Second Lien Mortgages” shall mean, collectively, each mortgage, deed of trust,
leasehold mortgage, assignment of leases and rents, modifications and any other
agreement, document or instrument pursuant to which any Lien on real property is
granted to secure any Second Lien Obligations or under which rights or remedies
with respect to any such Lien are governed.

“Second Lien Note Documents” shall mean the “Note Documents”, as defined in the
Second Lien Purchase Agreement.

“Second Lien Note Holders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Second Lien Obligations” shall mean the “Second Lien Obligations”, as defined
in the Second Lien Purchase Agreement.

“Second Lien Parent Guaranty” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Second Lien Permitted Actions” shall have the meaning assigned to such term in
Section 3.01(a).

“Second Lien Purchase Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Second Lien Refinancing Notice” shall have the meaning assigned to such term in
Section 7.02(b).

 

8



--------------------------------------------------------------------------------

“Second Lien Release” shall have the meaning assigned to such term in
Section 3.04(b).

“Second Lien Required Holders” shall mean the “Required Holders”, as defined in
the Second Lien Purchase Agreement.

“Second Lien Secured Parties” shall mean, at any time, (a) the Second Lien Note
Holders, (b) the Second Lien Collateral Agent, (c) each other person to whom any
of the Second Lien Obligations (including indemnification obligations) is owed
and (d) the successors and assigns of each of the foregoing.

“Second Lien Security Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Second Priority Liens” shall mean all Liens on the Second Lien Collateral to
secure the Second Lien Obligations, whether created under the Second Lien
Collateral Documents or acquired by possession, statute, operation of law,
subrogation or otherwise.

“Secured Parties” shall mean the First Lien Secured Parties, the Second Lien
Secured Parties and the Third Lien Secured Parties.

“Spinco” shall have the meaning assigned to such term in the preamble to this
Agreement.

“Spinco Assets” shall mean all of the property of Spinco and its subsidiaries of
whatever nature and whether now owned or hereafter acquired.

“Spinco Assets Net Proceeds” shall mean “Net Proceeds”, as defined in the Spinco
Third Lien Purchase Agreement, received in connection with any Spinco
Disposition.

“Spinco Disposition” has the meaning assigned to such term in the Spinco Third
Lien Purchase Agreement.

“Spinco Dispositions Proceeds Account” has the meaning assigned to such term in
the Spinco Third Lien Purchase Agreement.

“Spinco Proceeds Release Date” shall mean the earliest to occur of (i) the
consummation of the Merger in accordance with the Merger Agreement, (ii) the
first date after the exercise of the Acquiror Call Right on which the First Lien
Obligations have been paid in full, all of the First Lien Notes (as defined in
the First Lien Purchase Agreement) have been redeemed in accordance with the
First Lien Documents or the First Lien Required Holders have consented in
writing to the distribution of Spinco Assets Net Proceeds of a Spinco
Disposition to the Spinco Holders in accordance with Section 3.03 and the Second
Lien Obligations have been paid in full, all of the Second Lien Notes (as
defined in the Second Lien Purchase Agreement) have been redeemed in accordance
with the Second Lien Documents or the Second Lien Required Holders have
consented in writing to the distribution of Spinco Assets Net Proceeds of a
Spinco Disposition to the Spinco Third Lien Note Holders in accordance with
Section 3.03, and (iii) the first date after which both the Merger Agreement and
the Acquiror Call Right Agreement have terminated or expired in accordance with
their respective terms (other than as a result of consummation of the Merger or
exercise of the Acquiror Call Right) on which the First Lien Obligations have
been paid in full, all of the First Lien Notes have been redeemed in accordance
with the First Lien Note Documents or the First Lien Required Holders have
consented in writing to the distribution of Spinco Assets Net Proceeds to the
Spinco Third Lien Note Holders in accordance with Section 3.03 and the Second
Lien Obligations have been paid in full, all of the Second Lien Notes have been
redeemed in accordance with the Second Lien Documents or the Second Lien
Required Holders have consented in writing to the distribution of Spinco Assets
Net Proceeds to the Spinco Third Lien Note Holders in accordance with
Section 3.03.

“Spinco Third Lien Collateral” shall mean, collectively, all “Collateral”, as
defined in the Spinco Third Lien Security Agreement, and any other assets of
Parent, Company, Spinco, or any other Grantor now or at any time hereafter
subject to Liens securing any Spinco Third Lien Obligations; provided that on
and after the Cross-Collateral Release Date, the Spinco Third Lien Collateral
shall not include any property of Parent or Company or

 

9



--------------------------------------------------------------------------------

their respective subsidiaries other than the Spinco Assets.

“Spinco Third Lien Collateral Documents” shall mean the “Collateral Documents”,
as defined in the Spinco Third Lien Purchase Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted to secure any Spinco
Third Lien Obligations or under which rights or remedies with respect to any
such Lien are governed.

“Spinco Third Lien Guaranty” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Spinco Third Lien Note Documents” shall mean the “Note Documents”, as defined
in the Spinco Third Lien Purchase Agreement.

“Spinco Third Lien Note Holders” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Spinco Third Lien Obligations” shall mean the “Third Lien Obligations”, as
defined in the Spinco Third Lien Purchase Agreement.

“Spinco Third Lien Purchase Agreement” shall have the meaning assigned to such
term in the preliminary statement of this Agreement.

“Spinco Third Lien Required Holders” shall mean the “Required Holders”, as
defined in the Spinco Third Lien Purchase Agreement.

“Spinco Third Lien Secured Party” shall mean, at any time, (a) the Spinco Third
Lien Note Holders, (b) the Third Lien Collateral Agent with regard to the Spinco
Third Lien Obligations, (c) each other person to whom any of the Spinco Third
Lien Obligations (including indemnification obligations) is owed and (d) the
successors and assigns of each of the foregoing.

“Spinco Third Lien Security Agreement” shall have the meaning assigned to such
term in the preliminary statement of this Agreement.

“Spinco Third Lien Supermajority Holders” shall mean the Spinco Third Lien Note
Holders holding at least seventy-five percent (75%) of the aggregate principal
amount of the outstanding Spinco Third Lien Notes.

“Spinco Third Priority Liens” shall mean all Liens on the Third Lien Collateral
to secure the Spinco Third Lien Obligations, whether created under the Spinco
Third Lien Collateral Documents or acquired by possession, statute, operation of
law, subrogation or otherwise.

“Standstill Period” shall have the meaning assigned to such term in
Section 3.02(a).

“subsidiary,” with respect to any person, means any corporation, partnership,
trust, limited liability company, association, joint venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that person or one or
more of the other subsidiaries of that person or a combination thereof.

“Tertiary Third Lien Permitted Actions” shall have the meaning assigned to such
term in Section 3.01(a).

“Third Lien Collateral” shall mean, collectively, the Parent Third Lien
Collateral and the Spinco Third Lien Collateral.

“Third Lien Collateral Agency Agreement” shall mean that certain Amended and
Restated Collateral

 

10



--------------------------------------------------------------------------------

Agency Agreement dated as of the date hereof by and among the Parent Third Lien
Note Holders, the Spinco Third Lien Note Holders, and the Third Lien Collateral
Agent.

“Third Lien Collateral Agent” shall have the meaning assigned to such term in
the preamble to this Agreement.

“Third Lien Collateral Documents” shall mean, collectively, the Parent Third
Lien Collateral Documents and the Spinco Third Lien Collateral Documents, and
any other agreement, document or instrument pursuant to which a Lien is granted
to secure any Third Lien Obligations or under which rights or remedies with
respect to any such Lien are governed.

“Third Lien Guaranties” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Third Lien Mortgages” shall mean, collectively, each mortgage, deed of trust,
leasehold mortgage, assignment of leases and rents, modifications and any other
agreement, document or instrument pursuant to which any Lien on real property is
granted to secure any Third Lien Obligations or under which rights or remedies
with respect to any such Lien are governed.

“Third Lien Note Documents” shall mean, collectively, the Parent Third Lien Note
Documents and the Spinco Third Lien Note Documents.

“Third Lien Note Holders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Third Lien Obligations” shall mean, collectively, the Parent Third Lien
Obligations and the Spinco Third Lien Obligations.

“Third Lien Permitted Actions” shall have the meaning assigned to such term in
Section 3.01(a).

“Third Lien Purchase Agreements” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Third Lien Required Holders” shall mean, collectively, the Parent Third Lien
Required Holders and the Spinco Third Lien Required Holders.

“Third Lien Secured Parties” shall mean, at any time, (a) the Parent Third Lien
Secured Parties, (b) the Spinco Third Lien Secured Parties, (c) each other
person to whom any of the Third Lien Obligations (including indemnification
obligations) is owed and (d) the successors and assigns of each of the
foregoing.

“Third Lien Security Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Third Priority Liens” shall mean all Liens on the Third Lien Collateral to
secure the Third Lien Obligations, whether created under the Third Lien
Collateral Documents or acquired by possession, statute, operation of law,
subrogation or otherwise.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

“Wilmington” shall have the meaning assigned to such term in the preamble of
this Agreement.

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be

 

11



--------------------------------------------------------------------------------

followed by the phrase “without limitation.” The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented, refinanced or otherwise modified, (b) any reference herein (i) to
any person shall be construed to include such person’s successors and assigns
and (ii) to Parent, Company or any other Grantor shall be construed to include
Parent, Company, Spinco or such Grantor as debtor and debtor-in-possession and
any receiver or trustee for Parent, Company or such Grantor, as the case may be,
in any Insolvency or Liquidation Proceeding, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles or Sections shall be construed to refer to
Articles or Sections of this Agreement and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

ARTICLE II

Priorities

SECTION 2.01 Subordination in Right of Payment and Subordination of Liens.

(a) To the extent and in the manner set forth in this Agreement, the Second Lien
Obligations and the Third Lien Obligations are hereby expressly made subordinate
and subject in right of payment to the prior payment of all First Lien
Obligations as set forth in this Agreement. Subject to Sections 2.01(e) and
3.03, until the earlier of the Discharge of First Lien Obligations or the
consent of the First Lien Note Holders, (i) neither the Second Lien Note Holders
nor the Third Lien Note Holders will take, demand or receive from Parent,
Company, Spinco or any of their subsidiaries, and none of Parent, Company,
Spinco or any of their subsidiaries will make, give or permit, directly or
indirectly, by set off, redemption, purchase or in any other manner, any payment
of (of whatever kind or nature, whether in cash, property, securities or
otherwise) or security for the whole or any part of the Second Lien Obligations
or the Third Lien Obligations, and (ii) neither the Second Lien Note Holders nor
the Third Lien Note Holders will accelerate for any reason the scheduled
maturities of any amount owing under the Second Lien Purchase Agreement or the
Third Lien Purchase Agreements, except in either case as otherwise permitted
herein. Subject to Sections 2.01(e) and 3.03, in the event of any Insolvency or
Liquidation Proceeding, the First Lien Note Holders shall be entitled to receive
payment in full in cash of all amounts due in respect of all First Lien
Obligations before the Second Lien Note Holders or the Third Lien Note Holders
are entitled to receive any payment (other than Junior Securities) on account of
the Second Lien Obligations or the Third Lien Obligations, and to that end the
First Lien Note Holders shall be entitled to receive, for application to the
payment of the First Lien Obligations, any payment or distribution of any kind
or character (including any such payment or distribution which may be payable or
deliverable by reason of the payment of any other Indebtedness of Parent,
Company or Guarantors that is subordinated to the payment of the First Lien
Obligations) other than Junior Securities, which may be payable or deliverable
in respect of the Second Lien Obligations or the Third Lien Obligations in any
such Insolvency or Liquidation Proceeding, to the extent necessary to pay or
provide for the payment of all First Lien Obligations in full in cash, after
giving effect to any concurrent payment or distribution to or for the First Lien
Note Holders.

(b) To the extent and in the manner set forth in this Agreement, the Third Lien
Obligations are hereby expressly made subordinate and subject in right of
payment to the prior payment of all Second Lien Obligations as set forth in this
Agreement. Subject to Sections 2.01(e) and 3.03, until the earlier of the
Discharge of Second Lien Obligations or the consent of the Second Lien Note
Holders, (i) the Third Lien Note Holders will not take, demand or receive from
Parent, Company, Spinco or any of their subsidiaries, and none of Parent,
Company, Spinco or any of their subsidiaries will make, give or permit, directly
or indirectly, by set off, redemption, purchase or in any other manner, any
payment of (of whatever kind or nature, whether in cash, property, securities or
otherwise) or security for the whole or any part of the Third Lien Obligations,
and (ii) the Third Lien Note Holders will not accelerate for any reason the
scheduled maturities of any amount owing under the Third Lien Purchase
Agreements, except as otherwise permitted herein. Subject to Sections 2.01(e)
and 3.03, in the event of any Insolvency or Liquidation Proceeding, the Second
Lien Note Holders shall be entitled to receive payment in full in cash of all
amounts due in respect of all Second Lien Obligations before the Third Lien Note
Holders are entitled to receive any payment (other than Junior Securities) on
account of the Third Lien Obligations, and to that end the Second Lien Note
Holders shall be entitled to receive, for application to the payment of the
Second Lien Obligations, any payment or distribution of any kind or character
(including any such payment or distribution which may be payable or deliverable
by reason of

 

12



--------------------------------------------------------------------------------

the payment of any other Indebtedness of Parent, Company or Guarantors that is
subordinated to the payment of the Second Lien Obligations) other than Junior
Securities, which may be payable or deliverable in respect of the Third Lien
Obligations in any such Insolvency or Liquidation Proceeding, to the extent
necessary to pay or provide for the payment of all Second Lien Obligations in
full in cash, after giving effect to any concurrent payment or distribution to
or for the Second Lien Note Holders.

(c) To the extent and in the manner set forth in this Agreement, subject to
Sections 2.01(e) and 3.03, the Parent Third Lien Obligations and the Spinco
Third Lien Obligations are hereby expressly made equal and pari passu in right
of payment to each other at all times prior to the Cross-Collateral Release
Date. Subject to Sections 2.01(e) and 3.03, the Third Lien Note Holders hereby
agree among themselves that if any of them shall, at any time prior to the
Cross-Collateral Release Date, whether by voluntary or mandatory payment (other
than a payment the Third Lien Obligations made and applied in accordance with
the terms of this Agreement), by realization upon security, through the exercise
of any right of set-off or banker’s lien, by counterclaim or cross action or by
the enforcement of any right under the Third Lien Note Documents or otherwise,
or as adequate protection of a deposit treated as cash collateral under the
Bankruptcy Code, receive payment or reduction of a proportion of the aggregate
amount of principal, interest, amounts payable in respect of fees and other
amounts then due and owing to such Third Lien Note Holder under the Third Lien
Note Documents (collectively, the “Aggregate Amounts Due” to such Third Lien
Note Holder) that is greater than the proportion received by any other Third
Lien Note Holder in respect of the Aggregate Amounts Due to such other Third
Lien Note Holder, then the Third Lien Note Holder receiving such proportionately
greater payment shall, unless such proportionately greater payment is required
by the terms of this Agreement, (i) notify the Third Lien Collateral Agent and
each other Third Lien Note Holder of the receipt of such payment and (ii) apply
a portion of such payment to purchase assignments (which it shall be deemed to
have purchased from each seller of an assignment simultaneously upon the receipt
by such seller of its portion of such payment) of the Aggregate Amounts Due to
the other Third Lien Note Holders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Third Lien Note Holders in proportion to the
Aggregate Amounts Due to them; provided that (a) if all or part of such
proportionately greater payment received by such purchasing Third Lien Note
Holder is thereafter recovered from such Third Lien Note Holder upon the
bankruptcy or reorganization of any Grantor or otherwise, those purchases shall
be rescinded and the purchase prices paid for such assignments shall be returned
to such purchasing Third Lien Note Holder ratably to the extent of such
recovery, but without interest, (b) the foregoing provisions shall not apply to
(1) any payment made by a Grantor pursuant to and in accordance with the express
terms of this Agreement, (2) any payment obtained by a Third Lien Note Holder as
consideration for the assignment of or the sale of a participation in any of its
Third Lien Obligations to any assignee or participant permitted pursuant to the
Third Lien Note Documents and any other document restricting such transfers
(provided that no Spinco Third Lien Note Holder may transfer any of its Spinco
Third Lien Obligations without transferring a pro rata portion of its Parent
Third Lien Obligations, and no Parent Third Lien Note Holder may transfer any of
its Parent Third Lien Obligations without transferring a pro rata portion of its
Spinco Third Lien Obligations), (3) any payment obtained by a Parent Third Lien
Note Holder as consideration payable under the Merger Agreement, (4) any payment
obtained by any Third Lien Holder with the consent of the Third Lien Required
Holders, or (5) any other payment obtained as permitted under Sections 2.01(e)
and 3.03, and (c) the Third Lien Collateral Agent shall have no responsibility
to enforce or otherwise ensure that any payment contemplated in this sentence is
made by any Third Lien Note Holder or otherwise in accordance with the terms
herein. Until the earliest of (i) the Discharge of Spinco Third Lien
Obligations, (ii) the Cross-Collateral Release Date, and (iii) the consent of
the Spinco Third Lien Required Holders, the Parent Third Lien Secured Parties
will not accelerate for any reason the scheduled maturities of any amount owing
under the Parent Third Lien Note Documents, except as otherwise permitted
herein. Until the earliest of (i) the Discharge of Parent Third Lien
Obligations, (ii) the Cross-Collateral Release Date, and (iii) the consent of
the Parent Third Lien Required Holders, the Spinco Third Lien Secured Parties
will not accelerate for any reason the scheduled maturities of any amount owing
under the Spinco Third Lien Note Documents, except as otherwise permitted
herein.

(d) Subject to Section 3.03, notwithstanding the date, manner or order of grant,
attachment or perfection of any First Priority Lien, any Second Priority Lien or
any Third Priority Lien, and notwithstanding any provision of the UCC or any
other applicable law or the provisions of any Collateral Document or any other
Note Document or any other circumstance whatsoever, (a) each of the Second Lien
Secured Parties, and the Third Lien Secured Parties, hereby agrees, as
applicable, that, so long as the Discharge of First Lien Obligations has not
occurred, (i) any First Priority Lien now or hereafter held by or for the
benefit of any First Lien Secured Party shall be senior in right, priority,
operation, effect and all other respects to any and all Second Priority Liens
and Third

 

13



--------------------------------------------------------------------------------

Priority Liens, and (ii) any Second Priority Lien now or hereafter held by or
for the benefit of any Second Lien Secured Party, or any Third Priority Lien now
or hereafter held by or for the benefit of any Third Lien Secured Party shall be
junior and subordinate in right, priority, operation, effect and all other
respects to any and all First Priority Liens, and (b) each of the Third Lien
Secured Parties hereby agrees that, (x) so long as the Discharge of Second Lien
Obligations has not occurred, (i) any Second Priority Lien now or hereafter held
by or for the benefit of any Second Lien Secured Party shall be senior in right,
priority, operation, effect and all other respects to any and all Third Priority
Liens, and (ii) any Third Priority Lien now or hereafter held by or for the
benefit of any Third Lien Secured Party shall be junior and subordinate in
right, priority, operation, effect and all other respects to any and all Second
Priority Liens, and (y) any Third Priority Lien now or hereafter held by or for
the benefit of any Third Lien Secured Party shall be equal and pari passu in
right, priority, operation, effect and all other respects to any and all other
Third Priority Liens at all times prior to the Cross-Collateral Release Date. So
long as the Discharge of First Lien Obligations has not occurred, the First
Priority Liens shall be and remain senior in right, priority, operation, effect
and all other respects to any Second Priority Liens or Third Priority Liens for
all purposes, whether or not any First Priority Liens are subordinated in any
respect to any other Lien securing any other obligation of Parent, Company,
Spinco, any other Grantor or any other Person. Subject to Section 3.03, so long
as the Discharge of Second Lien Obligations has not occurred, the Second
Priority Liens shall be and remain senior in right, priority, operation, effect
and all other respects to any Third Priority Liens for all purposes, whether or
not any Second Priority Liens are subordinated in any respect to any other Lien
securing any other obligation of Parent, Company, Spinco, any other Grantor or
any other Person. Subject to Section 3.03, the Parent Third Priority Liens and
the Spinco Third Priority Liens shall be and remain pari passu to each other in
right, priority, operation, effect and all other respects for all purposes,
whether or not any Third Priority Liens are subordinated in any respect to any
other Lien securing any other obligation of Parent, Company, Spinco, any other
Grantor, or any other Person.

(e) Notwithstanding anything in this Agreement to the contrary, nothing herein
shall restrict or prohibit the taking, demand, or receipt of any of the
following prior to the Discharge of First Lien Obligations, the Discharge of
Second Lien Obligations, the Discharge of Parent Third Lien Obligations, or the
Discharge of Spinco Third Lien Obligations: (1) any payment obtained by a Parent
Third Lien Note Holder in connection with the exercise of the Acquiror Call
Right and the transfer and/or assignment of the Parent Third Lien Notes in
connection therewith, (2) the redemption of the Spinco Third Lien Notes
immediately prior to the closing of the Merger in accordance with the Spinco
Third Lien Purchase Agreement; (3) the exercise by the Noteholder Representative
of the Holder Call Right in accordance with the Holder Call Right Agreement and
the issuance to and receipt by the Spinco Third Lien Note Holders of any Capital
Stock (as defined in the Spinco Third Lien Purchase Agreement) of Spinco in
connection therewith, (4) the exercise by the Spinco Third Lien Note Holders of
their rights to acquire the First Lien Notes and the Second Lien Notes pursuant
to Section 3.01(g), (5) the exercise by the Spinco Third Lien Note Holders of
their rights to consent to, prohibit or require the sale of the Spinco Assets in
accordance with Section 3.03, (6) the redemption of the Spinco Third Lien
Obligations with the Spinco Asset Net Proceeds in accordance with Section 3.03,
(7) the receipt of the Spinco Assets Net Proceeds by the Spinco Third Lien
Secured Parties in accordance with Section 3.03, in each case, together with the
ability to enforce their respective rights in respect of the same; (8) the
exercise by the Holders of any rights under the Merger Agreement; and (9) the
exercise by any Holder of the rights under the Acquiror Note Purchase Agreement
to which it is a party.

SECTION 2.02 Prohibition on Contesting Liens. Each of the First Lien Collateral
Agent, for itself and on behalf of the other First Lien Secured Parties, the
Second Lien Collateral Agent, for itself and on behalf of the other Second Lien
Secured Parties, and the Third Lien Collateral Agent, for itself and on behalf
of the other Third Lien Secured Parties, agrees that it will not, and hereby
waives any right to, contest or support any other person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the priority,
validity or enforceability of any First Priority Lien, Second Priority Lien or
any Third Priority Lien, as the case may be; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of the First Lien
Collateral Agent or any other First Lien Secured Party, or the Second Lien
Collateral Agent or any other Second Lien Secured Party or the Third Lien
Collateral Agent or any other Third Lien Secured Party to enforce this
Agreement, including the provisions of this Agreement relating to the relative
priority of Liens securing the First Lien Obligations, the Second Lien
Obligations, and the Third Lien Obligations, as provided in Sections 2.01 and
3.01.

SECTION 2.03 No New Liens. None of the Grantors shall, or shall permit any of
its subsidiaries to, (a) so long as the Discharge of First Lien Obligations has
not occurred, (i) grant or permit any additional Liens on any asset to secure
any Second Lien Obligations unless it has granted, or concurrently therewith

 

14



--------------------------------------------------------------------------------

grants, a Lien on such asset to secure the First Lien Obligations, the Third
Lien Obligations at any time prior to the Cross-Collateral Release Date, and the
Parent Third Lien Obligations at any time on and after the Cross-Collateral
Release Date, (ii) grant or permit any additional Liens on any asset to secure
any Parent Third Lien Obligations unless it has granted, or concurrently
therewith grants, a Lien on such asset to secure the First Lien Obligations, the
Second Lien Obligations, and, at any time prior to the Cross-Collateral Release
Date, the Spinco Third Lien Obligations, (iii) grant or permit any additional
Liens on any asset to secure any Spinco Third Lien Obligations unless it has
granted, or concurrently therewith grants, a Lien on such asset to secure the
First Lien Obligations, the Second Lien Obligations, and, at any time prior to
the Cross-Collateral Release Date, the Parent Third Lien Obligations, or
(iv) grant or permit any additional Liens on any asset to secure any First Lien
Obligations unless it has granted, or concurrently therewith grants, a Lien on
such asset to secure the Second Lien Obligations, the Third Lien Obligations at
any time prior to the Cross-Collateral Release Date, and the Parent Third Lien
Obligations at any time on and after the Cross-Collateral Release Date, in each
case, with each such Lien to be subject to the provisions of this Agreement;
(b) after the Discharge of First Lien Obligations has occurred and so long as
the Discharge of Second Lien Obligations has not occurred, (i) grant or permit
any additional Liens on any asset to secure any Parent Third Lien Obligations
unless it has granted, or concurrently therewith grants, a Lien on such asset to
secure the Second Lien Obligations and, at any time prior to the
Cross-Collateral Release Date, the Spinco Third Lien Obligations, (ii) grant or
permit any additional Liens on any asset to secure any Spinco Third Lien
Obligations unless it has granted, or concurrently therewith grants, a Lien on
such asset to secure the Second Lien Obligations and, at any time prior to the
Cross-Collateral Release Date, the Parent Third Lien Obligations, or (iii) grant
or permit any additional Liens on any asset to secure any Second Lien
Obligations unless it has granted, or concurrently therewith grants, a Lien on
such asset to secure the Third Lien Obligations at any time prior to the
Cross-Collateral Release Date, and the Parent Third Lien Obligations at any time
on and after the Cross-Collateral Release Date, in each case, with each such
Lien to be subject to the provisions of this Agreement; and (c) after the
Discharge of First Lien Obligations and the Discharge of Second Lien
Obligations, (i) grant or permit any additional Liens on any asset to secure any
Parent Third Lien Obligations unless it has granted, or concurrently therewith
grants, a Lien on such asset to secure the Spinco Third Lien Obligations at any
time prior to the Cross-Collateral Release Date, or (ii) grant or permit any
additional Liens on any asset to secure any Spinco Third Lien Obligations unless
it has granted, or concurrently therewith grants, a Lien on such asset to secure
the Parent Third Lien Obligations at any time prior to the Cross-Collateral
Release Date. To the extent that the provisions of the immediately preceding
sentence are not complied with for any reason, without limiting any other right
or remedy available to the First Lien Collateral Agent or the other First Lien
Secured Parties, the Second Lien Collateral Agent or the other Second Lien
Secured Parties, or the Third Lien Collateral Agent or the other Third Lien
Secured Parties, each of the Second Lien Collateral Agent, for itself and on
behalf of the other Second Lien Secured Parties, and the Third Lien Collateral
Agent, for itself and on behalf of the other Third Lien Secured Parties, agrees
(i) upon written notice by any Grantor or the Secured Party receiving such
amount or distribution (which notice may conclusively be relied on as true),
that any amounts received by or distributed to any Second Lien Secured Party or
Third Lien Secured Party, as applicable, pursuant to or as a result of any Lien
granted in contravention of this Section shall be subject to Section 4.02;
(ii) if the First Lien Collateral Agent or any First Lien Secured Party acquires
any Lien on any assets of Parent, Company, Spinco or any other Grantor which
assets are not also subject to the Lien of the Second Lien Collateral Agent
under the Second Lien Collateral Documents and/or the Lien of the Third Lien
Collateral Agent under the Third Lien Collateral Documents (to the extent
required in the immediately preceding sentence), then without the need for any
further action or consent of any other Person, the First Lien Collateral Agent
shall be deemed to hold and have held such Lien for the benefit of the Second
Lien Collateral Agent as security of the Second Lien Obligations, for the
benefit of the Third Lien Collateral Agent as security for the Parent Third Lien
Obligations prior to Cross-Collateral Release Date, and for the benefit of the
Third Lien Collateral Agent as security for the Parent Third Lien Obligations on
and after the Cross-Collateral Release Date, in each case subject to the lien
subordination provisions set forth in this Agreement, (iii) if the Second Lien
Collateral Agent or any Second Lien Secured Party acquires any Lien on any
assets of Parent, Company, Spinco or any other Grantor which assets are not also
subject to the Lien of the First Lien Collateral Agent under the First Lien
Collateral Documents and/or the Lien of the Third Lien Collateral Agent under
the Third Lien Collateral Documents (to the extent required in the immediately
preceding sentence), then without the need for any further action or consent of
any other Person, the Second Lien Collateral Agent shall be deemed to hold and
have held such Lien for the benefit of the First Lien Collateral Agent as
security of the First Lien

 

15



--------------------------------------------------------------------------------

Obligations, for the benefit of the Third Lien Collateral Agent as security for
the Third Lien Obligations prior to Cross-Collateral Release Date, and for the
benefit of the Third Lien Collateral Agent as security for the Parent Third Lien
Obligations on and after the Cross-Collateral Release Date, in each case subject
to the lien subordination provisions set forth in this Agreement; (iv) if the
Third Lien Collateral Agent or any Third Lien Secured Party acquires any Lien on
any assets of Parent, Company, Spinco or any Grantor which assets are not also
subject to the Lien of the First Lien Collateral Agent under the First Lien
Collateral Documents and/or the Lien of the Second Lien Collateral Agent under
the Second Lien Collateral Documents, then without the need for any further
action or consent of any other Person, the Third Lien Collateral Agent shall be
deemed to hold and have held such Lien for the benefit of the First Lien
Collateral Agent as security of the First Lien Obligations and for the benefit
of the Second Lien Collateral Agent as security for the Second Lien Obligations,
in each case subject to the lien subordination provisions set forth in this
Agreement; (v) if, prior to the Cross-Collateral Release Date, the Third Lien
Collateral Agent or any other Parent Third Lien Secured Party acquires any Lien
on any assets of Parent, Company, Spinco or any Grantor which assets are not
also subject to the Lien of the Third Lien Collateral Agent under the Spinco
Third Lien Collateral Documents, then without the need for any further action or
consent of any other Person, the Third Lien Collateral Agent shall be deemed to
hold and have held such Lien for the benefit of the Spinco Third Lien Secured
parties as security for the Spinco Third Lien Obligations, subject to the lien
priority provisions set forth in this Agreement; and (vi) if, prior to the
Cross-Collateral Release Date, the Third Lien Collateral Agent or any Spinco
Third Lien Secured Party acquires any Lien on any assets of Parent, Company,
Spinco or any Grantor which assets are not also subject to the Lien of the Third
Lien Collateral Agent under the Parent Third Lien Collateral Documents, then
without the need for any further action or consent of any other Person, the
Third Lien Collateral Agent shall be deemed to hold and have held such Lien for
the benefit of the Parent Third Lien Secured Parties as security for the Parent
Third Lien Obligations, subject to the lien priority provisions set forth in
this Agreement. Notwithstanding anything in this Section 2.03 to the contrary,
unless notified in writing by any Grantor, neither the First Lien Required
Holders, the Second Lien Required Holders, the Parent Third Lien Required
Holders or the Spinco Third Lien Required Holders, nor the First Lien Collateral
Agent, the Second Lien Collateral Agent, or the Third Lien Collateral Agent
shall be deemed to have knowledge of any action of the Grantor described in the
first sentence of this Section 2.03 or action to be taken or deemed to have
occurred pursuant to the second sentence of this Section 2.03.

SECTION 2.04 Similar Liens and Agreements. Subject to Section 3.03, the parties
hereto acknowledge and agree that it is their intention (i) that the First Lien
Collateral and Second Lien Collateral be identical at all times, (ii) that the
First Lien Collateral, the Second Lien Collateral and the Third Lien Collateral
be identical at all times prior to the Cross-Collateral Release Date, (iii) that
the First Lien Collateral, the Second Lien Collateral and the Parent Third Lien
Collateral be identical at all times on and after the Cross-Collateral Release
Date, except that on and after the Cross-Collateral Release Date, the Parent
Third Lien Collateral shall not include the Spinco Assets, and (iv) that the
First Lien Collateral, the Second Lien Collateral and the Spinco Third Lien
Collateral be identical at all times on and after the Cross-Collateral Release
Date, except that on and after the Cross-Collateral Release Date, the Spinco
Third Lien Collateral shall not include the First Lien Collateral (other than
the Spinco Assets), the Second Lien Collateral (other than the Spinco Assets),
or the Parent Third Lien Collateral. In furtherance of the foregoing, the
parties hereto agree:

(a) to cooperate in good faith in order to determine, upon any reasonable
request by the First Lien Collateral Agent, the Second Lien Collateral Agent or
the Third Lien Collateral Agent, the specific assets included in the First Lien
Collateral, the Second Lien Collateral and the Third Lien Collateral, the steps
taken to perfect the First Priority Liens, the Second Priority Liens and the
Third Priority Liens thereon and the identity of the respective parties
obligated under the First Lien Note Documents, the Second Lien Note Documents
and the Third Lien Note Documents; and

(b) that (i) the documents, agreements and instruments creating or evidencing
the First Lien Collateral and the First Priority Liens shall be in all material
respects in the same form as the documents, agreements and instruments creating
or evidencing the Second Lien Collateral and the Second Priority Liens and
(ii) the documents, agreements and instruments creating or evidencing the Second
Lien Collateral and the Second Priority Liens shall be in all material respects
in the same form as the documents, agreements and instruments creating or
evidencing the Third Lien Collateral and the Third Priority Liens, in each case,
other than with respect to the first priority, second

 

16



--------------------------------------------------------------------------------

priority and third priority nature of the Liens created or evidenced thereunder,
the obligations secured thereby, the identity of the Secured Parties that are
parties thereto or secured thereby and other matters contemplated by this
Agreement, provided that on and after the Cross-Collateral Release Date, the
Spinco Third Lien Collateral shall not include the First Lien Collateral or the
Second Lien Collateral, in each case other than the Spinco Assets, or the Parent
Third Lien Collateral, and the Parent Third Lien Collateral shall not include
the Spinco Assets.

ARTICLE III

Enforcement of Rights; Matters Relating to Collateral

SECTION 3.01 Exercise of Rights and Remedies. (a) Subject to Section 3.03, so
long as the Discharge of First Lien Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced, the First Lien
Collateral Agent and the other First Lien Secured Parties shall have the
exclusive right to enforce rights and exercise remedies (including any right of
setoff) with respect to the Collateral (including making determinations
regarding the release, Disposition or restrictions with respect to the
Collateral), or to commence or seek to commence any action or proceeding with
respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency or Liquidation Proceeding), in each case, without
any consultation with or the consent of the Second Lien Collateral Agent or any
other Second Lien Secured Party, or the Third Lien Collateral Agent or any other
Third Lien Secured Party; provided that, notwithstanding the foregoing, (i) the
Spinco Third Lien Supermajority Holders have the sole and exclusive right to
consent to, prohibit, and require the sale of the Spinco Assets in accordance
with Section 3.03 whether or not the Discharge of First Lien Obligations, the
Discharge of Second Lien Obligations, the Discharge of Parent Third Lien
Obligations, or the Cross-Collateral Release Date has occurred, (ii) in any
Insolvency or Liquidation Proceeding, (A) the Second Lien Collateral Agent may
file a proof of claim or statement of interest with respect to the Second Lien
Obligations and the Second Lien Secured Parties may vote such claims to the
extent not inconsistent with the terms of this Agreement and (B) the Third Lien
Collateral Agent may file a proof of claim or statement of interest with respect
to the Third Lien Obligations and the Third Lien Secured Parties may vote such
claims to the extent not inconsistent with the terms of this Agreement;
(iii) each of the Second Lien Collateral Agent and Third Lien Collateral Agent
may take any action to perfect, preserve or protect the validity and
enforceability of the Second Priority Liens and Third Priority Liens,
respectively, including bidding for or purchasing Collateral at any sale thereof
(including, without limitation, by way of credit bidding), provided that no such
action is, or could reasonably be expected to be, (A) adverse to the First
Priority Liens or the rights of the First Lien Collateral Agent or any other
First Lien Secured Party to exercise remedies in respect thereof or
(B) otherwise inconsistent with the terms of this Agreement, including the
automatic release of Second Priority Liens and Third Priority Liens provided in
Section 3.04; (iv) the Second Lien Secured Parties and Third Lien Secured
Parties may file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Secured Parties or Third Lien Secured Parties, respectively, including any
claims secured by the Collateral or otherwise make any agreements or file any
motions pertaining to the Second Lien Obligations and Third Lien Secured
Parties, respectively, in each case, to the extent not inconsistent with the
terms of this Agreement; (v) each of the Second Lien Collateral Agent, any
Second Lien Secured Party, the Third Lien Collateral Agent and any Third Lien
Secured Party may vote on a plan of reorganization (whether or not as a separate
class from the First Lien Secured Parties) and make any arguments and motions
that are, in each case, not inconsistent with the terms of this Agreement;
(vi) each of the Second Lien Note Holders and the Third Lien Note Holders may
accelerate the Second Lien Obligations and the Third Lien Obligations pursuant
to the terms of the Second Lien Note Documents and the Third Lien Note
Documents, respectively; (vii) subject to Section 3.02(a), the Second Lien
Collateral Agent and the other Second Lien Secured Parties may enforce any of
their rights and exercise any of their remedies with respect to the Collateral
after the termination of the Standstill Period; (viii) the Second Lien Note
Holders and the Third Lien Holders may exercise and enforce their rights under
the Acquiror Note Purchase Agreement to which they are party; (ix) the Spinco
Third Lien Note Holders may exercise and enforce their rights under the Holder
Call Right Agreement; (x) the Spinco Third Lien Note Holders may exercise their
rights, if any, as the holders of any Capital Stock (as defined in the Spinco
Third Lien Purchase Agreement) of Spinco; (xi) the Parent Third Lien Note
Holders may exercise and enforce their rights under the Acquiror Call Right
Agreement; (xii) the Spinco Third Lien Note Holders may exercise and enforce
their rights to acquire the First Lien Notes and the Second Lien Notes pursuant
to Section 3.01(g); and (xiii) the Spinco Third Lien Obligations may be redeemed
with the Spinco Assets Net Proceeds in accordance with Section 3.03 (the actions
of the Second Lien Secured Parties described in this proviso being

 

17



--------------------------------------------------------------------------------

referred to herein as the “Second Lien Permitted Actions” and the actions of the
Third Lien Secured Parties described in this proviso being referred to herein as
the “Primary Third Lien Permitted Actions”).

Subject to Section 3.03 after the Discharge of First Lien Obligations and so
long as the Discharge of Second Lien Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced, the Second Lien
Collateral Agent and the other Second Lien Secured Parties shall have the
exclusive right to enforce rights and exercise remedies (including any right of
setoff) with respect to the Collateral (including making determinations
regarding the release, Disposition or restrictions with respect to the
Collateral), or to commence or seek to commence any action or proceeding with
respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency or Liquidation Proceeding), in each case, without
any consultation with or the consent of the Third Lien Collateral Agent or any
other Third Lien Secured Party; provided that, notwithstanding the foregoing,
(i) the Spinco Third Lien Supermajority Holders have the sole and exclusive
right to consent to, prohibit, or require the sale of the Spinco Assets in
accordance with Section 3.03 whether or not the Discharge of First Lien
Obligations, the Discharge of Second Lien Obligations, the Discharge of Parent
Third Lien Obligations, or the Cross-Collateral Release Date has occurred,
(ii) in any Insolvency or Liquidation Proceeding, the Third Lien Collateral
Agent may file a proof of claim or statement of interest with respect to the
Third Lien Obligations and the Third Lien Secured Parties may vote such claims
to the extent not inconsistent with the terms of this Agreement; (iii) the Third
Lien Collateral Agent may take any action to perfect, preserve or protect the
validity and enforceability of the Third Priority Liens, including bidding for
or purchasing Collateral at any sale thereof (including, without limitation, by
way of credit bidding), provided that no such action is, or could reasonably be
expected to be, (A) adverse to the Second Priority Liens or the rights of the
Second Lien Collateral Agent or any other Second Lien Secured Party to exercise
remedies in respect thereof or (B) otherwise inconsistent with the terms of this
Agreement, including the automatic release of Third Priority Liens provided in
Section 3.04; (iv) the Third Lien Secured Parties may file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any person objecting to or otherwise
seeking the disallowance of the claims of the Third Lien Secured Parties,
including any claims secured by the Collateral or otherwise make any agreements
or file any motions pertaining to the Third Lien Secured Parties, in each case,
to the extent not inconsistent with the terms of this Agreement; (v) each of the
Third Lien Collateral Agent and any Third Lien Secured Party may vote on a plan
of reorganization (whether or not as a separate class from the First Lien
Secured Parties) and make any arguments and motions that are, in each case, not
inconsistent with the terms of this Agreement; (vi) the Third Lien Note Holders
may accelerate the Third Lien Obligations pursuant to the terms of the Third
Lien Note Documents; (vii) the Third Lien Holders may exercise and enforce their
rights, if any, under the Merger Agreement and the Acquiror Note Purchase
Agreements; (viii) the Spinco Third Lien Note Holders may exercise and enforce
their rights under the Holder Call Right Agreement; (ix) the Spinco Third Lien
Note Holders may exercise their rights, if any, as the holders of any Capital
Stock (as defined in the Spinco Third Lien Purchase Agreement) of Spinco;
(x) the Parent Third Lien Note Holders may exercise and enforce their rights
under the Acquiror Call Right Agreement; (xi) the Spinco Third Lien Note Holders
may exercise and enforce their rights to acquire the First Lien Notes and the
Second Lien Notes pursuant to Section 3.01(g); and (xii) the Spinco Third Lien
Obligations may be redeemed with the Spinco Assets Net Proceeds in accordance
with Section 3.03 (the actions described in this proviso being referred to
herein as the “Secondary Third Lien Permitted Actions”).

Subject to Section 3.03, after the Discharge of First Lien Obligations and the
Discharge of Second Lien Obligations and so long as the Cross-Collateral Release
Date has not occurred, whether or not any Insolvency or Liquidation Proceeding
has been commenced, the Third Lien Collateral Agent and the other Parent Third
Lien Secured Parties shall not, without the consent of the Spinco Third Lien
Required Holders, and the Third Lien Collateral Agent and the other Spinco Third
Lien Secured Parties shall not, without the consent of the Parent Third Lien
Required Holders, enforce rights or exercise remedies (including any right of
setoff) with respect to the Collateral (including making determinations
regarding the release, Disposition or restrictions with respect to the
Collateral), or to commence or seek to commence any action or proceeding with
respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency or Liquidation Proceeding); provided that,
notwithstanding the foregoing, (i) the Spinco Third Lien Supermajority Holders
have the sole and exclusive right to consent to, prohibit or require the sale of
the Spinco Assets in accordance with Section 3.03 whether or not the Discharge
of First Lien Obligations, the Discharge of Second Lien Obligations, the
Discharge of Parent Third Lien Obligations, or the Cross-Collateral Release Date
has occurred; (ii) in any Insolvency or Liquidation Proceeding, the Third Lien
Collateral Agent may file a proof of claim or statement of interest with respect
to the Third Lien Obligations and the Third Lien Secured Parties may vote such
claims to the extent not inconsistent with the terms of

 

18



--------------------------------------------------------------------------------

this Agreement; (iii) the Third Lien Collateral Agent may take any action to
perfect, preserve or protect the validity and enforceability of the Parent Third
Priority Liens, provided that no such action is, or could reasonably be expected
to be, (A) adverse to the Spinco Third Priority Liens or the rights of any
Spinco Third Lien Secured Party to exercise remedies in respect thereof or
(B) otherwise inconsistent with the terms of this Agreement, including the
automatic release of Parent Third Priority Liens provided in Section 3.04;
(iv) the Third Lien Collateral Agent may take any action to perfect, preserve or
protect the validity and enforceability of the Spinco Third Priority Liens,
including bidding for or purchasing Collateral at any sale thereof (including,
without limitation, by way of credit bidding), provided that no such action is,
or could reasonably be expected to be, (A) adverse to the Parent Third Priority
Liens or the rights of any Parent Third Lien Secured Party to exercise remedies
in respect thereof or (B) otherwise inconsistent with the terms of this
Agreement, including the automatic release of Spinco Third Priority Liens
provided in Section 3.04; (v) the Third Lien Secured Parties may file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any person objecting to or
otherwise seeking the disallowance of the claims of the Third Lien Secured
Parties, including any claims secured by the Collateral or otherwise make any
agreements or file any motions pertaining to the Third Lien Secured Parties, in
each case, to the extent not inconsistent with the terms of this Agreement;
(vi) each of the Third Lien Collateral Agent and any other Third Lien Secured
Party may vote on a plan of reorganization (whether or not as a separate class
from the First Lien Secured Parties) and make any arguments and motions that
are, in each case, not inconsistent with the terms of this Agreement; (vii) the
Third Lien Note Holders may accelerate the Third Lien Obligations pursuant to
the terms of the Third Lien Note Documents; (viii) the Third Lien Holders may
exercise and enforce their rights under the Acquiror Note Purchase Agreements;
(ix) the Spinco Third Lien Note Holders may exercise and enforce their rights
under the Holder Call Right Agreement; (x) the Spinco Third Lien Note Holders
may exercise their rights, if any, as the holders of any Capital Stock (as
defined in the Spinco Third Lien Purchase Agreement) of Spinco; (xi) the Parent
Third Lien Note Holders may exercise and enforce their rights under the Acquiror
Call Right Agreement; (xii) the Spinco Third Lien Note Holders may exercise and
enforce their rights to acquire the First Lien Notes and the Second Lien Notes
pursuant to Section 3.01(g); and (xiii) the Spinco Third Lien Obligations may be
redeemed with the Spinco Assets Net Proceeds in accordance with Section 3.03
(the actions described in this proviso being referred to herein as the “Tertiary
Third Lien Permitted Actions” and, together with the Primary Third Lien
Permitted Actions and the Secondary Third Lien Permitted Actions, the “Third
Lien Permitted Actions”).

Except for the Second Lien Permitted Actions, unless and until the Discharge of
First Lien Obligations has occurred, the sole right of the Second Lien
Collateral Agent and the other Second Lien Secured Parties with respect to the
Collateral shall be to receive a share of the proceeds of the Collateral, if
any, after the Discharge of First Lien Obligations has occurred and in
accordance with this Agreement, the other Second Lien Note Documents and
applicable law.

Except for the Third Lien Permitted Actions, unless and until the Discharge of
First Lien Obligations and the Discharge of Second Lien Obligations has
occurred, the sole right of the Third Lien Collateral Agent and the other Third
Lien Secured Parties with respect to the Collateral shall be to receive a share
of the proceeds of the Collateral, if any, after the Discharge of First Lien
Obligations and the Discharge of Second Lien Obligations has occurred and in
accordance with this Agreement, the other Third Lien Note Documents and
applicable law.

(b) Subject to the limitations set forth herein, including Sections 3.01(a) and
3.03, in exercising rights and remedies with respect to the Collateral, the
First Lien Collateral Agent and the other First Lien Secured Parties may enforce
the provisions of the First Lien Note Documents and exercise remedies
thereunder, all in such order and in such manner as they may be directed or
direct, respectively, pursuant to the First Lien Collateral Documents. Subject
to the limitations set forth herein, including Sections 3.01(a) and 3.03, such
exercise and enforcement shall include the rights of an agent appointed by them
to Dispose of Collateral upon foreclosure, to incur expenses in connection with
any such Disposition and to exercise all the rights and remedies of a secured
creditor under the Uniform Commercial Code, the Bankruptcy Code or any other
Bankruptcy Law. The First Lien Collateral Agent agrees to provide at least five
days’ prior written notice to the Second Lien Collateral Agent and the Third
Lien Collateral Agent of its intention to foreclose upon or Dispose of any
Collateral to the extent permitted herein.

(c) Subject to the limitations set forth herein, including Sections 3.01(a) and
3.03, in exercising rights and remedies with respect to the Collateral in
accordance with this Agreement, the Second Lien Collateral Agent and the other
Second Lien Secured Parties may enforce the provisions of the Second Lien Note
Documents and

 

19



--------------------------------------------------------------------------------

exercise remedies thereunder, all in such order and in such manner as they may
be directed or direct, respectively, pursuant to the Second Lien Collateral
Documents. Subject to the limitations set forth herein, including Sections
3.01(a) and 3.03, such exercise and enforcement shall include the rights of an
agent appointed by them to Dispose of Collateral upon foreclosure, to incur
expenses in connection with any such Disposition and to exercise all the rights
and remedies of a secured creditor under the Uniform Commercial Code, the
Bankruptcy Code or any other Bankruptcy Law. The Second Lien Collateral Agent
agrees to provide at least five days’ prior written notice to the Third Lien
Collateral Agent of its intention to foreclose upon or Dispose of any Collateral
to the extent permitted herein.

(d) The Second Lien Collateral Agent, on behalf of the other Second Lien Secured
Parties, hereby acknowledges that no covenant, agreement or restriction
contained in any Second Lien Collateral Document or any other Second Lien Note
Document (other than this Agreement, the Acquiror Note Purchase Agreements and
the Forbearance Agreement) shall be deemed to restrict in any way the rights and
remedies of the First Lien Collateral Agent or the other First Lien Secured
Parties with respect to the Collateral as set forth in this Agreement and the
other First Lien Note Documents.

(e) The Third Lien Collateral Agent, on behalf of the other Third Lien Secured
Parties, hereby acknowledges that no covenant, agreement or restriction
contained in any Third Lien Collateral Document or any other Third Lien Note
Document (other than this Agreement, the Acquiror Note Purchase Agreements, the
Acquiror Call Right Agreement and the Forbearance Agreement) shall be deemed to
restrict in any way the rights and remedies of the First Lien Collateral Agent
or the other First Lien Secured Parties, or the Second Lien Collateral Agent or
the other Second Lien Secured Parties with respect to the Collateral as set
forth in this Agreement, the First Lien Note Documents and the Second Lien Note
Documents.

(f) Notwithstanding anything in this Agreement to the contrary (but subject to
Section 3.03), following the acceleration of the Indebtedness then outstanding
under the First Lien Purchase Agreement (prompt notice of which shall be given
by the First Lien Collateral Agent to the Second Lien Collateral Agent and the
Third Lien Collateral Agent), the Second Lien Secured Parties may, at their sole
expense and effort, upon notice to Company and the First Lien Collateral Agent,
require the First Lien Secured Parties to transfer and assign to the Second Lien
Secured Parties, without warranty or representation or recourse, all (but not
less than all) of the First Lien Obligations; provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, and (y) the Second Lien
Secured Parties shall have paid to the First Lien Collateral Agent, for the
account of the First Lien Secured Parties, in immediately available funds, an
amount equal to 100% of the principal of such Indebtedness plus all accrued and
unpaid interest thereon plus all applicable premiums plus all accrued and unpaid
fees plus all the other First Lien Obligations then outstanding. In order to
effectuate the foregoing, the First Lien Collateral Agent shall calculate, upon
the written request of the Second Lien Collateral Agent from time to time, the
amount in cash that would be necessary to purchase the First Lien Obligations.

(g) Notwithstanding anything in this Agreement to the contrary (but subject to
both Section 3.03 and the transfer restrictions in the Acquiror Note Purchase
Agreement), the Spinco Third Lien Supermajority Holders may, at their sole
expense and effort, upon notice to Company, the First Lien Collateral Agent, the
Second Lien Collateral Agent, and the Third Lien Collateral Agent, require the
First Lien Secured Parties and the Second Lien Secured Parties to transfer and
assign to the Spinco Third Lien Secured Parties, without warranty or
representation or recourse, all (but not less than all) of the First Lien
Obligations and the Second Lien Obligations; provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, (y) the Spinco Third Lien Note
Holders shall have paid (pro rata in accordance with the outstanding principal
amounts of the respective Spinco Third Lien Notes) to the First Lien Collateral
Agent and the Second Lien Collateral Agent, for the accounts of the First Lien
Secured Parties and the Second Lien Secured Parties, respectively, in
immediately available funds, an amount equal to 100% of the principal of such
Indebtedness plus all accrued and unpaid interest thereon plus all applicable
premiums plus all accrued and unpaid fees plus all the other First Lien
Obligations and the Second Lien Obligations, respectively, then outstanding, and
(z) the First Lien Obligations and all Second Lien Obligations acquired by the
Spinco Third Lien Note Holders shall remain subject to the Acquiror Note
Purchase Agreements applicable thereto, provided that any consents required
thereunder have been granted. In order to effectuate the foregoing, the First
Lien Collateral Agent and the Second Lien Collateral Agent shall calculate, upon
the written request of the Third Lien Collateral Agent from time to time,

 

20



--------------------------------------------------------------------------------

the amount in cash that would be necessary to purchase the First Lien
Obligations and the Second Lien Obligations, respectively. For the avoidance of
doubt, this provision shall not constitute a waiver of any right any Holder may
have to restrict transfers as a party to any Acquiror Note Purchase Agreement.

SECTION 3.02 No Interference.

(a) Whether or not any Insolvency or Liquidation Proceeding has been commenced,
the Second Lien Secured Parties:

(i) will not, so long as the Discharge of First Lien Obligations has not
occurred and subject to Section 3.03, (A) enforce or exercise, or seek to
enforce or exercise, any rights or remedies (including any right of setoff and
the enforcement of any right under any account control agreement, landlord
waiver or bailee’s letter or any similar agreement or arrangement to which the
Second Lien Collateral Agent or any other Second Lien Secured Party is a party)
or (B) commence or join with any person (other than the First Lien Collateral
Agent) in commencing, or petition for or vote in favor of any resolution for,
any action or proceeding with respect to such rights or remedies (including any
foreclosure action), in each case, other than Second Lien Permitted Actions;
provided, however, that the Second Lien Collateral Agent may enforce or exercise
any or all such rights and remedies, or commence, join with any person in
commencing, or petition for or vote in favor of any resolution for, any such
action or proceeding, after a period of 180 days has elapsed since the date on
which the Second Lien Collateral Agent has delivered to the First Lien
Collateral Agent and the Third Lien Collateral Agent written notice of the
acceleration of the Indebtedness then outstanding under the Second Lien Purchase
Agreement (the “Standstill Period”); provided further, however, that
notwithstanding the expiration of the Standstill Period or anything herein to
the contrary, in no event shall the Second Lien Collateral Agent or any other
Second Lien Secured Party enforce or exercise any rights or remedies with
respect to any Collateral, or commence, join with any person in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding, if the First Lien Collateral Agent or any other First Lien Secured
Party shall have commenced, and shall be diligently pursuing, in good faith and
in accordance with applicable law, the enforcement or exercise of any rights or
remedies with respect to all or a material portion of the Collateral or any such
action or proceeding (prompt written notice thereof to be given to the Second
Lien Collateral Agent and the Third Lien Collateral Agent by the First Lien
Collateral Agent), in each case, other than Second Lien Permitted Actions;

(ii) will not contest, protest or object to any foreclosure action or proceeding
brought by the First Lien Collateral Agent or any other First Lien Secured
Party, or any other enforcement or exercise by any First Lien Secured Party of
any rights or remedies relating to the Collateral under the First Lien Note
Documents or otherwise, so long as such action, proceeding, enforcement or
exercise is not prohibited hereunder and the Second Priority Liens attach to the
proceeds thereof subject to the relative priorities set forth in Section 2.01;

(iii) will not contest, protest or object to any Third Lien Permitted Action by
any Third Lien Secured Party;

(iv) subject to the Second Lien Secured Parties’ rights under clause (i) above,
will not object to the forbearance by the First Lien Collateral Agent or any
other First Lien Secured Parties from commencing or pursuing any foreclosure
action or proceeding or any other enforcement or exercise of any rights or
remedies with respect to the Collateral so long as Second Priority Liens attach
to the proceeds thereof subject to the relative priorities set forth in
Section 2.01;

(v) will not, so long as the Discharge of First Lien Obligations has not
occurred and except for Second Lien Permitted Actions and subject to
Section 3.03, take or receive any Collateral, or any proceeds thereof or payment
with respect thereto, in connection with the exercise of any right or
enforcement of any remedy (including any right of setoff) with respect to any
Collateral or in connection with any insurance policy award under a policy of
insurance relating to Collateral or any condemnation award (or deed in lieu of
condemnation) relating to Collateral;

(vi) will not, except for Second Lien Permitted Actions, take any action that
would, or could reasonably be expected to, hinder, in any manner, any exercise
of remedies under the First Lien Note Documents, including any Disposition of
any Collateral, whether by foreclosure or otherwise;

 

21



--------------------------------------------------------------------------------

(vii) will not, except for Second Lien Permitted Actions, object to the manner
in which the First Lien Collateral Agent or any other First Lien Secured Party
may seek to enforce or collect the First Lien Obligations or the First Priority
Liens, regardless of whether any action or failure to act by or on behalf of the
First Lien Collateral Agent or any other First Lien Secured Party is, or could
be, adverse to the interests of the Second Lien Secured Parties, and will not
assert, and hereby waive, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Collateral or any similar rights a
junior secured creditor may have under applicable law, so long as Second
Priority Liens attach to the proceeds thereof subject to the relative priorities
set forth in Section 2.01; and

(viii) will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
First Lien Obligation or any First Lien Collateral Document, including this
Agreement, or the validity or enforceability of the priorities, rights or
obligations established by this Agreement.

(b) Whether or not any Insolvency or Liquidation Proceeding has been commenced,
the Parent Third Lien Secured Parties:

(i) will not, so long as the Discharge of First Lien Obligations , the Discharge
of Second Lien Obligations, and the Cross-Collateral Release Date has not
occurred, subject to Section 3.03, and except for the Third Lien Permitted
Actions, (A) enforce or exercise, or seek to enforce or exercise, any rights or
remedies (including any right of setoff and the enforcement of any right under
any account control agreement, landlord waiver or bailee’s letter or any similar
agreement or arrangement to which the Third Lien Collateral Agent or any other
Parent Third Lien Secured Party is a party) or (B) commence or join with any
person (other than (i) the First Lien Collateral Agent, (ii) after the Discharge
of First Lien Obligations has occurred, the Second Lien Collateral Agent, or
(iii) after the Discharge of Second Lien Obligations has occurred, the Third
Lien Collateral Agent) in commencing, or petition for or vote in favor of any
resolution for, any action or proceeding with respect to such rights or remedies
(including any foreclosure action), in each case, other than Third Lien
Permitted Actions;

(ii) will not, except for Third Lien Permitted Actions, contest, protest or
object to any foreclosure action or proceeding brought by the First Lien
Collateral Agent or any other First Lien Secured Party, the Second Lien
Collateral Agent or any other Second Lien Secured Party, or any other
enforcement or exercise by any First Lien Secured Party or Second Lien Secured
Party of any rights or remedies relating to the Collateral under the First Lien
Note Documents or Second Lien Note Documents, respectively, or otherwise, so
long as such action, proceeding, enforcement, or exercise is not prohibited
hereunder and the Third Priority Liens attach to the proceeds thereof subject to
the relative priorities set forth in Section 2.01;

(iii) will not contest, protest or object to any Third Lien Permitted Action by
any Spinco Third Lien Secured Party, or, after the Cross-Collateral Release
Date, protest or object to any foreclosure action or proceeding brought by the
Third Lien Collateral Agent or any other Spinco Third Lien Secured Party or any
other enforcement or exercise by any Spinco Third Lien Secured Party of any
rights or remedies relating to the Spinco Third Lien Collateral under the Spinco
Third Lien Note Documents or otherwise;

(iv) will not object to the forbearance by the First Lien Collateral Agent, any
other First Lien Secured Parties, the Second Lien Collateral Agent, any other
Second Lien Secured Parties, the Third Lien Collateral Agent, or any other
Spinco Third Lien Secured Parties from commencing or pursuing any foreclosure
action or proceeding or any other enforcement or exercise of any rights or
remedies with respect to the Collateral, so long as Third Priority Liens attach
to the proceeds thereof subject to the relative priorities set forth in
Section 2.01;

(v) will not, so long as the Discharge of First Lien Obligations, the Discharge
of Second Lien Obligations, and the Cross-Collateral Release Date has not
occurred, and except for the Third Lien Permitted Actions and subject to
Section 3.03, take or receive any Collateral, or any proceeds thereof or payment
with respect thereto, in connection with the exercise of any right or
enforcement of any remedy (including any right of setoff) with respect to any
Collateral or in connection with any insurance policy award under a policy of
insurance relating to Collateral or any condemnation award (or deed in lieu of
condemnation) relating to Collateral;

 

22



--------------------------------------------------------------------------------

(vi) will not, except for the Third Lien Permitted Actions, take any action that
would, or could reasonably be expected to, hinder, in any manner, any exercise
of remedies under the First Lien Note Documents, Second Lien Note Documents, or
the Spinco Third Lien Note Documents including any Disposition of any
Collateral, whether by foreclosure or otherwise;

(vii) will not, except for the Third Lien Permitted Actions, object to the
manner in which (A) the First Lien Collateral Agent or any other First Lien
Secured Party may seek to enforce or collect the First Lien Obligations or the
First Priority Liens, or (B) the Second Lien Collateral Agent or any other
Second Lien Secured Party may seek to enforce or collect the Second Lien
Obligations or the Second Priority Liens, in each case regardless of whether any
action or failure to act by or on behalf of the First Lien Collateral Agent or
any other First Lien Secured Party, or Second Lien Collateral Agent or any other
Second Lien Secured Party is, or could be, adverse to the interests of the Third
Lien Secured Parties, and will not assert, and hereby waive, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law,
so long as Third Priority Liens attach to the proceeds thereof subject to the
relative priorities set forth in Section 2.01;

(viii) on and after the Cross-Collateral Release Date, will not, except for the
Third Lien Permitted Actions, object to the manner in which the Third Lien
Collateral Agent or any other Spinco Third Lien Secured Party may seek to
enforce or collect the Spinco Third Lien Obligations or the Spinco Third
Priority Liens, in each case regardless of whether any action or failure to act
by or on behalf of the Third Lien Collateral Agent or any other Spinco Third
Lien Secured Party is, or could be, adverse to the interests of the Third Lien
Secured Parties, and will not assert, and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law;
and

(ix) will not attempt, directly or indirectly, whether by judicial proceeding or
otherwise, to challenge or question the validity or enforceability of any First
Lien Obligation, any First Lien Collateral Document, any Second Lien Obligation,
any Second Lien Collateral Document, any Spinco Third Lien Obligation, or any
Spinco Third Lien Collateral Document, including this Agreement, or the validity
or enforceability of the priorities, rights or obligations established by this
Agreement.

(c) Subject to Section 3.03, whether or not any Insolvency or Liquidation
Proceeding has been commenced, the Spinco Third Lien Secured Parties:

(i) will not, so long as the Discharge of First Lien Obligations, the Discharge
of Second Lien Obligations, and the Cross-Collateral Release Date has not
occurred, and except for the Third Lien Permitted Actions, (A) enforce or
exercise, or seek to enforce or exercise, any rights or remedies (including any
right of setoff and the enforcement of any right under any account control
agreement, landlord waiver or bailee’s letter or any similar agreement or
arrangement to which the Third Lien Collateral Agent or any other Spinco Third
Lien Secured Party is a party) or (B) commence or join with any person (other
than (i) the First Lien Collateral Agent, (ii) after the Discharge of First Lien
Obligations has occurred, the Second Lien Collateral Agent, or (iii) after the
Discharge of Second Lien Obligations has occurred, the Third Lien Collateral
Agent) in commencing, or petition for or vote in favor of any resolution for,
any action or proceeding with respect to such rights or remedies (including any
foreclosure action), in each case, other than Third Lien Permitted Actions;

(ii) will not, except for the Third Lien Permitted Actions, contest, protest or
object to any foreclosure action or proceeding brought by the First Lien
Collateral Agent or any other First Lien Secured Party, the Second Lien
Collateral Agent or any other Second Lien Secured Party, or any other
enforcement or exercise by any First Lien Secured Party or Second Lien Secured
Party of any rights or remedies relating to the Collateral under the First Lien
Note Documents or Second Lien Note Documents, respectively, or otherwise, so
long as such action, proceeding, enforcement or exercise is not prohibited
hereunder and the Third Priority Liens attach to the proceeds thereof subject to
the relative priorities set forth in Section 2.01;

 

23



--------------------------------------------------------------------------------

(iii) will not contest, protest or object to any Third Lien Permitted Action by
any Parent Third Lien Secured Party, or, after the Cross-Collateral Release
Date, protest or object to any foreclosure action or proceeding brought by the
Third Lien Collateral Agent or any other Parent Third Lien Secured Party or any
other enforcement or exercise by any Parent Third Lien Secured Party of any
rights or remedies relating to the Collateral under the Parent Third Lien Note
Documents or otherwise;

(iv) will not object to the forbearance by the First Lien Collateral Agent, any
other First Lien Secured Parties, the Second Lien Collateral Agent, any other
Second Lien Secured Parties, the Third Lien Collateral Agent, or any other
Parent Third Lien Secured Parties from commencing or pursuing any foreclosure
action or proceeding or any other enforcement or exercise of any rights or
remedies with respect to the Collateral, so long as Third Priority Liens attach
to the proceeds thereof subject to the relative priorities set forth in
Section 2.01;

(v) will not, so long as the Discharge of First Lien Obligations, the Discharge
of Second Lien Obligations, and the Cross-Collateral Release Date has not
occurred, and except for the Third Lien Permitted Actions, take or receive any
Collateral, or any proceeds thereof or payment with respect thereto, in
connection with the exercise of any right or enforcement of any remedy
(including any right of setoff) with respect to any Collateral or in connection
with any insurance policy award under a policy of insurance relating to
Collateral or any condemnation award (or deed in lieu of condemnation) relating
to Collateral;

(vi) will not, except for the Third Lien Permitted Actions, take any action that
would, or could reasonably be expected to, hinder, in any manner, any exercise
of remedies under the First Lien Note Documents, Second Lien Note Documents, or
the Parent Third Lien Note Documents including any Disposition of any
Collateral, whether by foreclosure or otherwise;

(vii) will not, except for the Third Lien Permitted Actions, object to the
manner in which (A) the First Lien Collateral Agent or any other First Lien
Secured Party may seek to enforce or collect the First Lien Obligations or the
First Priority Liens, or (B) the Second Lien Collateral Agent or any other
Second Lien Secured Party may seek to enforce or collect the Second Lien
Obligations or the Second Priority Liens, in each case regardless of whether any
action or failure to act by or on behalf of the First Lien Collateral Agent or
any other First Lien Secured Party, or Second Lien Collateral Agent or any other
Second Lien Secured Party is, or could be, adverse to the interests of the Third
Lien Secured Parties, and will not assert, and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law,
so long as Third Priority Liens attach to the proceeds thereof subject to the
relative priorities set forth in Section 2.01;

(viii) on and after the Cross-Collateral Release Date, will not, except for the
Third Lien Permitted Actions, object to the manner in which the Third Lien
Collateral Agent or any other Parent Third Lien Secured Party may seek to
enforce or collect the Parent Third Lien Obligations or the Parent Third
Priority Liens, in each case regardless of whether any action or failure to act
by or on behalf of the Third Lien Collateral Agent or any other Parent Third
Lien Secured Party is, or could be, adverse to the interests of the Third Lien
Secured Parties, and will not assert, and hereby waive, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law;
and

(ix) will not attempt, directly or indirectly, whether by judicial proceeding or
otherwise, to challenge or question the validity or enforceability of any First
Lien Obligation, any First Lien Collateral Document, any Second Lien Obligation,
any Second Lien Collateral Document, any Parent Third Lien Obligation, or any
Parent Third Lien Collateral Document, including this Agreement, or the validity
or enforceability of the priorities, rights or obligations established by this
Agreement.

(d) Nothing in this Agreement (other than Section 3.03) shall be construed to in
any way limit or impair the right of (i) any of the Second Lien Secured Parties
or Third Lien Secured Parties to bid for or purchase for cash the Collateral at
any private or judicial foreclosure upon such Collateral, (ii) the Second Lien
Collateral Agent, any Second Lien Secured Party, the Third Lien Collateral Agent
or any Third Lien Secured Party from

 

24



--------------------------------------------------------------------------------

joining (but not controlling) any foreclosure or other judicial lien proceeding
with respect to the Collateral initiated by the First Lien Collateral Agent or
any First Lien Secured Party (and to the extent permitted by the terms of this
Agreement, the Second Lien Collateral Agent or any Second Lien Secured Party) so
long as it does not delay or interfere in any material respect with the exercise
by the First Lien Collateral Agent or such First Lien Secured Party (or to
extent permitted by the terms of this Agreement, the exercise by the Second Lien
Collateral Agent or such Second Lien Secured Party) of its rights as provided in
this Agreement, (iii) the Second Lien Secured Parties to receive any remaining
proceeds of the Collateral after the Discharge of First Lien Obligations and
(iv) the Third Lien Secured Parties to receive any remaining proceeds of the
Collateral after the Discharge of Second Lien Obligations, subject to the
ratable sharing provisions set forth in Section 2.01(c).

SECTION 3.03 Sale of Spinco Assets.

(a) Notwithstanding anything herein or in the other Note Documents to the
contrary, the Spinco Third Lien Supermajority Holders shall have the sole and
exclusive right to consent to, prohibit or require the sale of the Spinco
Assets, in accordance with the terms of the Spinco Third Lien Purchase
Agreement, whether or not the Discharge of First Lien Obligations, the Discharge
of Second Lien Obligations, the Discharge of Parent Third Lien Obligations, or
the Cross-Collateral Release Date has occurred, and no consent of the First Lien
Secured Parties, the Second Lien Secured Parties or the Parent Third Lien
Secured Parties shall be required in connection therewith.

(b) Notwithstanding anything herein or in the other Note Documents to the
contrary, concurrently with the occurrence of any Spinco Disposition, Spinco and
the Company shall cause the Spinco Assets Net Proceeds of such Spinco
Disposition to be transferred free and clear of Liens (other than Liens in favor
of the Third Lien Collateral Agent to secure the Spinco Third Priority
Obligations) by the applicable acquirer, payor or other counterparty directly to
the Spinco Dispositions Proceeds Account on behalf of the Spinco Third Lien Note
Holders. In the event any Spinco Assets Net Proceeds are received by Parent or
any of its subsidiaries, Parent or such subsidiary shall immediately transfer
such proceeds, in the form received and free and clear of Liens (other than
Liens in favor of the Third Lien Collateral Agent to secure the Spinco Third
Lien Obligations), to the Spinco Dispositions Proceeds Account on behalf of the
Spinco Third Lien Note Holders. The Third Lien Collateral Agent shall hold such
Spinco Assets Net Proceeds in the Spinco Dispositions Proceeds Account and, at
the written direction of the Spinco Third Lien Supermajority Holders to Spinco
and the Third Lien Collateral Agent, either: (i) (A) Spinco shall redeem all or
any portion of the Spinco Third Lien Obligations then outstanding in an
aggregate amount not to exceed $250,000,000 and any Spinco Assets Net Proceeds
not applied to redeem the Spinco Third Lien Obligations will be held in
accordance with the succeeding clause (ii) and (B) the Third Lien Collateral
Agent will hold legal title to such Spinco Assets Net Proceeds on behalf of the
Spinco Third Lien Note Holders in accordance with Sections 3.01(f) and 4.06(s)
of the Third Lien Collateral Agency Agreement until the Spinco Proceeds Release
Date; or (ii) Spinco will not redeem the Spinco Third Lien Obligations and such
Spinco Assets Net Proceeds will be held by the Third Lien Collateral Agent in
the Spinco Dispositions Proceeds Account as Spinco Third Lien Collateral subject
to the terms of this Agreement until the Spinco Proceeds Release Date; provided
that, if the Third Lien Collateral Agent receives no written direction from the
Spinco Third Lien Supermajority Holders on or prior to the date on which the
Third Lien Collateral Agent receives such Spinco Assets Net Proceeds, the
foregoing clause (i) will apply. Notwithstanding anything in this Agreement or
any other Note Document to the contrary, (1) the Spinco Assets Net Proceeds may
be held as cash collateral in accordance with this Section 3.03(a) irrespective
of whether the value of such Spinco Assets Net Proceeds exceeds at any time the
outstanding amount of the Spinco Third Lien Obligations and (2) in no event will
any such Spinco Assets Net Proceeds be applied to any Parent Third Lien
Obligations.

(c) Upon the occurrence of the Spinco Proceeds Release Date, (i) to the extent
the Spinco Third Lien Obligations were not previously redeemed, the Spinco Third
Lien Obligations shall be automatically redeemed as of such date on a pro rata
basis, in accordance with Section 8.2 of the Spinco Third Lien Purchase
Agreement, and (ii) upon receipt by the Third Lien Collateral Agent of written
direction from the Spinco Third Lien Supermajority Holders certifying that the
Spinco Proceeds Release Date has occurred, the Spinco Assets Net Proceeds shall
be distributed by the Third Lien Collateral Agent to the Spinco Third Lien Note
Holders as promptly as practicable; provided that (A) if the Spinco Proceeds
Release Date occurs as described in clause (iii) of the definition thereof (as
certified to the Third Lien Collateral Agent by the Spinco Third Lien
Supermajority Holders), the Spinco Assets Net Proceeds shall be distributed on a
pro rata basis to the Parent Third Lien Note Holders on account of the Parent
Third Lien Obligations and to the Spinco Third Lien Holders on account of the
Spinco Third Lien Obligations; (B) if

 

25



--------------------------------------------------------------------------------

the Spinco Proceeds Release Date occurs (other than as described in clause
(iii) of the definition thereof as certified to the Collateral Agent by the
Spinco Supermajority Holders) substantially simultaneously with the exercise of
the Holder Call Right, upon receipt by the Third Lien Collateral Agent of an
Officer’s Certificate of Spinco certifying that the Holder Call Right has been
exercised, deliver the Spinco Assets Net Proceeds (in the form received by the
Third Lien Collateral Agent) to Spinco (for distribution to the holders of
Spinco’s Capital Stock (as defined in the Spinco Third Lien Purchase Agreement)
in accordance with Section 2.1 of the Governance Agreement ratably in accordance
with each such holder’s Call Date Note Amount (as defined in the Holder Call
Right Agreement) and, if the Spinco Proceeds Release Date occurs as described in
clause (iii) of the definition thereof, also to the Parent Third Lien Note
Holders ratably on account of the Parent Third Lien Obligations) as promptly as
practicable; and (C) if the Holder Call Right is exercised prior to the Spinco
Proceeds Release Date, the Third Lien Collateral Agent shall, upon receipt by
the Third Lien Collateral Agent of an Officer’s Certificate of Issuer certifying
that the Holder Call Right has been exercised, deliver the Spinco Assets Net
Proceeds (in the form received by the Third Lien Collateral Agent) to the Escrow
Agent (as defined in the Company Escrow Agreement) to be initially held in the
Company Escrow Account (as defined in the Company Escrow Agreement), subject to
the Intercreditor Agreement and the Company Escrow Agreement, and distributed in
accordance with the Company Escrow Agreement. In the event such Spinco Assets
Net Proceeds are received by the Third Lien Collateral Agent in the form of
securities rather than cash, (x) the value of such securities for purposes of
determining the redemption price will be the value of such securities, as
reasonably determined by Spinco Third Lien Supermajority Holders, as of 5:00
p.m. New York City time on the day prior to the date on which the agreement to
enter into such transaction was executed, (y) the Third Lien Collateral Agent
will sell or distribute such securities at the written direction of the Spinco
Third Lien Supermajority Holders and (z) such securities and, as applicable, the
proceeds from the sale of such securities, shall constitute Spinco Assets Net
Proceeds to be held and distributed by the Third Lien Collateral Agent in
accordance with this Section 3.03(c). In the event that both the Merger
Agreement and the Acquiror Call Right Agreement have terminated or expired in
accordance with their terms prior to the date the Holder Call Right is exercised
and so long as the Discharge of First Lien Obligations and the Discharge of
Second Lien Obligations has not occurred, absent the written consent of the
First Lien Required Holders (if the Discharge of First Lien Obligations has not
occurred) and the Second Lien Required Holders (if the Discharge of Second Lien
Obligations has not occurred), the Spinco Assets Net Proceeds shall be applied
in accordance with Section 4.01 without reference to Section 3.03(b).
Notwithstanding anything in this Agreement or any other Note Document to the
contrary, such Spinco Assets Net Proceeds may be held by the Third Collateral
Agent in accordance with this Section 3.03(c) irrespective of whether the value
of such Spinco Assets Net Proceeds exceeds at any time the outstanding amount of
the Spinco Third Lien Obligations. In no event shall the Third Lien Collateral
Agent be responsible or liable for the manner in which such securities are sold
or the value of such securities received from any sale. Such securities shall be
sold without representation or warranty through a public or private sale and the
Third Lien Collateral Agent shall not be responsible for any compliance with
state or federal securities laws. The Collateral Agent may require appropriate
representations from any prospective purchasers of such securities regarding
applicable securities laws. For the avoidance of doubt, the Third Lien
Collateral Agent shall be deemed to have no knowledge of the occurrence of the
Spinco Proceeds Release Date absent written certification of such occurrence
from the Spinco Third Lien Supermajority Holders and the Third Lien Collateral
Agent can conclusively rely on such notification and shall incur no liability
for such reliance.

(d) If, after the Cross-Collateral Release Date, all or part of any payment
received by the First Lien Note Holders or the Second Lien Note Holders in
respect of the First Lien Obligations or the Second Lien Obligations,
respectively, is thereafter recovered from such First Lien Note Holder or Second
Lien Note Holder upon the bankruptcy or reorganization of Spinco or any other
Grantor or otherwise, the Spinco Assets Net Proceeds distributed to the Spinco
Third Lien Note Holders shall be rescinded and such Spinco Assets Net Proceeds
shall be returned by the Spinco Third Lien Note Holders ratably to the extent of
such recovery but without interest to the First Lien Collateral Agent for
application in accordance with this Agreement. So long as the Holder Call Right
has not been exercised in accordance with the Holder Call Right Agreement, the
Spinco Third Lien Obligations shall be increased by any amount returned by the
Spinco Third Lien Holders pursuant to the immediately preceding sentence.

SECTION 3.04 Automatic Release of Second Priority Liens and Third Priority
Liens. (a) If, in connection with (i) any Disposition of any Collateral
permitted under the terms of the First Lien Note Documents (including following
any waiver granted to permit such Disposition) or (ii) the enforcement or
exercise of any rights or remedies with respect to the Collateral, including any
Disposition of Collateral, the First Lien Collateral Agent,

 

26



--------------------------------------------------------------------------------

for itself and on behalf of the other First Lien Secured Parties, (x) releases
any of the First Priority Liens, or (y) releases Parent or any Guarantor from
its obligations under its guarantee of the First Lien Obligations (in each case,
a “First Lien Release”), other than any such First Lien Release granted in
connection with the Discharge of First Lien Obligations then, subject to
Sections 3.04(c) and (d), the Second Priority Liens and Third Priority Liens on
such Collateral, and the obligations of Parent or such Guarantor under its
guarantee of the Second Lien Obligations and the obligations of such Guarantor
under its guarantee of the Third Lien Obligations, shall be automatically,
unconditionally and simultaneously released, and each of the Second Lien
Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, and the Third Lien Collateral Agent, for itself and on behalf of the
other Third Lien Secured Parties, shall promptly execute and deliver to the
First Lien Collateral Agent, the relevant Grantor, such Guarantor or Parent, as
the case may be, such termination statements, releases and other documents
provided to it as the First Lien Collateral Agent or the relevant Grantor,
Guarantor or Parent, as the case may be, may reasonably request in writing to
effectively confirm such First Lien Release and each of the Second Lien
Collateral Agent and the Third Lien Collateral Agent shall be entitled to
conclusively rely on such written request; provided that, in the case of a
Disposition of Collateral (other than any such Disposition in connection with
the enforcement or exercise of any rights or remedies with respect to the
Collateral), the Second Priority Liens and Third Priority Liens shall not be so
released if such Disposition is prohibited under the terms of the Second Lien
Purchase Agreement and the Third Lien Purchase Agreements, respectively;
provided further that nothing in this Section 3.04(a) shall require a release of
Third Priority Liens on the Spinco Assets absent the consent of the Spinco Third
Lien Supermajority Holders.

(b) After the Discharge of First Lien Obligations has occurred, if, in
connection with (i) any Disposition of any Collateral permitted under the terms
of the Second Lien Note Documents (including following any waiver granted to
permit such Disposition) or (ii) the enforcement or exercise of any rights or
remedies with respect to the Collateral, including any Disposition of
Collateral, the Second Lien Collateral Agent, for itself and on behalf of the
other Second Lien Secured Parties, (x) releases any of the Second Priority
Liens, or (y) releases any Guarantor from its obligations under its guarantee of
the Second Lien Obligations (in each case, a “Second Lien Release”), other than
any such Second Lien Release granted in connection with the Discharge of Second
Lien Obligations then, subject to Sections 3.04(c) and (d), the Third Priority
Liens on such Collateral, and the obligations of such Guarantor under its
guarantee of the Third Lien Obligations, shall be automatically, unconditionally
and simultaneously released, and the Third Lien Collateral Agent, for itself and
on behalf of the other Third Lien Secured Parties, shall promptly execute and
deliver to the Second Lien Collateral Agent, the relevant Grantor or such
Guarantor such termination statements, releases and other documents provided to
it as the Second Lien Collateral Agent or the relevant Grantor or Guarantor may
reasonably request in writing to effectively confirm such Second Lien Release
and the Third Lien Collateral Agent shall be entitled to conclusively rely on
such written request; provided that, in the case of a Disposition of Collateral
(other than any such Disposition in connection with the enforcement or exercise
of any rights or remedies with respect to the Collateral), the Third Priority
Liens shall not be so released if such Disposition is prohibited under the terms
of the Third Lien Purchase Agreements; provided further that nothing in this
Section 3.04(a) shall require a release of Third Priority Liens on the Spinco
Assets absent the consent of the Spinco Third Lien Supermajority Holders.

(c) In the event that the aggregate principal amount of notes outstanding under
the First Lien Note Documents, at any time, is less than 15% of the sum of such
amount and the aggregate principal amount of the notes outstanding under the
Second Lien Note Documents (including any accrued PIK Amount (as defined in the
Second Lien Purchase Agreement)), as notified to the Collateral Agents in
writing, then any First Lien Release (other than (1) a First Lien Release in
connection with a Disposition of Collateral in connection with the enforcement
or exercise of any rights or remedies with respect to the Collateral permitted
hereunder, or (2) a First Lien Release permitted pursuant to each of the
Purchase Agreements, as applicable) shall require the consent of the holders of
First Lien Obligations and Second Lien Obligations representing in the aggregate
more than 50% of the sum of (y) the aggregate principal amount of notes
outstanding under the First Lien Note Documents and (z) the aggregate principal
amount of the notes outstanding under the Second Lien Note Documents (including
any accrued PIK Amount (as defined in the Second Lien Purchase Agreement)).

(d) After the Discharge of First Lien Obligations has occurred, in the event
that the aggregate principal amount of notes outstanding under the Second Lien
Note Documents (including any accrued PIK Amount (as defined in the Second Lien
Purchase Agreement)), at any time, is less than 15% of the sum of such amount
and the aggregate principal amount of the notes outstanding under the Third Lien
Note Documents (including any

 

27



--------------------------------------------------------------------------------

accrued PIK Amount (as defined in the Third Lien Purchase Agreements)), as
notified to the Second Lien Collateral Agent and the Third Lien Collateral Agent
in writing, then any Second Lien Release (other than (1) a Second Lien Release
in connection with a Disposition of Collateral in connection with the
enforcement or exercise of any rights or remedies with respect to the Collateral
permitted hereunder, or (2) a Second Lien Release permitted pursuant to each of
the Purchase Agreements, as applicable) shall require the consent of the holders
of Second Lien Obligations and Third Lien Obligations representing in the
aggregate more than 50% of the sum of (x) the aggregate principal amount of
notes under the Second Lien Note Documents (including any accrued PIK Amount (as
defined in the Third Lien Purchase Agreements)), and (y) the aggregate principal
amount of the notes outstanding under the Third Lien Note Documents (including
any accrued PIK Amount (as defined in the Third Lien Purchase Agreements)).

(e) Until the Discharge of First Lien Obligations occurs, each of the Second
Lien Note Holders and the Third Lien Note Holders hereby appoints the First Lien
Collateral Agent, and any officer or agent of the First Lien Collateral Agent,
with full power of substitution, as the attorney-in-fact of each Second Lien
Note Holders and Third Lien Note Holder, respectively, for the purpose of
carrying out the provisions of this Section 3.04 and taking any action and
executing any instrument necessary or advisable to accomplish the purposes of
this Section 3.04 (including any endorsements or other instruments of transfer
or release), which appointment is irrevocable and coupled with an interest.

(f) After the Discharge of First Lien Obligations has occurred and until the
Discharge of Second Lien Obligations occurs, each of the Third Note Holders
hereby appoints the Second Lien Collateral Agent, and any officer or agent of
the Second Lien Collateral Agent, with full power of substitution, as the
attorney-in-fact of each Third Lien Note Holder for the purpose of carrying out
the provisions of this Section 3.04 and taking any action and executing any
instrument necessary or advisable to accomplish the purposes of this
Section 3.04 (including any endorsements or other instruments of transfer or
release), which appointment is irrevocable and coupled with an interest.

(g) To the extent that the First Lien Collateral Agent or the First Lien Note
Holders (i) have released any Lien on Collateral or Parent or any Guarantor from
its obligation under its guaranty and such Liens or guaranty are later
reinstated or (ii) obtain any new Liens or additional guarantees from Parent or
any Guarantor, then the Second Lien Collateral Agent on behalf of itself and the
Second Lien Secured Parties, the Third Lien Collateral Agent on behalf of itself
and the other Parent Third Lien Secured Parties, and, before the
Cross-Collateral Release Date, the Third Lien Collateral Agent on behalf of
itself and the other Spinco Third Lien Secured Parties, shall be granted a Lien
on any such Collateral, subject to the lien subordination provisions of this
Agreement, and an additional guaranty, as the case may be. Following the
Discharge of First Lien Obligations, to the extent that the Second Lien
Collateral Agent or the Second Lien Note Holders (i) have released any Lien on
Collateral or Parent or any Guarantor from its obligation under its guaranty and
such Liens or guaranty are later reinstated or (ii) obtain any new Liens or
additional guarantees from Parent or any Guarantor, then the Third Lien
Collateral Agent on behalf of itself and the other Parent Third Lien Secured
Parties, and before the Cross-Collateral Release Date, the Third Lien Collateral
Agent on behalf of itself and the other Spinco Third Lien Secured Parties, shall
be granted a Lien on any such Collateral, subject to the lien subordination
provisions of this Agreement, and an additional guaranty, as the case may be.

SECTION 3.05 Insurance and Condemnation Awards.

(a) So long as the Discharge of First Lien Obligations has not occurred, the
First Lien Collateral Agent and the other First Lien Secured Parties shall have
the exclusive right after the occurrence and during the continuance of an Event
of Default (as defined in the First Lien Purchase Agreement), subject to the
rights of the Grantors under the First Lien Note Documents, to settle and adjust
claims in respect of Collateral under policies of insurance covering Collateral
and to approve any award granted in any condemnation or similar proceeding, or
any deed in lieu of condemnation, in respect of the Collateral. After the
Discharge of First Lien Obligations has occurred and so long as the Discharge of
Second Lien Obligations has not occurred, the Second Lien Collateral Agent and
the other Second Lien Secured Parties shall have the exclusive right after the
occurrence and during the continuance of an Event of Default (as defined in the
Second Lien Purchase Agreement), subject to the rights of the Grantors under the
Second Lien Note Documents, to settle and adjust claims in respect of Collateral
under policies of insurance covering Collateral and to approve any award granted
in any condemnation or similar proceeding, or any deed in lieu of condemnation,
in respect of the Collateral. After the Discharge of First Lien Obligations and
the

 

28



--------------------------------------------------------------------------------

Discharge of Second Lien Obligations has occurred and so long as the
Cross-Collateral Release Date has not occurred, the Third Lien Required Holders
shall have the exclusive right after the occurrence and during the continuance
of an Event of Default (as defined in either Third Lien Purchase Agreement),
subject to the rights of the Grantors under the Third Lien Note Documents, to
settle and adjust claims in respect of Collateral under policies of insurance
covering Collateral and to approve any award granted in any condemnation or
similar proceeding, or any deed in lieu of condemnation, in respect of the
Collateral. Notwithstanding anything in this Section 3.05(a) to the contrary,
the Spinco Third Lien Supermajority Holders shall have the exclusive right after
the occurrence and during the continuance of an Event of Default (as defined in
any Purchase Agreement), subject to the rights of the Grantors under the Spinco
Third Lien Note Documents, to settle and adjust claims in respect of the Spinco
Assets under policies of insurance covering the Spinco Assets and to approve any
award granted in any condemnation or similar proceeding, or any deed in lieu of
condemnation, in respect of the Spinco Assets whether or not the Discharge of
First Lien Obligations, Discharge of Second Lien Obligations or Cross-Collateral
Release Date has occurred.

(b) After the occurrence and during the continuance of an Event of Default (as
defined in any Purchase Agreement), all proceeds of any such policy and any such
award, or any payments with respect to a deed in lieu of condemnation, shall
(a) first, prior to the Discharge of First Lien Obligations and subject to the
rights of the Grantors under the First Lien Note Documents, be paid to the First
Lien Collateral Agent for the benefit of First Lien Secured Parties pursuant to
the terms of the First Lien Note Documents, (b) second, after the Discharge of
First Lien Obligations has occurred, but prior to the Discharge of Second Lien
Obligations and subject to the rights of the Grantors under the Second Lien Note
Documents, be paid to the Second Lien Collateral Agent for the benefit of the
Second Lien Secured Parties pursuant to the terms of the Second Lien Note
Documents, (c) third, after the Discharge of Second Lien Obligations and so long
as the Cross-Collateral Release Date has not occurred and subject to the rights
of the Grantors under the Third Lien Note Documents, be paid to the Third Lien
Collateral Agent for the ratable benefit of the Third Lien Secured Parties
pursuant to the terms of the Third Lien Note Documents and subject to
Section 2.01(c), (d) fourth, after the Discharge of Second Lien Obligations and
the Cross-Collateral Release Date has occurred and subject to the rights of the
Grantors under the Third Lien Note Documents, be paid to the Third Lien
Collateral Agent for the benefit of the Third Lien Secured Parties who have a
Lien on such Collateral pursuant to the terms of the Third Lien Note Documents,
and (e) fifth, if no Third Lien Obligations are outstanding, be paid to the
owner of the subject property, such other person as may be entitled thereto or
as a court of competent jurisdiction may otherwise direct. Until the Discharge
of First Lien Obligations has occurred, if the Second Lien Collateral Agent or
any other Second Lien Secured Party, or the Third Lien Collateral Agent or any
other Third Lien Secured Party shall, at any time, receive any proceeds of any
such insurance policy or any such award or payment, it shall transfer and pay
over such proceeds in accordance with Section 4.02. After the Discharge of First
Lien Obligations has occurred and until the Discharge of Second Lien Obligations
has occurred, if the Third Lien Collateral Agent or any other Third Lien Secured
Party shall, at any time, receive any proceeds of any such insurance policy or
any such award or payment, it shall transfer and pay over such proceeds in
accordance with Section 4.02. After the Discharge of First Lien Obligations and
the Discharge of Second Lien Obligations and so long as the Cross-Collateral
Release Date has not occurred, if the Third Lien Collateral Agent or any other
Third Lien Secured Party shall, at any time, receive any proceeds of any such
insurance policy or any such award or payment, it shall transfer and pay over
such proceeds in accordance with Section 4.02. After the Discharge of First Lien
Obligations, the Discharge of Second Lien Obligations, and the Cross-Collateral
Release Date have occurred, if the Third Lien Collateral Agent or any other
Parent Third Lien Secured Party shall, at any time, receive any proceeds of any
such insurance policy or any such award or payment in respect of the Spinco
Third Lien Collateral, it shall transfer and pay over such proceeds to the Third
Lien Collateral Agent for the benefit of the other Spinco Third Lien Secured
Parties. After the Discharge of First Lien Obligations, the Discharge of Second
Lien Obligations, and the Cross-Collateral Release Date have occurred, if the
Third Lien Collateral Agent or any other Spinco Third Lien Secured Party shall,
at any time, receive any proceeds of any such insurance policy or any such award
or payment in respect of the Parent Third Lien Collateral, it shall transfer and
pay over such proceeds to the Third Lien Collateral Agent for the benefit of the
other Parent Third Lien Secured Parties.

ARTICLE IV

Payments

SECTION 4.01 Application of Proceeds. Except as provided in Section 3.03, so
long as the Discharge of First Lien Obligations has not occurred, any Collateral
or proceeds thereof received by the First Lien Collateral Agent in connection
with any Disposition of, or collection on, such Collateral upon the enforcement
or exercise of

 

29



--------------------------------------------------------------------------------

any right or remedy (including any right of setoff) shall be applied by the
First Lien Collateral Agent to the First Lien Obligations in such order as is
specified in the First Lien Security Agreement. Upon the Discharge of First Lien
Obligations, the First Lien Collateral Agent shall deliver to the Second Lien
Collateral Agent any remaining Collateral and any proceeds thereof then held by
it in the same form as received, together with any necessary endorsements, or as
a court of competent jurisdiction may otherwise direct, to be applied by the
Second Lien Collateral Agent to the Second Lien Obligations in such order as is
specified in the Second Lien Security Agreement. After the Discharge of First
Lien Obligations has occurred and so long as the Discharge of Second Lien
Obligations has not occurred, any Collateral or proceeds thereof received by the
Second Lien Collateral Agent in connection with any Disposition of, or
collection on, such Collateral upon the enforcement or exercise of any right or
remedy (including any right of setoff) shall be applied by the Second Lien
Collateral Agent to the Second Lien Obligations in such order as is specified in
the Second Lien Purchase Agreement. After the Discharge of First Lien
Obligations has occurred and upon the Discharge of Second Lien Obligations, the
Second Lien Collateral Agent shall deliver to the Third Lien Collateral Agent
any remaining Collateral and any proceeds thereof then held by it in the same
form as received, together with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct, to be applied by the Third Lien
Collateral Agent (i) prior to the Cross-Collateral Release Date, ratably to the
Third Lien Obligations and in such order as is specified in the Third Lien
Collateral Agency Agreement, the Third Lien Security Agreements and in
accordance with Section 2.01(c), and (ii) on and after the Cross-Collateral
Release Date, to the Third Lien Obligations of the Third Lien Secured Parties
having a Third Priority Lien on such Collateral and in such order as is
specified in the applicable Third Lien Security Agreement.

SECTION 4.02 Payment Over.

(a) Except as provided in Section 3.03, so long as the Discharge of First Lien
Obligations has not occurred, any payment or distribution of any Collateral, or
any proceeds thereof (together with assets or proceeds subject to Liens referred
to in the final sentence of Section 2.03), received by each of the Second Lien
Collateral Agent or any other Second Lien Secured Party, or Third Lien
Collateral Agent or any other Third Lien Secured Party in connection with any
Disposition of, or collection on, such Collateral upon the enforcement or the
exercise of any right or remedy (including any right of setoff) with respect to
the Collateral, or in connection with any insurance policy claim or any
condemnation award (or deed in lieu of condemnation), or otherwise in
contravention of this Agreement shall be segregated and held in trust and
forthwith transferred or paid over to the First Lien Collateral Agent for the
benefit of the First Lien Secured Parties in the same form as received, together
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. Until the Discharge of First Lien Obligations occurs, each of
the Second Lien Note Holders and the Third Lien Collateral Note Holders hereby
appoints the First Lien Collateral Agent, and any officer or agent of the First
Lien Collateral Agent, with full power of substitution, the attorney-in-fact of
each Second Lien Note Holder and Third Lien Note Holder, respectively, for the
purpose of carrying out the provisions of this Section 4.02 and taking any
action and executing any instrument necessary or advisable to accomplish the
purposes of this Section 4.02, which appointment is irrevocable and coupled with
an interest.

(b) Except as provided in Section 3.03, after the Discharge of First Lien
Obligations has occurred and so long as the Discharge of Second Lien Obligations
has not occurred, any payment or distribution or any Collateral, or any proceeds
thereof (together with assets or proceeds subject to Liens referred to in the
final sentence of Section 2.03), received by the Third Lien Collateral Agent or
any other Third Lien Secured Party in connection with any Disposition of, or
collection on, such Collateral upon the enforcement or the exercise of any right
or remedy (including any right of setoff) with respect to the Collateral, or in
connection with any insurance policy claim or any condemnation award (or deed in
lieu of condemnation), or otherwise in contravention of this Agreement shall be
segregated and held in trust and forthwith transferred or paid over to the
Second Lien Collateral Agent for the benefit of the Second Lien Secured Parties
in the same form as received, together with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. After the Discharge of
First Lien Obligations has occurred and until the Discharge of Second Lien
Obligations occurs, the Third Lien Note Holders hereby appoints the Second Lien
Collateral Agent, and any officer or agent of the Second Lien Collateral Agent,
with full power of substitution, the attorney-in-fact of each Third Lien Note
Holder for the purpose of carrying out the provisions of this Section 4.02 and
taking any action and executing any instrument necessary or advisable to
accomplish the purposes of this Section 4.02, which appointment is irrevocable
and coupled with an interest.

 

30



--------------------------------------------------------------------------------

(c) Except as provided in Section 3.03, after the Discharge of First Lien
Obligations and the Discharge of Second Lien Obligations has occurred, any
payment or distribution or any Collateral, or any proceeds thereof (together
with assets or proceeds subject to Liens referred to in the final sentence of
Section 2.03), received by any Third Lien Secured Party in connection with any
Disposition of, or collection on, such Collateral upon the enforcement or the
exercise of any right or remedy (including any right of setoff) with respect to
the Collateral, or in connection with any insurance policy claim or any
condemnation award (or deed in lieu of condemnation), or otherwise in
contravention of this Agreement shall be segregated and held in trust and
forthwith transferred or paid over to the Third Lien Collateral Agent for the
benefit of the other Third Lien Secured Parties (to the extent and in the manner
set forth in the Third Lien Collateral Agency Agreement) in the same form as
received, together with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. All of the Third Lien Note Holders hereby
appoint the Third Lien Collateral Agent, and any officer or agent of the Third
Lien Collateral Agent, with full power of substitution, the attorney-in-fact of
each Third Lien Note Holder for the purpose of carrying out the provisions of
this Section 4.02 and taking any action and executing any instrument necessary
or advisable to accomplish the purposes of this Section 4.02, which appointment
is irrevocable and coupled with an interest.

ARTICLE V

Bailment and Sub-Agency for Perfection of Certain Security Interests

(a) The First Lien Collateral Agent agrees that if it shall at any time hold a
First Priority Lien on any Collateral that can be perfected by the possession or
control of such Collateral or of any account in which such Collateral is held,
and if such Collateral or any such account is in fact in the possession or under
the control of the First Lien Collateral Agent, or of agents or bailees of the
First Lien Collateral Agent (such Collateral being referred to herein as the
“Pledged or Controlled Collateral”), the First Lien Collateral Agent shall,
solely for the purpose of perfecting the Second Priority Liens granted under the
Second Lien Note Documents and the Third Priority Liens granted under the Third
Lien Note Documents and subject to the terms and conditions of this Article V,
also hold such Pledged or Controlled Collateral for the benefit of the Second
Lien Collateral Agent, and the Third Lien Collateral Agent, including for
purposes of Section 9-313 and 8-301 of the Uniform Commercial Code.

(b) The Second Lien Collateral Agent agrees that if it shall at any time hold a
Second Priority Lien on any Pledged or Controlled Collateral in the possession
or under the control of the Second Lien Collateral Agent, or of agents or
bailees of the Second Lien Collateral Agent, the Second Lien Collateral Agent
shall, solely for the purpose of perfecting the Third Priority Liens granted
under the Third Lien Note Documents and subject to the terms and conditions of
this Article V, also hold such Pledged or Controlled Collateral for the benefit
of the Parent Third Lien Secured Parties and, prior to the Cross-Collateral
Release Date, the Spinco Third Lien Secured Parties, including for purposes of
Section 9-313 and 8-301 of the Uniform Commercial Code.

(c) The Third Lien Collateral Agent agrees that if it shall at any time hold a
Third Priority Lien on any Pledged or Controlled Collateral in the possession or
under the control of the Third Lien Collateral Agent, or of agents or bailees of
the Third Lien Collateral Agent, the Third Lien Collateral Agent shall, solely
for the purpose of perfecting the Third Priority Liens granted under the Third
Lien Note Documents and subject to the terms and conditions of this Article V,
hold such Pledged or Controlled Collateral for the benefit of the Parent Third
Lien Secured Parties and, prior to the Cross-Collateral Release Date, the Spinco
Third Lien Secured Parties, including for purposes of Section 9-313 and 8-301 of
the Uniform Commercial Code.

(d) So long as the Discharge of First Lien Obligations has not occurred, the
First Lien Collateral Agent shall be entitled to deal with the Pledged or
Controlled Collateral, except with respect to the Spinco Assets, in accordance
with the terms of this Agreement and the other First Lien Note Documents as if
the Second Priority Liens and Third Priority Liens did not exist. The
obligations and responsibilities of each of the First Lien Collateral Agent to
the Second Lien Collateral Agent and the other Second Lien Secured Parties, and
the Third Lien Collateral Agent and the other Third Lien Secured Parties under
this Article V shall be limited solely to holding or controlling the Pledged or
Controlled Collateral as gratuitous bailee in accordance with this Article V.
Without limiting the foregoing, the First Lien Collateral Agent shall have no
obligation or responsibility to ensure that any Pledged or Controlled Collateral
is genuine or owned by any of the Grantors. The First Lien Collateral Agent
acting pursuant to this Article V shall not, by reason of this Agreement, any
other Collateral Document or any other document, have

 

31



--------------------------------------------------------------------------------

a fiduciary relationship in respect of any other First Lien Secured Party, the
Second Lien Collateral Agent or any other Second Lien Secured Party, or the
Third Lien Collateral Agent or any other Third Lien Secured Party.

(e) After the Discharge of First Lien Obligations has occurred and so long as
the Discharge of Second Lien Obligations has not occurred, the Second Lien
Collateral Agent shall be entitled to deal with the Pledged or Controlled
Collateral, except with respect to the Spinco Assets, in accordance with the
terms of this Agreement and the other Second Lien Note Documents as if the Third
Priority Liens did not exist. The obligations and responsibilities of the Second
Lien Collateral Agent to the Third Lien Collateral Agent and the other Third
Lien Secured Parties under this Article V shall be limited solely to holding or
controlling the Pledged or Controlled Collateral as gratuitous bailee in
accordance with this Article V. Without limiting the foregoing, the Second Lien
Collateral Agent shall have no obligation or responsibility to ensure that any
Pledged or Controlled Collateral is genuine or owned by any of the Grantors. The
Second Lien Collateral Agent acting pursuant to this Article V shall not, by
reason of this Agreement, any other Collateral Document or any other document,
have a fiduciary relationship in respect of any other Second Lien Secured Party,
the Third Lien Collateral Agent or any other Third Lien Secured Party.

(f) After the Discharge of First Lien Obligations, the Discharge of the Second
Lien Obligations, and the Cross-Collateral Release Date have occurred, (i) the
Third Lien Collateral Agent shall be entitled to deal with the Pledged or
Controlled Collateral in accordance with the terms of this Agreement and the
other Parent Third Lien Note Documents as if the Spinco Third Priority Liens did
not exist, and (ii) the Third Lien Collateral Agent shall be entitled to deal
with the Pledged or Controlled Collateral in accordance with the terms of this
Agreement and the other Spinco Third Lien Note Documents as if the Parent Third
Priority Liens did not exist.

(g) Upon the Discharge of First Lien Obligations, the First Lien Collateral
Agent shall transfer the possession and control of the Pledged or Controlled
Collateral, together with any necessary endorsements but without recourse or
warranty, (i) if the Second Lien Obligations are outstanding at such time, to
the Second Lien Collateral Agent, (ii) if no Second Lien Obligations are
outstanding at such time and the Third Lien Obligations are outstanding at such
time, to the Third Lien Collateral Agent, and (iii) if no Second Lien
Obligations or Third Lien Obligations are outstanding at such time, to the
applicable Grantor, in each case so as to allow such person to obtain possession
and control of such Pledged or Controlled Collateral. In connection with any
transfer under clause (i) of the immediately preceding sentence, the First Lien
Collateral Agent agrees to take all actions in its power as shall be reasonably
requested by the Second Lien Collateral Agent to permit the Second Lien
Collateral Agent to obtain, for the benefit of the Second Lien Secured Parties,
a first priority security interest in the Pledged or Controlled Collateral. In
connection with any transfer under clause (ii) of the immediately preceding
sentence, the First Lien Collateral Agent agrees to take all actions in its
power as shall be reasonably requested by the Third Lien Collateral Agent to
permit the Third Lien Collateral Agent to obtain, for the benefit of the Third
Lien Secured Parties, a first priority security interest in the Pledged or
Controlled Collateral.

(h) Upon the Discharge of Second Lien Obligations, the Second Lien Collateral
Agent shall transfer the possession and control of the Pledged or Controlled
Collateral, together with any necessary endorsements but without recourse or
warranty, (i) if the Third Lien Obligations are outstanding at such time, to the
Third Lien Collateral Agent, and (ii) if no Third Lien Obligations are
outstanding at such time, to the applicable Grantor, in each case so as to allow
such person to obtain possession and control of such Pledged or Controlled
Collateral. In connection with any transfer under clause (i) of the immediately
preceding sentence, the Second Lien Collateral Agent agrees to take all actions
in its power as shall be reasonably requested by the Third Lien Collateral Agent
to permit the Third Lien Collateral Agent to obtain, for the benefit of the
Third Lien Secured Parties, a first priority security interest in the Pledged or
Controlled Collateral.

(i) Upon the occurrence of the Cross-Collateral Release Date, (i) the Lien of
the Parent Third Lien Note Holders on any Spinco Assets shall terminate and the
Third Lien Collateral Agent shall maintain possession and control of the Pledged
or Controlled Collateral with respect to the Spinco Assets solely for the
benefit of the other Spinco Third Lien Note Holders and (ii) the Lien of the
Spinco Third Lien Note Holders on any Third Lien Collateral other than the
Spinco Assets shall terminate and the Third Lien Collateral Agent shall maintain
possession and control of the Pledged or Controlled Collateral within its
possession or control with respect to the Third Lien Collateral other than the
Spinco Assets solely for the benefit of the other Parent Third Lien Note
Holders.

 

32



--------------------------------------------------------------------------------

ARTICLE VI

Insolvency or Liquidation Proceedings

SECTION 6.01 Finance and Sale Matters. (a) Until the Discharge of First Lien
Obligations has occurred, each of the Second Lien Collateral Agent, for itself
and on behalf of the other Second Lien Secured Parties, and the Third Lien
Collateral Agent, for itself and on behalf of the other Third Lien Secured
Parties, agrees that, in the event of any Insolvency or Liquidation Proceeding,
the Second Lien Secured Parties and the Third Lien Secured Parties, as
applicable:

(i) will not oppose or object to the use of any Collateral constituting cash
collateral under Section 363 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law, unless the First Lien Secured Parties, or a
representative authorized by the First Lien Secured Parties, shall oppose or
object to such use of cash collateral;

(ii) will not oppose or object to any post-petition financing, whether provided
by the First Lien Secured Parties or any other person, under Section 364 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law (a “DIP
Financing”), or the Liens securing any DIP Financing (“DIP Financing Liens”),
unless the First Lien Secured Parties, or a representative authorized by the
First Lien Secured Parties, shall then oppose or object to such DIP Financing or
such DIP Financing Liens, and, to the extent that such DIP Financing Liens are
senior to, or rank pari passu with, the First Priority Liens, each of the Second
Lien Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, and the Third Lien Collateral Agent, for itself and on behalf of the
other Third Lien Secured Parties, will subordinate the Second Priority Liens or
Third Priority Liens, as applicable, to the First Priority Liens and the DIP
Financing Liens on the terms of this Agreement; provided that the foregoing
shall not prevent any of the Second Lien Secured Parties or the Third Lien
Secured Parties from proposing any other DIP Financing to any Grantors or to a
court of competent jurisdiction;

(iii) except to the extent permitted by paragraph (c) of this Section 6.01, in
connection with the use of cash collateral as described in clause (i) above or a
DIP Financing, will not request adequate protection or any other relief in
connection with such use of cash collateral, DIP Financing or DIP Financing
Liens; and

(iv) will not oppose or object to any Disposition of any Collateral free and
clear of the Second Priority Liens or the Third Priority Liens, as applicable,
or other claims under Section 363 of the Bankruptcy Code, or any comparable
provision of any other Bankruptcy Law, if the First Lien Secured Parties, or a
representative authorized by the First Lien Secured Parties, shall consent to
such Disposition.

(b) After the Discharge of First Lien Obligations has occurred and until the
Discharge of Second Lien Obligations has occurred, the Third Lien Collateral
Agent, for itself and on behalf of the other Third Lien Secured Parties, agrees
that, in the event of any Insolvency or Liquidation Proceeding, the Third Lien
Secured Parties:

(i) will not oppose or object to the use of any Collateral constituting cash
collateral under Section 363 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law, unless the Second Lien Secured Parties, or a
representative authorized by the Second Lien Secured Parties, shall oppose or
object to such use of cash collateral;

(ii) will not oppose or object to any DIP Financing or any DIP Financing Liens,
unless the Second Lien Secured Parties, or a representative authorized by the
Second Lien Secured Parties, shall then oppose or object to such DIP Financing
or such DIP Financing Liens, and, to the extent that such DIP Financing Liens
are senior to, or rank pari passu with, the Second Priority Liens, the Third
Lien Collateral Agent will, for itself and on behalf of the other Third Lien
Secured Parties, subordinate the Third Priority Liens to the Second Priority
Liens and the DIP Financing Liens on the terms of this Agreement; provided that
the foregoing shall not prevent the Third Lien Secured Parties from proposing
any other DIP Financing to any Grantors or to a court of competent jurisdiction;

 

33



--------------------------------------------------------------------------------

(iii) except to the extent permitted by paragraph (c) of this Section 6.01, in
connection with the use of cash collateral as described in clause (i) above or a
DIP Financing, will not request adequate protection or any other relief in
connection with such use of cash collateral, DIP Financing or DIP Financing
Liens; and

(iv) will not oppose or object to any Disposition of any Collateral free and
clear of the Third Priority Liens or other claims under Section 363 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, if the
Second Lien Secured Parties, or a representative authorized by the Second Lien
Secured Parties, shall consent to such Disposition.

(c) (i) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that no Second Lien Secured Party shall
contest, or support any other person in contesting, (A) any request by the First
Lien Collateral Agent or any other First Lien Secured Party for adequate
protection or (B) any objection, based on a claim of a lack of adequate
protection, by the First Lien Collateral Agent or any other First Lien Secured
Party to any motion, relief, action or proceeding, (ii) the Third Lien
Collateral Agent, for itself and on behalf of the other Parent Third Lien
Secured Parties, agrees that no Parent Third Lien Secured Party shall contest,
or support any other person in contesting, (A) any request by the First Lien
Collateral Agent or any other First Lien Secured Party, the Second Lien
Collateral Agent or any other Second Lien Secured Party, or the Third Lien
Collateral Agent or any other Spinco Third Lien Secured Party for adequate
protection or (B) any objection, based on a claim of a lack of adequate
protection, by the First Lien Collateral Agent or any other First Lien Secured
Party, the Second Lien Collateral Agent or any other Second Lien Secured Party,
or the Third Lien Collateral Agent or any other Spinco Third Lien Secured Party
to any motion, relief, action or proceeding, and (iii) the Third Lien Collateral
Agent, for itself and on behalf of the other Spinco Third Lien Secured Parties,
agrees that no Spinco Third Lien Secured Party shall contest, or support any
other person in contesting, (A) any request by the First Lien Collateral Agent
on behalf of any other First Lien Secured Party, the Second Lien Collateral
Agent on behalf of any other Second Lien Secured Party, or the Third Lien
Collateral Agent on behalf of any other Parent Third Lien Secured Party for
adequate protection or (B) any objection, based on a claim of a lack of adequate
protection, by the First Lien Collateral Agent or any other First Lien Secured
Party, the Second Lien Collateral Agent or any other Second Lien Secured Party
to any motion, relief, action or proceeding, or the Third Lien Collateral Agent
or any other Parent Third Lien Secured Party. Notwithstanding the immediately
preceding sentence, if, in connection with any DIP Financing or use of cash
collateral, (A) any First Lien Secured Party is granted adequate protection in
the form of additional collateral, each of the Second Lien Collateral Agent, for
itself and on behalf of the other Second Lien Secured Parties, the Third Lien
Collateral Agent, for itself and on behalf of the other Parent Third Lien
Secured Parties, and, prior to the Cross-Collateral Release Date, the Third Lien
Collateral Agent, for itself and on behalf of the other Spinco Third Lien
Secured Parties, may seek or request adequate protection in the form of a Lien
on such additional collateral, which Lien will be subordinated to the First
Priority Liens and DIP Financing Liens on the same basis as the other Second
Priority Liens and Third Priority Liens, as applicable, are subordinated to the
First Priority Liens under this Agreement, (B) any Second Lien Secured Party is
granted adequate protection in the form of additional collateral, the First Lien
Collateral Agent shall, for itself and on behalf of the other First Lien Secured
Parties, be granted adequate protection in the form of a Lien as security for
the First Lien Obligations and for such DIP Financing, and the Third Lien
Collateral Agent may, for itself and on behalf of the other Parent Third Lien
Secured Parties, and, prior to the Cross-Collateral Release Date, the Third Lien
Collateral Agent, for itself and on behalf of the other Spinco Third Lien
Secured Parties, may seek or request adequate protection in the form of a Lien
on such additional collateral, which Lien will be subordinated to the First
Priority Liens, Second Priority Liens and DIP Financing Liens on the same basis
as the other Third Priority Liens are subordinated to the First Priority Liens
and Second Priority Liens under this Agreement, (C) any Parent Third Lien
Secured Party is granted adequate protection in the form of additional
collateral, each of the First Lien Collateral Agent, for itself and on behalf of
the other First Lien Secured Parties, the Second Lien Collateral Agent, for
itself and on behalf of the other Second Lien Secured Parties, and, prior to the
Cross-Collateral Release Date, the Third Lien Collateral Agent, for itself and
on behalf of the other Third Lien Secured Parties, shall be granted adequate
protection in the form of a Lien as security for the First Lien Obligations,
Second Lien Obligations, and Spinco Third Lien Obligations, as applicable, and
for such DIP Financing or (D) any Spinco Third Lien Secured Party is granted
adequate protection in the form of additional collateral, each of the First Lien
Collateral Agent, for itself and on behalf of the other First Lien Secured
Parties, the Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, and, prior to the Cross-Collateral Release Date,
the Third Lien Collateral Agent, for itself and on behalf of the other Third
Lien Secured Parties, shall be granted adequate protection in the form of a Lien
as security for the First Lien

 

34



--------------------------------------------------------------------------------

Obligations, Second Lien Obligations, and Parent Third Lien Obligations, as
applicable, and for such DIP Financing.

SECTION 6.02 Relief from the Automatic Stay. (a) Each of the Second Lien
Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, and the Third Lien Collateral Agent, for itself and on behalf of the
other Third Lien Secured Parties, agrees that, so long as the Discharge of First
Lien Obligations has not occurred, no Second Lien Secured Party or Third Lien
Secured Party shall, without the prior written consent of the First Lien
Collateral Agent, seek or request relief from or modification of the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding in respect of
any part of the Collateral, any proceeds thereof or any Second Priority Lien or
Third Priority Lien, as applicable; provided that the Spinco Third Lien
Supermajority Holders may seek or request relief from or modification of the
automatic stay to permit the exercise of the Holder Call Right.

(b) The Third Lien Collateral Agent, for itself and on behalf of the other Third
Lien Secured Parties, agrees that, (i) after the Discharge of First Lien
Obligations has occurred and so long as the Discharge of Second Lien Obligations
has not occurred, no Third Lien Secured Party shall, without the prior written
consent of the Second Lien Collateral Agent, seek or request relief from or
modification of the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of any part of the Collateral, any proceeds
thereof or any Third Priority Lien, and (ii) after the Discharge of First Lien
Obligations and the Discharge of Second Lien Obligations has occurred and so
long as the Cross-Collateral Release Date has not occurred, no Third Lien
Secured Party shall, without the prior written consent of the Third Lien
Required Holders, seek or request relief from or modification of the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding in respect of
any part of the Collateral, any proceeds thereof or any Third Priority Lien;
provided that the Spinco Third Lien Supermajority Holders may seek or request
relief from or modification of the automatic stay to permit the exercise of the
Holder Call Right.

SECTION 6.03 Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of the
First Lien Obligations, the Second Lien Obligations and the Third Lien
Obligations, then, to the extent the debt obligations distributed on account of
the First Lien Obligations, the Second Lien Obligations and the Third Lien
Obligations are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

SECTION 6.04 Post-Petition Interest. (a) The First Lien Collateral Agent, for
itself and on behalf of the other First Lien Secured Parties, agrees that no
First Lien Secured Party shall oppose or seek to challenge any claim by (i) the
Second Lien Collateral Agent or any other Second Lien Secured Party for
allowance in any Insolvency or Liquidation Proceeding of Second Lien Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Second Priority Liens (it being understood and agreed that such
value shall be determined taking into account the First Priority Liens, but
without regard to the existence of the Third Priority Liens, on the Collateral)
or (ii) the Third Lien Collateral Agent or any other Third Lien Secured Party
for allowance in any Insolvency or Liquidation Proceeding of Third Lien
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of the Third Priority Liens (it being understood and agreed that
such value shall be determined by taking into account the First Priority Liens
and Second Priority Liens on the Collateral) unless such claim is for cash
payments of interest during the pendency of any Insolvency or Liquidation
Proceeding.

(b) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that no Second Lien Secured Party shall
oppose or seek to challenge any claim by (i) the First Lien Collateral Agent or
any other First Lien Secured Party for allowance in any Insolvency or
Liquidation Proceeding of First Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the First Priority
Liens (it being understood and agreed that such value shall be determined
without regard to the existence of the Second Priority Liens or Third Priority
Liens on the Collateral) or (ii) the Third Lien Collateral Agent or any other
Third Lien Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Third Lien Obligations consisting of post-petition interest, fees
or expenses to the extent of the value of the Third Priority Liens (it being
understood and agreed that such value shall be determined by taking into account
the First Priority Liens

 

35



--------------------------------------------------------------------------------

and Second Priority Liens on the Collateral) unless such claim is for cash
payments of interest during the pendency of any Insolvency or Liquidation
Proceeding.

(c) The Third Lien Collateral Agent, for itself and on behalf of the other Third
Lien Secured Parties, agrees that no Third Lien Secured Party shall oppose or
seek to challenge any claim by (i) the First Lien Collateral Agent or any other
First Lien Secured Party for allowance in any Insolvency or Liquidation
Proceeding of First Lien Obligations consisting of post-petition interest, fees
or expenses to the extent of the value of the First Priority Liens (it being
understood and agreed that such value shall be determined without regard to the
existence of the Second Priority Liens or Third Priority Liens on the
Collateral), (ii) the Second Lien Collateral Agent or any other Second Lien
Secured Party for allowance in any Insolvency or Liquidation Proceeding of
Second Lien Obligations consisting of post-petition interest, fees or expenses
to the extent of the value of the Second Priority Liens (it being understood and
agreed that such value shall be determined taking into account the First
Priority Liens, but without regard to the existence of the Third Priority Liens,
on the Collateral), or (iii) the Third Lien Collateral Agent or any other Third
Lien Secured Party for allowance in any Insolvency or Liquidation Proceeding of
Third Lien Obligations consisting of post-petition interest, fees or expenses to
the extent of the value of the Third Priority Liens (it being understood and
agreed that such value shall be determined taking into account the First
Priority Liens and the Second Priority Liens, but without regard to the
existence of the other Third Priority Liens, on the Collateral).

SECTION 6.05 Certain Waivers by the Second Lien Secured Parties and the Third
Lien Secured Parties.

(a) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, waives any claim any Second Lien Secured Party may
hereafter have against any First Lien Secured Party arising out of (a) the
election by any First Lien Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code, or any comparable provision of any
other Bankruptcy Law, or (b) subject to Section 6.01, any cash collateral or
financing arrangement, or any grant of a security interest in the Collateral, in
any Insolvency or Liquidation Proceeding.

(b) The Third Lien Collateral Agent, for itself and on behalf of the other Third
Lien Secured Parties, waives any claim any Third Lien Secured Party may
hereafter have against any First Lien Secured Party, any Second Lien Secured
Party, or, prior to the Cross-Collateral Release Date, any other Third Lien
Secured Party, arising out of (a) the election by any First Lien Secured Party
or Second Lien Secured Party, as applicable, of the application of
Section 1111(b)(2) of the Bankruptcy Code, or any comparable provision of any
other Bankruptcy Law, or (b) subject to Section 6.01, any cash collateral or
financing arrangement, or any grant of a security interest in the Collateral, in
any Insolvency or Liquidation Proceeding

SECTION 6.06 Certain Voting Matters. Each of the First Lien Collateral Agent on
behalf of the First Lien Secured Parties, the Second Lien Collateral Agent on
behalf of the Second Lien Secured Parties, and the Third Lien Collateral Agent
on behalf of the Third Lien Secured Parties, agrees that, without the consent of
the others, it will not seek to vote with any of the others as a single class in
connection with any plan of reorganization in any Insolvency or Liquidation
Proceeding.

ARTICLE VII

Other Agreements

SECTION 7.01 Matters Relating to Note Documents. (a) Subject to the Acquiror
Purchase Agreements and the Acquiror Call Agreement, the First Lien Note
Documents may be amended, amended and restated, supplemented or otherwise
modified in accordance with their terms without the consent of any Second Lien
Secured Party or any Third Lien Secured Party; provided, however, that, without
the consent of the Second Lien Required Holders and Third Lien Required Holders,
no such amendment, supplement or modification shall (i) contravene any provision
of this Agreement, (ii) result in any increase in the aggregate principal amount
of Indebtedness outstanding under the First Lien Note Documents, (iii) increase
the interest rate under the First Lien Note Documents (excluding increases
resulting from the accrual of interest at the default rate applicable under the
First Lien Purchase Agreement) or (iv) extend the scheduled maturity date of the
Indebtedness under the First Lien Purchase Agreement. Without prejudice to any
rights of the Second Lien Note Holders under the Second Lien Purchase Agreement
or the rights of the Third Lien Note

 

36



--------------------------------------------------------------------------------

Holders under the Third Lien Purchase Agreements, Indebtedness under the First
Lien Note Documents may be Refinanced if (A) the terms and conditions of such
Refinancing Indebtedness are no less favorable in the aggregate to Parent,
Company and the other note parties thereunder and to the Second Lien Secured
Parties than the terms and conditions of the Indebtedness then outstanding under
the First Lien Purchase Agreement, (B) the final maturity and the average life
to maturity of such Refinancing Indebtedness is at least equal to that of the
Indebtedness then outstanding under the First Lien Purchase Agreement and is no
greater than that of the Indebtedness then outstanding under the Second Lien
Purchase Agreement and (C) the holders of such Refinancing Indebtedness, or a
duly authorized agent on their behalf, agree in writing to be bound by the terms
of this Agreement. For the avoidance of doubt, if conditions (A), (B) and
(C) above are not met, the Indebtedness under the First Lien Note Documents may
not be Refinanced without the consent of the Second Lien Required Holders.

(b) Subject to the Acquiror Purchase Agreements and the Acquiror Call Agreement,
prior to the Discharge of First Lien Obligations, without the prior written
consent of the First Lien Required Holders, no Second Lien Note Document may be
amended, supplemented or otherwise modified, or entered into, to the extent such
amendment, supplement or modification, or the terms of such new Second Lien Note
Document, would (i) contravene the provisions of this Agreement, (ii) increase
the interest rate under the Second Lien Note Documents (excluding increases
resulting from the accrual of interest at the default rate), (iii) change to
earlier dates any scheduled dates for payment of principal or of interest on
Indebtedness under the Second Lien Note Documents, (iv) change the redemption,
prepayment or defeasance provisions set forth in the Second Lien Note Documents
in a manner adverse to the First Lien Secured Parties, (v) add to the Second
Lien Collateral other than as specifically provided by this Agreement or
(vi) otherwise materially increase the obligations of Parent, Company or the
other Guarantors thereunder or confer additional rights on the Second Lien
Secured Parties in a manner adverse to the First Lien Secured Parties. Without
the prior written consent of the Third Lien Required Holders, no Second Lien
Note Document may be amended, supplemented or otherwise modified, or entered
into, to the extent such amendment, supplement or modification, or the terms of
such new Second Lien Note Document, would increase the aggregate principal
amount of Indebtedness outstanding under the Second Lien Note Documents to an
amount greater than the sum of $224,000,000.00 (exclusive of interest paid in
kind in accordance with the Second Lien Purchase Agreement); provided that,
prior to the Discharge of First Lien Obligations, no amendment to the Second
Lien Note Documents may increase the aggregate principal amount of Indebtedness
outstanding under the Second Lien Note Documents. Without prejudice to any
rights of the First Lien Note Holders under the First Lien Purchase Agreement or
the rights of the Third Lien Note Holders under the Third Lien Purchase
Agreements, Indebtedness under the Second Lien Note Documents may be Refinanced
if (A) the terms and conditions of such Refinancing Indebtedness are no less
favorable in the aggregate to Parent, Company and the other note parties
thereunder and to the First Lien Secured Parties than the terms and conditions
of the Indebtedness then outstanding under the Second Lien Purchase Agreement,
(B) the final maturity and the average life to maturity of such Refinancing
Indebtedness is at least equal to that of the Indebtedness then outstanding
under the Second Lien Purchase Agreement and (C) the holders of such Refinancing
Indebtedness, or a duly authorized agent on their behalf, agree in writing to be
bound by the terms of this Agreement. For the avoidance of doubt, if
conditions (A), (B) and (C) above are not met, the Indebtedness under the Second
Lien Note Documents may not be Refinanced without the consent of the First Lien
Required Holders.

(c) Without the prior written consent of the First Lien Required Holders, the
Second Lien Required Holders, and, prior to the Cross-Collateral Release Date,
the Third Lien Required Holders, no Third Lien Note Document may be amended,
supplemented or otherwise modified, or entered into, to the extent such
amendment, supplement or modification, or the terms of such new Third Lien Note
Document, would (i) contravene the provisions of this Agreement, (ii) increase
the interest rate under the Third Lien Note Documents (excluding increases
resulting from the accrual of interest at the default rate), (iii) require any
cash interest payments or change to earlier dates any scheduled dates for
payment of principal or of interest on Indebtedness under the Third Lien Note
Documents, (iv) change any default or event of default provisions set forth in
the Third Lien Note Documents in a manner adverse to the First Lien Secured
Parties or the Second Lien Secured Parties, (v) change the redemption,
prepayment or defeasance provisions set forth in the Third Lien Note Documents
in a manner adverse to the First Lien Secured Parties or the Second Lien Secured
Parties, (vi) add to the Third Lien Collateral other than as specifically
provided by this Agreement or (vii) otherwise materially increase the
obligations of Parent, Company or the other note parties thereunder or confer
additional rights on the Third Lien Secured Parties in a manner adverse to the
First Lien Secured Parties or the Second Lien Secured Parties. Without prejudice
to any rights of the First Lien

 

37



--------------------------------------------------------------------------------

Note Holders under the First Lien Purchase Agreement, the Second Lien Note
Holders under the Second Lien Purchase Agreement, and, prior to the
Cross-Collateral Release Date, the rights of the Third Lien Note Holders under
the Third Lien Purchase Agreement not being amended, supplemented, or otherwise
modified, Indebtedness under the Third Lien Note Documents may be Refinanced if
(A) the terms and conditions of such Refinancing Indebtedness are no less
favorable in the aggregate to Parent, Company and the other note parties
thereunder and to the First Lien Secured Parties, the Second Lien Secured
Parties, and, prior to the Cross-Collateral Release Date, the other Third Lien
Secured Parties than the terms and conditions of the Indebtedness then
outstanding under the Third Lien Purchase Agreement, (B) the final maturity and
the average life to maturity of such Refinancing Indebtedness is at least equal
to that of the Indebtedness then outstanding under such Third Lien Purchase
Agreement and (C) the holders of such Refinancing Indebtedness, or a duly
authorized agent on their behalf, agree in writing to be bound by the terms of
this Agreement. For the avoidance of doubt, if conditions (A), (B) and (C) above
are not met, the Indebtedness under the Third Lien Note Documents may not be
Refinanced without the consent of the First Lien Required Holders, the Second
Lien Required Holders, prior to the Cross-Collateral Release Date, the Third
Lien Required Holders.

(d) Parent, Company, Subsidiaries and the Second Lien Collateral Agent agree
that any notes issued under the Second Lien Purchase Agreement and each Second
Lien Collateral Document shall contain the applicable provisions set forth on
Annex I hereto, or similar provisions approved by the First Lien Required
Holders. Parent, Company, Subsidiaries and the Second Lien Collateral Agent
further agree that each Second Lien Mortgage covering any Collateral shall
contain such other language as the First Lien Collateral Agent may reasonably
request to reflect the subordination of such Second Lien Mortgage to the First
Lien Collateral Document covering such Collateral pursuant to this Agreement.

(e) Parent, Company, Spinco, the other Grantors and the Third Lien Collateral
Agent agree that any notes issued under the Third Lien Purchase Agreements and
each Third Lien Collateral Document shall contain the applicable provisions set
forth on Annex I hereto, or similar provisions approved by the First Lien
Required Holders and Second Lien Required Holders. Parent, Company, Subsidiaries
and the Third Lien Collateral Agent further agree that each Third Lien Mortgage
covering any Collateral shall contain such other language as the First Lien
Collateral Agent and Second Lien Collateral Agent may reasonably request to
reflect the subordination of such Third Lien Mortgage to the First Lien
Collateral Document and Second Lien Collateral Document covering such Collateral
pursuant to this Agreement.

(f) In the event that the First Lien Collateral Agent or the other First Lien
Secured Parties and the relevant Grantor enter into any amendment, amendment and
restatement, supplement, modification, waiver or consent in respect of any of
the First Lien Collateral Documents (other than this Agreement), then such
amendment, amendment and restatement, supplement, modification, waiver or
consent shall apply automatically to any comparable provisions of the applicable
Comparable Second Lien Collateral Document and Comparable Third Lien Collateral
Document, in each case, without the consent of any Second Lien Secured Party or
Third Lien Secured Party and without any action by the Second Lien Collateral
Agent, the Third Lien Collateral Agent, Parent, Company or any other Grantor;
provided, that (i) no such amendment, modification, waiver or consent shall
(A) remove assets subject to the Second Priority Liens or Third Priority Liens
or release any such Liens, except to the extent that such release is permitted
or required by Section 3.04 and provided that there is a concurrent release of
the corresponding First Priority Liens, (B) amend, modify or otherwise affect
the rights or duties of either of the Second Lien Collateral Agent or the Third
Lien Collateral Agent without its prior written consent, (C) permit Liens on the
Collateral (other than DIP Financing Liens) which are not permitted under the
terms of the Second Lien Note Documents or Third Lien Note Documents, (D) after
the Cross-Collateral Release Date, subject the assets of Parent, Company, or any
of their subsidiaries (other than the Spinco Assets), to the Spinco Third
Priority Lien, or (E) after the Cross-Collateral Release Date, subject the
Spinco Assets to the Parent Third Priority Lien, and (ii) notice of such
amendment, amendment and restatement, supplement, modification, waiver or
consent shall have been given to each of the Second Lien Collateral Agent and
the Third Lien Collateral Agent no later than the tenth Business Day following
the effective date of such amendment, amendment and restatement, supplement,
modification, waiver or consent.

(g) In the event that the Second Lien Collateral Agent or the other Second Lien
Secured Parties and the relevant Grantor enter into any amendment, amendment and
restatement, supplement, modification, waiver or consent in respect of any of
the Second Lien Collateral Documents (other than this Agreement), then such

 

38



--------------------------------------------------------------------------------

amendment, amendment and restatement, supplement, modification, waiver or
consent shall apply automatically to any comparable provisions of the applicable
Comparable Third Lien Collateral Document, in each case, without the consent of
any Third Lien Secured Party and without any action by the Third Lien Collateral
Agent, Parent, Company or any other Grantor; provided, that (i) no such
amendment, amendment and restatement, supplement, modification, waiver or
consent shall (A) remove assets subject to the Third Priority Liens or release
any such Liens, except to the extent that such release is permitted or required
by Section 3.04 and provided that there is a concurrent release of the
corresponding Second Priority Liens, (B) amend, modify or otherwise affect the
rights or duties of either of the Third Lien Collateral Agent without its prior
written consent, (C) permit Liens on the Collateral (other than DIP Financing
Liens) which are not permitted under the terms of the Third Lien Note Documents,
(D) after the Cross-Collateral Release Date, subject the assets of Parent,
Company, or any of their subsidiaries (other than the Spinco Assets), to the
Spinco Third Priority Lien, or (E) after the Cross-Collateral Release Date,
subject the Spinco Assets to the Parent Third Priority Lien and (ii) notice of
such amendment, amendment and restatement, supplement, modification waiver or
consent shall have been given to the Third Lien Collateral Agent no later than
the tenth Business Day following the effective date of such amendment, amendment
and restatement, supplement, modification, waiver or consent.

(h) The First Lien Secured Parties, the Second Lien Secured Parties, and the
Third Lien Secured Parties hereby consent to the execution and delivery by
Parent, Company, Spinco, and their subsidiaries of the First Lien Purchase
Agreement, the Second Lien Purchase Agreement, the Parent Third Lien Purchase
Agreement, the Spinco Third Lien Purchase Agreement, the Parent Third Lien
Guaranty, the Spinco Third Lien Guaranty, the First Lien Security Agreement, the
Second Lien Security Agreement, the Parent Third Lien Security Agreement, the
Spinco Third Lien Security Agreement, the First Lien Mortgage, the Second Lien
Mortgage, the Parent Third Lien Mortgage, and the Spinco Third Lien Mortgage on
the date hereof.

(i) Notwithstanding anything in this Section 7.01 to the contrary, in executing,
or permitting any amendment, amendment and restatement, supplement,
modification, waiver or consent, the First Lien Collateral Agent, Second Lien
Collateral Agent, and Third Lien Collateral Agent shall each be entitled to
receive, and shall be fully protected in relying upon, an Officer’s Certificate
or an Opinion of Counsel each stating that the execution of such amendment,
amendment and restatement, supplement, modification, waiver or consent is
authorized or permitted by the terms of this Agreement; it being expressly
agreed and acknowledged that no further inquiry shall be required of the First
Lien Collateral Agent, Second Lien Collateral Agent, and Third Lien Collateral
Agent as to whether such amendment, modification or supplement is authorized or
permitted by the terms of this Agreement or any other document referenced
herein. The First Lien Collateral Agent, Second Lien Collateral Agent, and Third
Lien Collateral Agent may, but shall not be obligated to, enter into any such
amendment, amendment and restatement, supplement, modification, waiver or
consent that affects it’s or their own rights, duties, liabilities or immunities
under this Agreement or otherwise.

SECTION 7.02 Effect of Refinancing of Indebtedness Under the Note Documents.

(a) In the event that, substantially contemporaneously with the Discharge of
First Lien Obligations, Company Refinances Indebtedness outstanding under the
First Lien Note Documents and provided that (i) such Refinancing is permitted
hereby and (ii) Company gives to the Second Lien Collateral Agent and the Third
Lien Collateral Agent, at least five days prior to such Refinancing, written
notice (the “First Lien Refinancing Notice”) electing the application of the
provisions of this Section 7.02 to such Refinancing Indebtedness, then (A) such
Discharge of First Lien Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement, (B) such Refinancing Indebtedness
and all other obligations under the note or loan documents evidencing such
Indebtedness (the “New First Lien Obligations”) shall automatically be treated
as First Lien Obligations for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth
herein, (C) the purchase agreement and the other note documents evidencing such
Refinancing Indebtedness (the “New First Lien Note Documents”) shall
automatically be treated as the First Lien Purchase Agreement and the First Lien
Note Documents and, in the case of New First Lien Note Documents that are
security documents, as the First Lien Collateral Documents for all purposes of
this Agreement and (D) the collateral agent under the New First Lien Note
Documents (the “New First Lien Collateral Agent”) shall be deemed to be the
First Lien Collateral Agent for all purposes of this Agreement. Upon receipt of
a First Lien Refinancing Notice, which notice shall include the identity of the
New First Lien Collateral Agent, the First Lien Collateral Agent shall promptly
enter into such documents and agreements (including amendments or supplements to
this Agreement) as

 

39



--------------------------------------------------------------------------------

Company or such New First Lien Collateral Agent may reasonably request in order
to provide to the New First Lien Collateral Agent the rights and powers
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement. Company shall cause the agreement, document or
instrument pursuant to which the New First Lien Collateral Agent is appointed to
provide that the New First Lien Collateral Agent agrees to be bound by the terms
of this Agreement. In furtherance of Section 2.03, if the New First Lien
Obligations are secured by assets of the Grantors that do not also secure the
Second Lien Obligations, the Parent Third Lien Obligations, and, prior to the
Cross-Collateral Release Date, the Spinco Third Lien Obligations, the applicable
Grantors shall promptly grant a Second Priority Lien, a Parent Third Priority
Lien, and prior to the Cross-Collateral Release Date, a Spinco Third Priority
Lien, on such assets to secure the Second Priority Obligations, the Parent Third
Lien Obligations, and, prior to the Cross-Collateral Release Date, the Spinco
Third Lien Obligations, respectively.

(b) In the event that, substantially contemporaneously with the Discharge of
Second Lien Obligations, Company Refinances Indebtedness outstanding under the
Second Lien Note Documents and provided that (i) such Refinancing is permitted
hereby and (ii) Company gives to the Third Lien Collateral Agent, at least five
days prior to such Refinancing, written notice (the “Second Lien Refinancing
Notice”) electing the application of the provisions of this Section 7.02 to such
Refinancing Indebtedness, then (A) such Discharge of Second Lien Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement, (B) such Refinancing Indebtedness and all other obligations under the
note or loan documents evidencing such Indebtedness (the “New Second Lien
Obligations”) shall automatically be treated as Second Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, (C) the purchase agreement and
the other note documents evidencing such Refinancing Indebtedness (the “New
Second Lien Note Documents”) shall automatically be treated as the Second Lien
Purchase Agreement and the Second Lien Note Documents and, in the case of New
Second Lien Note Documents that are security documents, as the Second Lien
Collateral Documents for all purposes of this Agreement and (D) the collateral
agent under the New Second Lien Note Documents (the “New Second Lien Collateral
Agent”) shall be deemed to be the Second Lien Collateral Agent for all purposes
of this Agreement. Upon receipt of a Second Lien Refinancing Notice, which
notice shall include the identity of the New Second Lien Collateral Agent, the
Second Lien Collateral Agent shall promptly enter into such documents and
agreements (including amendments or supplements to this Agreement) as Company or
such New Second Lien Collateral Agent may reasonably request in order to provide
to the New Second Lien Collateral Agent the rights and powers contemplated
hereby, in each case consistent in all material respects with the terms of this
Agreement. Company shall cause the agreement, document or instrument pursuant to
which the New Second Lien Collateral Agent is appointed to provide that the New
Second Lien Collateral Agent agrees to be bound by the terms of this Agreement.
In furtherance of Section 2.03, if the New Second Lien Obligations are secured
by assets of the Grantors that do not also secure the Parent Third Lien
Obligations, and, prior to the Cross-Collateral Release Date, the Spinco Third
Lien Obligations, the applicable Grantors shall promptly grant a Parent Third
Priority Lien and, prior to the Cross-Collateral Release Date, a Spinco Third
Priority Lien on such assets to secure the Parent Third Lien Obligations and,
prior to the Cross-Collateral Release Date, the Spinco Third Lien Obligations
respectively.

(c) Prior to the Discharge of First Lien Obligations and Second Lien
Obligations, in the event that, substantially contemporaneously with the
Discharge of Third Lien Obligations, Company Refinances Indebtedness outstanding
under the Third Lien Note Documents and provided that (i) such Refinancing is
permitted hereby and (ii) Company gives to the other Collateral Agents, at least
five days prior to such Refinancing, written notice (the “Third Lien Refinancing
Notice”) electing the application of the provisions of this Section 7.02 to such
Refinancing Indebtedness, then (A) such Discharge of Third Lien Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement, (B) such Refinancing Indebtedness and all other obligations under the
note or loan documents evidencing such Indebtedness (the “New Third Lien
Obligations”) shall automatically be treated as Third Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, (C) the purchase agreement and
the other note documents evidencing such Refinancing Indebtedness (the “New
Third Lien Note Documents”) shall automatically be treated as a Third Lien
Purchase Agreement and the Third Lien Note Documents and, in the case of New
Third Lien Note Documents that are security documents, as the Third Lien
Collateral Documents for all purposes of this Agreement and (D) the collateral
agent under the New Third Lien Note Documents (the “New Third Lien Collateral
Agent”) shall be deemed to be the Third Lien Collateral Agent for all purposes
of this Agreement. Upon receipt of a Third Lien Refinancing Notice, which notice
shall include the identity of the New Third Lien Collateral Agent, the Third
Lien Collateral Agent shall promptly enter into such documents and agreements
(including amendments or

 

40



--------------------------------------------------------------------------------

supplements to this Agreement) as Company or such New Third Lien Collateral
Agent may reasonably request in order to provide to the New Third Lien
Collateral Agent the rights and powers contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement. Company
shall cause the agreement, document or instrument pursuant to which the New
Third Lien Collateral Agent is appointed to provide that the New Third Lien
Collateral Agent agrees to be bound by the terms of this Agreement. In
furtherance of Section 2.03, prior to the Discharge of First Lien Obligations,
if the New Third Lien Obligations are secured by assets of the Grantors that do
not also secure the First Lien Obligations, the applicable Grantors shall
promptly grant a First Priority Lien on such assets to secure the First Lien
Obligations. In furtherance of Section 2.03, prior to the Discharge of Second
Lien Obligations, if the New Third Lien Obligations are secured by assets of the
Grantors that do not also secure the Second Lien Obligations, the applicable
Grantors shall promptly grant a Second Priority Lien on such assets to secure
the Second Lien Obligations. In furtherance of Section 2.03, prior to the
Cross-Collateral Release Date, if the New Third Lien Obligations are secured by
assets of the Grantors that do not also secure the other Third Lien Obligations,
the applicable Grantors shall promptly grant a Third Priority Lien on such
assets to secure the other Third Lien Obligations.

SECTION 7.03 No Waiver by Secured Parties.

(a) Other than with respect to the Second Lien Permitted Actions and Third Lien
Permitted Actions, nothing contained herein shall prohibit or in any way limit
the First Lien Collateral Agent or any other First Lien Secured Party from
opposing, challenging or objecting to, in any Insolvency or Liquidation
Proceeding or otherwise, any action taken, or any claim made, by the Second Lien
Collateral Agent or any other Second Lien Secured Party, or the Third Lien
Collateral Agent or any other Third Lien Secured Party, including any request by
the Second Lien Collateral Agent or any other Second Lien Secured Party, or the
Third Lien Collateral Agent or any other Third Lien Secured Party for adequate
protection or any exercise by the Second Lien Collateral Agent or any other
Second Lien Secured Party, or the Third Lien Collateral Agent or any other Third
Lien Secured Party of any of its rights and remedies under the Second Lien Note
Documents or the Third Lien Note Documents, as applicable, or otherwise;
provided, however, that the Second Lien Collateral Agent and the other Second
Lien Secured Parties and the Third Lien Collateral Agent and any other Third
Lien Secured Party shall not be entitled to request any cash payments of
interest during the pendency of any Insolvency or Liquidation Proceeding without
the consent of the First Lien Collateral Agent.

(b) Other than with respect to the Third Lien Permitted Actions, nothing
contained herein shall prohibit or in any way limit the Second Lien Collateral
Agent or any other Second Lien Secured Party from, after the Discharge of First
Lien Obligations has occurred, opposing, challenging or objecting to, in any
Insolvency or Liquidation Proceeding or otherwise, any action taken, or any
claim made, by the Third Lien Collateral Agent or any other Third Lien Secured
Party, including any request by the Third Lien Collateral Agent or any other
Third Lien Secured Party for adequate protection or any exercise by the Third
Lien Collateral Agent or any other Third Lien Secured Party of any of its rights
and remedies under the Third Lien Note Documents or otherwise; provided,
however, that the Third Lien Collateral Agent and any other Third Lien Secured
Party shall not be entitled to request any cash payments of interest during the
pendency of any Insolvency or Liquidation Proceeding without the consent of the
First Lien Collateral Agent and the Second Lien Collateral Agent.

(c) Other than with respect to the Third Lien Permitted Actions, nothing
contained herein shall prohibit or in any way limit the Third Lien Collateral
Agent or any other Third Lien Secured Party from, after the Discharge of First
Lien Obligations and the Discharge of Second Lien Obligations has occurred,
opposing, challenging or objecting to, in any Insolvency or Liquidation
Proceeding or otherwise, any action taken, or any claim made, by the Third Lien
Collateral Agent or any other Third Lien Secured Party, including any request by
the Third Lien Collateral Agent or any other Third Lien Secured Party for
adequate protection or any exercise by the Third Lien Collateral Agent or any
other Third Lien Secured Party of any of its rights and remedies under the Third
Lien Note Documents or otherwise; provided, however, that the Third Lien
Collateral Agent and any other Third Lien Secured Party shall not be entitled to
request any cash payments of interest during the pendency of any Insolvency or
Liquidation Proceeding without the consent of the Third Lien Required Holders.

SECTION 7.04 Reinstatement. If, in any Insolvency or Liquidation Proceeding or
otherwise, all or part of any payment with respect to the First Lien
Obligations, the Second Lien Obligations or the Third Lien Obligations
previously made shall be rescinded for any reason whatsoever, then the First
Lien Obligations, the

 

41



--------------------------------------------------------------------------------

Second Lien Obligations, or the Third Lien Obligations as applicable, shall be
reinstated to the extent of the amount so rescinded and, if theretofore
terminated, this Agreement shall be reinstated in full force and effect and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the Lien priorities and the relative rights and obligations of the First
Lien Secured Parties, the Second Lien Secured Parties and the Third Lien Secured
Parties provided for herein.

SECTION 7.05 Further Assurances. Each of the First Lien Collateral Agent, for
itself and on behalf of the other First Lien Secured Parties, the Second Lien
Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, and the Third Lien Collateral Agent, for itself and on behalf of the
other Third Lien Secured Parties, and each Grantor party hereto, for itself and
on behalf of its subsidiaries, agrees that it will execute, or will cause to be
executed, any and all further documents, agreements and instruments, and take
all such further actions, as may be required under any applicable law, or which
the First Lien Collateral Agent, the Second Lien Collateral Agent or the Third
Lien Collateral Agent may reasonably request, to effectuate the terms of this
Agreement, including the relative Lien priorities provided for herein. In the
event that any person becomes a Guarantor after the date hereof, the Grantors
party hereto shall cause such Guarantor to become a party hereto and execute and
deliver to Collateral Agents a counterpart of this Agreement.

ARTICLE VIII

Representations and Warranties

SECTION 8.01 Representations and Warranties of Each Party. Each Secured Party
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.

(b) This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any governmental authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any governmental authority or any provision of any indenture, agreement
or other instrument binding upon such party.

ARTICLE IX

No Reliance; No Liability; Obligations Absolute

SECTION 9.01 No Reliance; Information. Each Note Holder acknowledges that (a) it
has, independently and without reliance upon, (i) in the case of the First Lien
Secured Parties, any Second Lien Secured Party or Third Lien Secured Party,
(ii) in the case of the Second Lien Secured Parties, any First Lien Secured
Party or Third Lien Secured Party, and (iii) in the case of the Third Lien
Secured Parties, any First Lien Secured Party, Second Lien Secured Party, or any
other Third Lien Secured Party, and based on such documents and information as
they have deemed appropriate, made their own credit analysis and decision to
enter into the Note Documents to which they are party and (b) the respective
Note Holders will, independently and without reliance upon, (i) in the case of
the First Lien Secured Parties, any Second Lien Secured Party or Third Lien
Secured Party, (ii) in the case of the Second Lien Secured Parties, any First
Lien Secured Party or Third Lien Secured Party, and (iii) in the case of the
Third Lien Secured Parties, any First Lien Secured Party, Second Lien Secured
Party, or other Third Lien Secured Parties, and based on such documents and
information as they shall from time to time deem appropriate, continue to make
their own credit decision in taking or not taking any action under this
Agreement or any other Note Document to which they are party. Each of the First
Lien Secured Parties, the Second Lien Secured Parties and the Third Lien Secured
Parties shall have no duty to disclose to any other Secured Party, any
information relating to the Parent, Company or any of the Subsidiaries, or any
other circumstance bearing upon the risk of nonpayment of any

 

42



--------------------------------------------------------------------------------

of the Obligations, that is known or becomes known to any of them or any of
their Affiliates. In the event any First Lien Secured Party, any Second Lien
Secured Party or any Third Lien Secured Party undertakes at any time or from
time to time to provide any such information to any other Secured Party, it
shall be under no obligation (i) to make, and shall not make or be deemed to
have made, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of the
information so provided, (ii) to provide any additional information or to
provide any such information on any subsequent occasion or (iii) to undertake
any investigation.

SECTION 9.02 No Warranties or Liability. (a) Each of the First Lien Collateral
Agent, for itself and on behalf of the other First Lien Secured Parties, and the
Second Lien Collateral Agent, for itself and on behalf of the other Second Lien
Secured Parties, acknowledges and agrees that, except for the representations
and warranties set forth in Article VIII, neither the Third Lien Collateral
Agent nor any other Third Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Third
Lien Note Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Each of the Second Lien Collateral Agent, for
itself and on behalf of the other Second Lien Secured Parties, and the Third
Lien Collateral Agent, for itself and on behalf of the other Third Lien Secured
Parties, acknowledges and agrees that, except for the representations and
warranties set forth in Article VIII, neither the First Lien Collateral Agent
nor any other First Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the First
Lien Note Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Each of the First Lien Collateral Agent, for
itself and on behalf of the other First Lien Secured Parties, and the Third Lien
Collateral Agent, for itself and on behalf of the other Third Lien Secured
Parties, acknowledges and agrees that, except for the representations and
warranties set forth in Article VIII, neither the Second Lien Collateral Agent
nor any other Second Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Second
Lien Note Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.

(b) Each of the Second Lien Collateral Agent and the other Second Lien Secured
Parties, and the Third Lien Collateral Agent and the other Third Lien Secured
Parties shall have no express or implied duty to the First Lien Collateral Agent
or any other First Lien Secured Party, and each of the First Lien Collateral
Agent and the other First Lien Secured Parties, and the Third Lien Collateral
Agent and the other Third Lien Secured Parties shall have no express or implied
duty to the Second Lien Collateral Agent or any other Second Lien Secured Party,
and each of the First Lien Collateral Agent and the other First Lien Secured
Parties, and the Second Lien Collateral Agent and the other Second Lien Secured
Parties shall have no express or implied duty to the Third Lien Collateral Agent
or any other Third Lien Secured Party, to act or refrain from acting in a manner
which allows, or results in, the occurrence or continuance of a default or an
event of default under any First Lien Note Document, any Second Lien Note
Document and any Third Lien Note Document (other than, in each case, this
Agreement), regardless of any knowledge thereof which they may have or be
charged with.

(c) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that no First Lien Secured Party shall have
any liability to the Second Lien Collateral Agent or any other Second Lien
Secured Party, and hereby waives any claim against any First Lien Secured Party,
arising out of any and all actions which the First Lien Collateral Agent or the
other First Lien Secured Parties may take or permit or omit to take with respect
to (i) the First Lien Note Documents (other than this Agreement), (ii) the
collection of the First Lien Obligations or (iii) the maintenance of, the
preservation of, the foreclosure upon or the Disposition of any Collateral. The
Third Lien Collateral Agent, for itself and on behalf of the other Third Lien
Secured Parties, agrees that no First Lien Secured Party or Second Lien Secured
Party shall have any liability to the Third Lien Collateral Agent or any other
Third Lien Secured Party, and hereby waives any claim against any First Lien
Secured Party or Second Lien Secured Party, arising out of any and all actions
which the First Lien Collateral Agent or the other First Lien Secured Parties,
or the Second Lien Collateral agent or the Second Lien Secured Parties may take
or permit or omit to take with respect to (i) the First Lien Note Documents or
the Second Lien Note Documents (other than this Agreement), as applicable,
(ii) the collection of the First Lien Obligations or the Second Lien
Obligations, as applicable, or (iii) the maintenance of, the preservation of,
the foreclosure upon or the Disposition of any Collateral.

 

43



--------------------------------------------------------------------------------

SECTION 9.03 Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
First Lien Collateral Agent and the other First Lien Secured Parties, the Second
Lien Collateral Agent and the other Second Lien Secured Parties, and the Third
Lien Collateral Agent and the other Third Lien Secured Parties shall remain in
full force and effect irrespective of:

(a) any lack of validity or enforceability of any Note Document;

(b) any change in the time, place or manner of payment of, or in any other term
of (including, subject to the limitations set forth in Section 7.01, the
Refinancing of), all or any portion of the First Lien Obligations, the Second
Lien Obligations and the Third Lien Obligations, it being specifically
acknowledged that a portion of the First Lien Obligations consists or may
consist of Indebtedness that is revolving in nature, and the amount thereof that
may be outstanding at any time or from time to time may be increased or reduced
and subsequently reborrowed;

(c) any change in the time, place or manner of payment of, or, subject to the
limitations set forth in Section 7.01(a), in any other term of, all or any
portion of the First Lien Obligations, Second Lien Obligations or Third Lien
Obligations;

(d) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Note Document;

(e) the securing of any First Lien Obligations, Second Lien Obligations or Third
Lien Obligations with any additional collateral or Guarantees, or any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Collateral or any other collateral or any release of any Guarantee securing any
First Lien Obligations Second Lien Obligations or Third Lien Obligations; or

(f) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, Parent, Company or any Guarantor in respect of the First
Lien Obligations, the Second Lien Obligations or this Agreement, or any of the
Second Lien Secured Parties or Third Lien Secured Parties in respect of this
Agreement.

ARTICLE X

Miscellaneous

SECTION 10.01 Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or by nationally recognized
overnight courier service, mailed by certified or registered mail or sent by
fax, as follows:

(a) if to Parent, Company or any Guarantor, to it at 12670 High Bluffs Drive,
San Diego, CA 92130, Attention: Frank Cassou Esq. (Fax No.: (858) 480-3112),
with a copy to Lowenstein Sandler PC, 1251 Avenue of the Americas, New York, New
York 10020, Attention: Marita Makinen, Esq.;

(b) if to the First Lien Collateral Agent, Second Lien Collateral Agent or Third
Lien Collateral Agent, to Wilmington Trust, National Association at 50 South
Sixth Street, Suite 1290, Minneapolis, Minnesota, 55402, Attention: Nicholas
Talley and Alecia Anderson.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or by nationally recognized overnight
courier service or sent by fax or (except in the case of the Collateral Agents)
on the date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
As agreed to among Parent, Company and any Collateral Agent from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

 

44



--------------------------------------------------------------------------------

SECTION 10.02 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of the other Note Documents
(other than the Forbearance Agreement), the provisions of this Agreement shall
control.

SECTION 10.03 Effectiveness; Survival. This Agreement shall become effective
when executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding.

SECTION 10.04 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 10.05 Amendments; Waivers. (a) No failure or delay on the part of any
party hereto in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 10.05, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the First Lien Collateral Agent, the Second Lien Collateral Agent, the Third
Lien Collateral Agent, and the Required Holders; provided that no such agreement
shall amend, modify or otherwise affect the rights or obligations of any Grantor
without such person’s prior written consent and delivery to each Collateral
Agent of an Officer’s Certificate and an Opinion of Counsel each stating that
all conditions precedent to such amendment or modification have been complied
with and such amendment or modification is authorized and permitted under the
Note Documents. In no event shall any Collateral Agent be required to executed
any amendment, waiver or notification which affects its rights, duties,
obligations, or protections.

SECTION 10.06 Subrogation. The Second Lien Collateral Agent, for itself and on
behalf of the other Second Lien Secured Parties, hereby waives any rights of
subrogation it or they may acquire as a result of any payment hereunder until
the Discharge of First Lien Obligations has occurred; provided, however, that,
as between Parent, Company, Spinco and the other Grantors, on the one hand, and
the Second Lien Secured Parties, on the other hand, any such payment that is
paid over to the First Lien Collateral Agent pursuant to this Agreement shall be
deemed not to reduce any of the Second Lien Obligations unless and until the
Discharge of First Lien Obligations shall have occurred and the First Lien
Collateral Agent delivers any such payment to the Second Lien Collateral Agent.
The Third Lien Collateral Agent, for itself and on behalf of the other Third
Lien Secured Parties, hereby waives any rights of subrogation it or they may
acquire as a result of any payment hereunder until the Discharge of First Lien
Obligations and the Discharge of Second Lien Obligations has occurred; provided,
however, that, as between Parent, Company, Spinco and the other Grantors, on the
one hand, and the Third Lien Secured Parties, on the other hand, any such
payment that is paid over to the First Lien Collateral Agent or the Second Lien
Collateral Agent pursuant to this Agreement shall be deemed not to reduce any of
the Third Lien Obligations unless and until the Discharge of First Lien
Obligations and Discharge of Second Lien Obligations shall have occurred and the
First Lien Collateral Agent or the Second Lien Collateral Agent delivers any
such payment to the Third Lien Collateral Agent.

 

45



--------------------------------------------------------------------------------

SECTION 10.07 Applicable Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party hereto may otherwise have to
bring any action or proceeding relating to this Agreement in the courts of any
jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or Federal
court. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 10.08 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.08.

SECTION 10.09 Parties in Interest; Successors and Assigns. (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, as well as the other First
Lien Secured Parties, Second Lien Secured Parties and Third Lien Secured
Parties, all of whom are intended to be bound by, and to be third party
beneficiaries of, this Agreement. No other person shall have or be entitled to
assert rights or benefits hereunder.

(b) As a condition to any Person becoming a successor First Lien Collateral
Agent, the First Lien Note Holders shall cause such successor First Lien
Collateral Agent to promptly execute a counterpart to this Agreement. As a
condition to any Person becoming a successor Second Lien Collateral Agent, the
Second Lien Note Holders shall cause such successor Second Lien Collateral Agent
to promptly execute a counterpart to this Agreement. As a condition to any
Person becoming a successor Third Lien Collateral Agent, the Third Lien Note
Holders shall cause such successor Third Lien Collateral Agent to promptly
execute a counterpart to this Agreement.

(c) As a condition to any Person becoming a Second Lien Note Holder, each Second
Lien Note Holder shall cause its respective successors or assigns that become
Second Lien Note Holders subsequent to the date hereof to promptly execute a
counterpart to this Agreement. As a condition to any Person becoming a Third
Lien Note Holder, each Third Lien Note Holder shall cause its respective
successors or assigns that become Third Lien Note Holders subsequent to the date
hereof to promptly execute a counterpart to this Agreement.

SECTION 10.10 Specific Performance. Each Collateral Agent may demand specific
performance of this Agreement and, on behalf of itself and the respective other
Secured Parties, hereby irrevocably waives any defense

 

46



--------------------------------------------------------------------------------

based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action which may be
brought by the respective Secured Parties.

SECTION 10.11 Headings. Article and Section headings used herein and the Table
of Contents hereto are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 10.13 Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights among the First Lien Secured Parties, the Second Lien Secured
Parties, and the Third Lien Secured Parties. None of Parent, Company, any other
Grantor, any Guarantor or any other creditor thereof shall have any rights or
obligations, except as expressly provided in this Agreement, hereunder. Nothing
in this Agreement is intended to or shall impair the obligations of Parent,
Company or any other Grantor or any Guarantor, which are absolute and
unconditional, to pay the First Lien Obligations, the Second Lien Obligations
and the Third Lien Obligations as and when the same shall become due and payable
in accordance with their terms.

SECTION 10.14 Control Agent. (a) The First Lien Collateral Agent, on behalf of
each of the First Lien Secured Parties, the Second Lien Collateral Agent, on
behalf of each of the Second Lien Secured Parties and the Third Lien Collateral
Agent, on behalf of each of the Third Lien Secured Parties, each hereby appoints
Wilmington as its agent (the “Control Agent”) for purposes of obtaining and
perfecting any Lien on any Control Collateral (as defined below). Parent,
Company and each Guarantor hereby grants to the Control Agent, for the benefit
of the First Lien Secured Parties, the Second Lien Secured Parties and the Third
Lien Secured Parties, a security interest in all of their respective Deposit
Accounts and all proceeds thereof now owned or at any time hereafter acquired by
Parent, Company or such Guarantor or in which Parent, Company or such Guarantor
now has or at any time in the future may acquire any right, title or interest
(the “Control Collateral”), as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all First Lien Obligations, Second Lien
Obligations and Third Lien Obligations.

(b) It is agreed that distributions on account of or by virtue of such security
interest in the Control Collateral are subject to the relative priorities and
the other provisions set forth in this Agreement and that such grant to the
Control Agent is in no manner intended to (or shall be deemed to) alter in any
manner whatsoever (i) the distinct nature or character of each of the First Lien
Obligations (and the accompanying First Lien Liens granted in the First Lien
Collateral Documents), the Second Lien Obligations (and the accompanying Second
Lien Liens granted in the Second Lien Collateral Documents), or the Third Lien
Obligations (and the accompanying Third Lien Liens granted in the Third Lien
Collateral Documents), (ii) subject to Section 3.03, the sole exclusive right of
the First Lien Secured Parties to direct the Control Agent until the Discharge
of First Lien Obligations has occurred with respect to the Control Collateral
(including the disposition thereof, the exercise of rights and remedies with
respect thereto and application of proceeds thereof), (iii) subject to
Section 3.03, following the Discharge of First Lien Obligations and until the
Discharge of Second Lien Obligations has occurred, the sole exclusive right of
the Second Lien Secured Parties to direct the Control Agent with respect to the
Control Collateral (including the disposition thereof, the exercise of rights
and remedies with respect thereto and application of proceeds thereof), and
(iv) subject to Section 3.03, following the Discharge of Second Lien
Obligations, the sole exclusive right of the Third Lien Secured Parties to
direct the Control Agent with respect to the Control Collateral (including the
disposition thereof, the exercise of rights and remedies with respect thereto
and application of proceeds thereof).

(c) The Control Agent shall be entitled to all the same rights, privileges,
protections, immunities and indemnities in this Agreement as are afforded to the
First Lien Collateral Agent under the First Lien Note Documents, the Second Lien
Collateral Agent under the Second Lien Note Documents and the Third Lien
Collateral Agent under the Third Lien Note Documents, all of which are
incorporated herein mutatis mutandis, in addition to

 

47



--------------------------------------------------------------------------------

any such rights, privileges, protections, immunities and indemnities contained
herein. In the administration of this Agreement and performance of its powers
hereunder, the Control Agent shall not be required to act hereunder unless it
shall have received appropriate direction from the applicable Collateral Agent,
as provided in this Agreement.

SECTION 10.15 Collateral Agent Role.

(a) Notwithstanding anything herein to the contrary, the First Lien Collateral
Agent’s duties under this Agreement are administrative only and it shall not be
required under any circumstances to exercise discretion in the performance of
its duties hereunder but shall be required to act or to refrain from acting upon
written instructions from the First Lien Required Holders and shall in all cases
be fully protected in acting, or in refraining from acting, hereunder in
accordance with such written instructions. Notwithstanding anything herein to
the contrary, the Second Lien Collateral Agent’s duties under this Agreement are
administrative only and it shall not be required under any circumstances to
exercise discretion in the performance of its duties hereunder but shall be
required to act or to refrain from acting upon written instructions from the
Second Lien Required Holders and shall in all cases be fully protected in
acting, or in refraining from acting, hereunder in accordance with such written
instructions. Notwithstanding anything herein to the contrary, the Third Lien
Collateral Agent’s duties under this Agreement are administrative only and it
shall not be required under any circumstances to exercise discretion in the
performance of its duties under but shall be required to act or to refrain from
acting upon written instructions from the Third Lien Required Holders and shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder in accordance with such written instructions. The Secured Parties
understand and agree that the Collateral Agents hereunder are not administering
any of the Purchase Agreements and with respect to the Discharge of First Lien
Obligations or the Discharge of Second Lien Obligations or with respect to any
other matter contained herein cannot represent and warrant or otherwise attest
to the performance of any parties of any obligations contained therein. Each
Secured Party hereunder hereby (i) acknowledges that Wilmington is acting
hereunder in multiple capacities and for multiple parties and (ii) expressly
waives any conflict of interest, now contemplated or hereafter arising, in
connection therewith and agrees not to assert against Wilmington any claims,
causes of action, damages or liabilities of whatever kind or nature relating
thereto.

(b) The First Lien Collateral Agent shall be entitled to all the same rights,
privileges, protections, immunities and indemnities in this Agreement as are
contained in the First Lien Collateral Agency Agreement and the other First Lien
Notes Documents, all of which are incorporated herein mutatis mutandis, in
addition to any such rights, privileges, protections, immunities and indemnities
contained herein. In the administration of this Agreement and performance of its
powers hereunder, the First Lien Collateral Agent shall not be required to act
hereunder unless it shall have received appropriate direction from the
applicable Holders of First Lien Notes, as provided in the First Lien Collateral
Agency Agreement and the other First Lien Notes Documents.

(c) The Second Lien Collateral Agent shall be entitled to all the same rights,
privileges, protections, immunities and indemnities in this Agreement as are
contained in the Second Lien Collateral Agency Agreement and the other Second
Lien Notes Documents, all of which are incorporated herein mutatis mutandis, in
addition to any such rights, privileges, protections, immunities and indemnities
contained herein. In the administration of this Agreement and performance of its
powers hereunder, the Second Lien Collateral Agent shall not be required to act
hereunder unless it shall have received appropriate direction from the
applicable Holders of Second Lien Notes, as provided in the Second Lien
Collateral Agency Agreement and the other Second Lien Notes Documents.

(d) The Third Lien Collateral Agent shall be entitled to all the same rights,
privileges, protections, immunities and indemnities in this Agreement as are
contained in the Third Lien Collateral Agency Agreement and the other Third Lien
Notes Documents, all of which are incorporated herein mutatis mutandis, in
addition to any such rights, privileges, protections, immunities and indemnities
contained herein. In the administration of this Agreement and performance of its
powers hereunder, the Third Lien Collateral Agent shall not be required to act
hereunder unless it shall have received appropriate direction from the
applicable Holders of Third Lien Notes, as provided in the Third Lien Collateral
Agency Agreement and the other Third Lien Notes Documents.

SECTION 10.16 Termination Upon Merger. Upon consummation of the Merger,
including (i) redemption of the First Lien Obligations and the Second Lien
Obligations in full in cash, (ii) redemption of the Parent Third Lien
Obligations in full and (iii) redemption of the Spinco Third Lien Obligations in
full in exchange for one hundred percent (100%) of the Capital Stock (as defined
in the Spinco Third Lien

 

48



--------------------------------------------------------------------------------

Purchase Agreement) of Spinco, this Agreement shall automatically terminate and
be of no further force or effect.

SECTION 10.17 Amendment and Restatement. The parties acknowledge and agree that
this Agreement does not constitute a novation or termination of the obligations
under the Original Agreement and that all such obligations are in all respects
continued and outstanding as obligations under this Agreement except to the
extent such obligations are modified from and after the date of this Agreement
as provided in this Agreement.

SECTION 10.18 Forbearance Agreement. Each of the First Lien Secured Parties, the
Second Lien Secured Parties and the Third Lien Secured Parties acknowledge and
agree that in the event of any conflict between this Agreement and the
Forbearance Agreement, the Forbearance Agreement shall control. Notwithstanding
anything herein to the contrary, this Agreement and the exercise of any right or
remedy by the First Lien Secured Parties, the Second Lien Secured Parties or the
Third Lien Secured Parties hereunder are subject to the provisions of the
Forbearance Agreement.

SECTION 10.19 Action in Other Capacities. For the avoidance of doubt, nothing in
this Agreement shall prohibit or restrict in any way the ability of the Acquiror
or any Note Holder to take or not take any action in any capacity other than as
a Note Holder.

[Remainder of this page intentionally left blank]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NEXTWAVE WIRELESS LLC By:  

/s/ Francis J. Harding

Name:   Francis J. Harding Title:   Treasurer NEXTWAVE WIRELESS INC. By:  

/s/ Francis J. Harding

Name:   Francis J. Harding Title:   EVP & CFO NEXTWAVE HOLDCO LLC By:  

/s/ Francis J. Harding

Name:   Francis J. Harding Title:   Treasurer NEXTWAVE BROADBAND INC.,

NW SPECTRUM CO.,

AWS WIRELESS INC.,

WCS WIRELESS LICENSE SUBSIDIARY, LLC

NEXTWAVE METROPOLITAN INC. By:  

/s/ Francis J. Harding

Name:   Francis J. Harding Title:   Authorized Signatory



--------------------------------------------------------------------------------

FIRST LIEN HOLDERS AVENUE INVESTMENTS, L.P. By:   Avenue Partners, LLC, its
general partner By:  

/s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Member AVENUE SPECIAL SITUATIONS FUND IV,
L.P.

By:   Avenue Capital Partners IV, LLC, its general partner   By:   GL Partners
IV, LLC, its managing member

By:  

/s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Member

AVENUE SPECIAL SITUATIONS FUND V, L.P. By:   Avenue Capital Partners V, LLC, its
general partner   By:   GL Partners V, LLC, its managing member

By:  

/s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Member



--------------------------------------------------------------------------------

FIRST LIEN HOLDERS (cont.) SOLUS CORE OPPORTUNITIES MASTER FUND LTD By:   Solus
Alternative Asset Management LP Its:   Investment Adviser By:  

/s/ Christopher A. Pucillo

  Name: Christopher Pucillo   Title: CEO SOLUS CORE OPPORTUNITIES LP By:   Solus
Alternative Asset Management LP Its:   Investment Adviser By:  

/s/ Christopher A. Pucillo

  Name: Christopher Pucillo   Title: CEO SOLUS RECOVERY FUND LP By:   Solus
Alternative Asset Management LP Its:   Investment Adviser By:  

/s/ Christopher A. Pucillo

  Name: Christopher Pucillo   Title: CEO SOLUS RECOVERY FUND OFFSHORE MASTER LP
By:   Solus Alternative Asset Management LP Its:   Investment Adviser By:  

/s/ Christopher A. Pucillo

  Name: Christopher Pucillo   Title: CEO



--------------------------------------------------------------------------------

SECOND LIEN HOLDERS AVENUE AIV US, L.P. By:   Avenue AIV US Genpar, LLC its
general partner By:  

/s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Member



--------------------------------------------------------------------------------

SECOND LIEN HOLDERS (cont.) SOLA LTD By:   Solus Alternative Asset Management LP
Its:   Investment Adviser By:  

/s/ Christopher A. Pucillo

  Name: Christopher Pucillo   Title: CEO SOLUS CORE OPPORTUNITIES MASTER FUND
LTD By:   Solus Alternative Asset Management LP Its:   Investment Adviser By:  

/s/ Christopher A. Pucillo

  Name: Christopher Pucillo   Title: CEO



--------------------------------------------------------------------------------

PARENT THIRD LIEN HOLDERS AVENUE-CDP GLOBAL OPPORTUNITIES FUND, L.P. By: Avenue
Global Opportunities Fund GenPar, LLC, its general partner By:  

/s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Member AVENUE INTERNATIONAL MASTER, L.P. By:
  Avenue International Master Fund GenPar, Ltd., its general partner By:  

/s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Member AVENUE INVESTMENTS, L.P. By:   Avenue
Partners, LLC, its general partner By:  

/s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Member AVENUE SPECIAL SITUATIONS FUND IV,
L.P. By:   Avenue Capital Partners IV, LLC, its general partner By:   GL
Partners IV, LLC, its managing member By:  

/s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Member



--------------------------------------------------------------------------------

PARENT THIRD LIEN HOLDERS (cont.) SOLA LTD By:   Solus Alternative Asset
Management LP Its:   Investment Adviser By:  

/s/ Christopher A. Pucillo

  Name: Christopher Pucillo   Title: CEO SOLUS CORE OPPORTUNITIES MASTER FUND
LTD By:   Solus Alternative Asset Management LP Its:   Investment Adviser By:  

/s/ Christopher A. Pucillo

  Name: Christopher Pucillo   Title: CEO



--------------------------------------------------------------------------------

PARENT THIRD LIEN HOLDERS (cont.) MARIN-FINN LIVING TRUST QTIP TRUST UAD
07/04/01 By:  

/s/ Kevin Finn

Name:   Kevin Finn Title:   Trustee



--------------------------------------------------------------------------------

PARENT THIRD LIEN HOLDERS (cont.) ALDEN GLOBAL DISTRESSED OPPORTUNITIES MASTER
FUND, L.P. By:   Alden Global Capital Limited, its investment adviser By:  
Alden Global Capital LLC, its sub-adviser By:  

/s/ Jason Pecora

Name:   Jason Pecora Title:   Managing Director ALDEN GLOBAL VALUE RECOVERY
MASTER FUND, L.P. By:   Alden Global Capital Limited, its investment adviser By:
  Alden Global Capital LLC, its sub-adviser By:  

/s/ Jason Pecora

Name:   Jason Pecora Title:   Managing Director



--------------------------------------------------------------------------------

PARENT THIRD LIEN HOLDERS (cont.)

/s/ Douglas F. Manchester

Douglas F. Manchester



--------------------------------------------------------------------------------

PARENT THIRD LIEN HOLDERS (cont.) NAVATION INC. By:  

/s/ Allen Salmasi

Name:   Allen Salmasi Title:   Chief Executive Officer



--------------------------------------------------------------------------------

PARENT THIRD LIEN HOLDERS (cont.) POLYGON RECOVERY FUND L.P. By:   Polygon
Global Partners LLP, its investment manager By:  

/s/ Reade Griffith

Name:   Reade Griffith Title:   Principal



--------------------------------------------------------------------------------

SPINCO THIRD LIEN HOLDERS AVENUE-CDP GLOBAL OPPORTUNITIES FUND, L.P. By: Avenue
Global Opportunities Fund GenPar, LLC, its general partner By:  

/s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Member AVENUE INTERNATIONAL MASTER, L.P. By:
  Avenue International Master Fund GenPar, Ltd., its general partner By:  

/s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Director AVENUE INVESTMENTS, L.P. By:  
Avenue Partners, LLC, its general partner By:  

/s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Member AVENUE SPECIAL SITUATIONS FUND IV,
L.P. By:   Avenue Capital Partners IV, LLC, its general partner By:   GL
Partners IV, LLC, its managing member By:  

/s/ Sonia Gardner

  Name:   Sonia Gardner   Title:   Member



--------------------------------------------------------------------------------

SPINCO THIRD LIEN HOLDERS (cont.) SOLA LTD By:   Solus Alternative Asset
Management LP Its:   Investment Adviser By:  

/s/ Christopher A. Pucillo

  Name: Christopher Pucillo   Title: CEO SOLUS CORE OPPORTUNITIES MASTER FUND
LTD By:   Solus Alternative Asset Management LP Its:   Investment Adviser By:  

/s/ Christopher A. Pucillo

  Name: Christopher Pucillo   Title: CEO



--------------------------------------------------------------------------------

SPINCO THIRD LIEN HOLDERS (cont.) MARIN-FINN LIVING TRUST QTIP TRUST UAD
07/04/01 By:  

/s/ Kevin Finn

Name:   Kevin Finn Title:   Trustee



--------------------------------------------------------------------------------

SPINCO THIRD LIEN HOLDERS (cont.) ALDEN GLOBAL DISTRESSED OPPORTUNITIES MASTER
FUND, L.P. By:   Alden Global Capital Limited, its investment adviser By:  
Alden Global Capital LLC, its sub-adviser By:  

/s/ Jason Pecora

Name:   Jason Pecora Title:   Managing Director ALDEN GLOBAL VALUE RECOVERY
MASTER FUND, L.P. By:   Alden Global Capital Limited, its investment adviser By:
  Alden Global Capital LLC, its sub-adviser By:  

/s/ Jason Pecora

Name:   Jason Pecora Title:   Managing Director



--------------------------------------------------------------------------------

SPINCO THIRD LIEN HOLDERS (cont.)

/s/ Douglas F. Manchester

Douglas F. Manchester



--------------------------------------------------------------------------------

SPINCO THIRD LIEN HOLDERS (cont.) NAVATION INC. By:  

/s/ Allen Salmasi

Name:   Allen Salmasi Title:   Chief Executive Officer



--------------------------------------------------------------------------------

SPINCO THIRD LIEN HOLDERS (cont.) POLYGON RECOVERY FUND L.P. By:   Polygon
Global Partners LLP, its investment manager By:  

/s/ Reade Griffith

Name:   Reade Griffith Title:   Principal



--------------------------------------------------------------------------------

COLLATERAL AGENTS

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as First Lien Collateral Agent

By:  

/s/ Renee Kuhl

Name:   Renee Kuhl Title:   Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Collateral Agent

By:  

/s/ Renee Kuhl

Name:   Renee Kuhl Title:   Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Third Lien Collateral Agent

By:  

/s/ Renee Kuhl

Name:   Renee Kuhl Title:   Vice President



--------------------------------------------------------------------------------

ANNEX I

Provision for the Second Lien Purchase Agreement and the Third Lien Purchase
Agreements

“Reference is made to the Amended and Restated Intercreditor Agreement dated the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), among Parent, Company, Spinco, their
subsidiaries party thereto, Wilmington Trust, National Association, as First
Lien Collateral Agent (as defined therein), Wilmington Trust, National
Association, as Second Lien Collateral Agent (as defined therein), and
Wilmington Trust, National Association, as Third Lien Collateral Agent (as
defined therein). Each Note Holder hereunder (a) acknowledges that it has
received a copy of the Intercreditor Agreement, (b) consents to the payment and
lien subordination provided for in the Intercreditor Agreement, (c) agrees that
it will be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement and (d) authorizes and instructs the Collateral Agent to
enter into the Intercreditor Agreement as Collateral Agent and on behalf of such
Note Holder. The foregoing provisions are intended as an inducement to the note
holders under the First Lien Purchase Agreement and the note holders under the
Second Lien Purchase Agreement to extend credit to Parent and such note holders
are intended third party beneficiaries of such provisions. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall
control.”

Provision for the Second Lien Guaranty and the Third Lien Guaranties

“Reference is made to the Amended and Restated Intercreditor Agreement dated the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), among Parent, Company, Spinco, their
subsidiaries party thereto, Wilmington Trust, National Association, as First
Lien Collateral Agent (as defined therein), Wilmington Trust, National
Association, as Second Lien Collateral Agent (as defined therein), and
Wilmington Trust, National Association, as Third Lien Collateral Agent (as
defined therein). Each Note Holder hereunder (a) acknowledges that it has
received a copy of the Intercreditor Agreement, (b) consents to the payment and
lien subordination provided for in the Intercreditor Agreement, (c) agrees that
it will be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement and (d) authorizes and instructs the Collateral Agent to
enter into the Intercreditor Agreement as Collateral Agent and on behalf of such
Note Holder. The foregoing provisions are intended as an inducement to the note
holders under the First Lien Purchase Agreement and the note holders under the
Second Lien Purchase Agreement to extend credit to Parent and such note holders
are intended third party beneficiaries of such provisions. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall
control.”

Provision for the Second Lien Collateral Documents and the Third Lien Collateral
Documents

“Reference is made to the Amended and Restated Intercreditor Agreement dated the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), among Company, Parent, Spinco, their
subsidiaries party thereto, the Noteholders (as defined therein), Wilmington
Trust, National Association, as First Lien Collateral Agent (as defined
therein), Wilmington Trust, National Association, as Second Lien Collateral
Agent (as defined therein), and Wilmington Trust, National Association, as Third
Lien Collateral Agent (as defined therein). Notwithstanding anything herein to
the contrary, the lien and security interest granted to the Collateral Agent,
for the benefit of the Secured Parties, pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent and the other Secured
Parties hereunder are subject to the provisions of the Intercreditor Agreement.
In the event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall control.